Exhibit 10.4

 

 

LOAN AGREEMENT

Dated as of August 22, 2016

between

SPRING STREET HOTEL PROPERTY LLC

and

SPRING STREET HOTEL OPCO LLC,

collectively, as Borrower

and

LOANCORE CAPITAL CREDIT REIT LLC,

as Lender

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  DEFINITIONS; PRINCIPLES OF CONSTRUCTION      1      1.1   

Specific Definitions

     1      1.2   

Index of Other Definitions

     21      1.3   

Principles of Construction

     23   

2.

  GENERAL LOAN TERMS      23      2.1   

The Loan

     23      2.2   

Interest; Monthly Payments

     24        

2.2.1    Generally

     24        

2.2.2    Default Rate

     24        

2.2.3    Unavailability or Illegality of LIBOR

     24        

2.2.4    Taxes

     24        

2.2.5    Change in Law; Additional Costs

     25        

2.2.6    Breakage Indemnity

     26        

2.2.7    New Payment Date

     26      2.3   

Loan Repayment

     26        

2.3.1    Repayment

     26        

2.3.2    Mandatory Prepayments

     27        

2.3.3    Optional Prepayments

     27        

2.3.4    Prepayments; Generally

     27      2.4   

Release of Property

     28        

2.4.1    Release Upon Payment in Full

     28        

2.4.2    Release of Release Parcel

     28      2.5   

Payments and Computations

     30        

2.5.1    Making of Payments

     30        

2.5.2    Computations

     30        

2.5.3    Late Payment Charge

     30      2.6   

Interest Rate Protection Agreements

     31        

2.6.1    Interest Rate Protection Agreement

     31        

2.6.2    Execution of Documents

     32        

2.6.3    No Obligation of Lender

     32        

2.6.4    Receipts from Interest Rate Protection Agreements

     32        

2.6.5    Failure to Provide Interest Rate Protection Agreement

     32      2.7   

Fees; Spread Maintenance Premium

     33        

2.7.1    Exit Fee

     33        

2.7.2    Spread Maintenance Premium

     33      2.8   

Extension Options

     33   

3.

  CASH MANAGEMENT AND RESERVES      34      3.1   

Cash Management Arrangements

     34      3.2   

Required Repairs

     35        

3.2.1    Completion of Required Repairs

     35        

3.2.2    Required Repairs Reserves

     35      3.3   

Taxes

     35      3.4   

Insurance

     36      3.5   

Capital/FF&E Expense Reserves

     36   

 

i



--------------------------------------------------------------------------------

  3.6   

PIP Reserve Subaccount

     37      3.7   

Operating Expense Subaccount

     38      3.8   

Casualty/Condemnation Subaccount

     38      3.9   

Security Deposits

     38      3.10   

Cash Collateral Subaccount

     39      3.11   

Grant of Security Interest; Application of Funds

     39      3.12   

Property Cash Flow Allocation

     40   

4.

  REPRESENTATIONS AND WARRANTIES      41      4.1   

Organization; Special Purpose

     41      4.2   

Proceedings; Enforceability

     41      4.3   

No Conflicts

     41      4.4   

Litigation

     42      4.5   

Agreements

     42      4.6   

Title

     42      4.7   

No Bankruptcy Filing

     43      4.8   

Full and Accurate Disclosure

     43      4.9   

Tax Filings

     44      4.10   

ERISA; No Plan Assets

     44      4.11   

Compliance

     44      4.12   

Major Contracts

     45      4.13   

Federal Reserve Regulations; Investment Company Act; Bank Holding Company

     45      4.14   

Easements; Utilities and Public Access

     45      4.15   

Physical Condition

     46      4.16   

Leases

     46      4.17   

Fraudulent Transfer

     46      4.18   

Ownership of Borrower

     46      4.19   

Purchase Options

     47      4.20   

Management Agreement

     47      4.21   

Hazardous Substances

     47      4.22   

Name; Principal Place of Business

     48      4.23   

Other Debt

     48      4.24   

Assignment of Leases and Rents

     48      4.25   

Insurance

     48      4.26   

FIRPTA

     48      4.27   

Fiscal Year

     48      4.28   

Intellectual Property/Websites

     48      4.29   

Operations Agreements

     48      4.30   

Illegal Activity

     48      4.31   

Operating Lease

     48      4.32   

Franchise Agreement

     49   

5.

  COVENANTS      49      5.1   

Existence

     49      5.2   

Taxes and Other Charges

     49      5.3   

Access to Property

     50   

 

ii



--------------------------------------------------------------------------------

  5.4   

Repairs; Maintenance and Compliance; Alterations

     50        

5.4.1    Repairs; Maintenance and Compliance

     50        

5.4.2    Alterations

     50      5.5   

Performance of Other Agreements

     51      5.6   

Cooperate in Legal Proceedings

     51      5.7   

Further Assurances

     52      5.8   

Environmental Matters

     52        

5.8.1    Hazardous Substances

     52        

5.8.2    Environmental Monitoring

     52        

5.8.3    O & M Program

     54      5.9   

Title to the Property

     54      5.10   

Leases

     54        

5.10.1    Generally

     54        

5.10.2    Additional Covenants with respect to Leases

     54      5.11   

Estoppel Statement

     55      5.12   

Property Management

     55        

5.12.1    Management Agreement

     55        

5.12.2    Termination of Manager

     56      5.13   

Special Purpose Bankruptcy Remote Entity

     57      5.14   

Assumption in Non-Consolidation Opinion

     57      5.15   

Change in Business or Operation of Property

     57      5.16   

Debt Cancellation

     57      5.17   

Affiliate Transactions

     57      5.18   

Zoning

     57      5.19   

No Joint Assessment

     57      5.20   

Principal Place of Business

     58      5.21   

Change of Name, Identity or Structure

     58      5.22   

Indebtedness

     58      5.23   

Licenses; Intellectual Property; Website

     58        

5.23.1    Licenses

     58        

5.23.2    Intellectual Property

     58        

5.23.3    Website

     58      5.24   

Compliance with Restrictive Covenants

     59      5.25   

ERISA

     59      5.26   

Prohibited Transfers

     60      5.27   

Liens

     60      5.28   

Dissolution

     60      5.29   

Expenses

     61      5.30   

Indemnity

     61      5.31   

Patriot Act Compliance

     63      5.32   

Approval of Major Contracts

     65      5.33   

Operating Lease

     65      5.34   

Franchise Agreement and Hotel Covenants

     65   

6.

  NOTICES AND REPORTING      66      6.1   

Notices

     66      6.2   

Borrower Notices and Deliveries

     68   

 

iii



--------------------------------------------------------------------------------

  6.3   

Financial Reporting

     68        

6.3.1    Bookkeeping

     68        

6.3.2    Annual Reports

     68        

6.3.3    Monthly/Quarterly Reports

     69        

6.3.4    Compliance Certificates

     70        

6.3.5    Other Reports

     70        

6.3.6    Annual Budget

     70        

6.3.7    Additional Operating Expenses

     70        

6.3.8    Hotel Accounting

     71        

6.3.9    Breach

     71   

7.

  INSURANCE; CASUALTY; AND CONDEMNATION      71      7.1   

Insurance

     71        

7.1.1    Coverage

     71        

7.1.2    Policies

     74      7.2   

Casualty

     75        

7.2.1    Notice; Restoration

     75        

7.2.2    Settlement of Proceeds

     75      7.3   

Condemnation

     76        

7.3.1    Notice; Restoration

     76        

7.3.2    Collection of Award

     76      7.4   

Application of Proceeds or Award

     76        

7.4.1    Application to Restoration

     76        

7.4.2    Application to Debt

     77        

7.4.3    Procedure for Application to Restoration

     78   

8.

  DEFAULTS      78      8.1   

Events of Default

     78      8.2   

Remedies

     81        

8.2.1    Acceleration

     81        

8.2.2    Remedies Cumulative

     81        

8.2.3    Severance

     82        

8.2.4    Delay

     82        

8.2.5    Lender’s Right to Perform

     82   

9.

  SECONDARY MARKET PROVISIONS      83      9.1   

Sale of Note and Secondary Market Transaction

     83        

9.1.1    General; Borrower Cooperation

     83        

9.1.2    Use of Information

     84        

9.1.3    Borrower Obligations Regarding Disclosure Documents

     84        

9.1.4    Borrower Indemnity Regarding Filings

     85        

9.1.5    Indemnification Procedure

     85        

9.1.6    Contribution

     85        

9.1.7    Survival

     86      9.2   

Severance of Loan

     86      9.3   

Costs and Expenses

     87   

 

iv



--------------------------------------------------------------------------------

10.

  MISCELLANEOUS      87      10.1   

Exculpation

     87      10.2   

Brokers and Financial Advisors

     91      10.3   

Retention of Servicer

     92      10.4   

Survival

     92      10.5   

Lender’s Discretion; Rating Agency Review Waiver

     92      10.6   

Governing Law

     93      10.7   

Modification, Waiver in Writing

     94      10.8   

Trial by Jury

     94      10.9   

Headings/Schedules

     95      10.10   

Severability

     95      10.11   

Preferences

     95      10.12   

Waiver of Notice

     95      10.13   

Remedies of Borrower

     95      10.14   

Prior Agreements

     96      10.15   

Offsets, Counterclaims and Defenses

     96      10.16   

Publicity

     96      10.17   

No Usury

     96      10.18   

Conflict; Construction of Documents; Reliance

     97      10.19   

No Joint Venture or Partnership; No Third Party Beneficiaries

     97      10.20   

Spread Maintenance Premium

     97      10.21   

Assignments and Participations

     98      10.22   

Waiver of Marshalling of Assets

     98      10.23   

Joint and Several Liability

     99      10.24   

Creation of Security Interest

     99      10.25   

Certain Additional Rights of Lender

     99      10.26   

Set-Off

     100      10.27   

Counterparts

     100      10.28   

Negation of Implied Right to Cure Events of Default

     100      10.29   

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     100   

 

Schedule 1      Required Repairs Schedule 2      Exceptions to Representations
and Warranties Schedule 3      Release Parcel Schedule 4      Organization of
Borrower Schedule 5      Definition of Special Purpose Bankruptcy Remote Entity
Schedule 6      Intellectual Property/Websites

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

LOAN AGREEMENT dated as of August 22, 2016 (as the same may be modified,
supplemented, amended or otherwise changed, this “Agreement”) between SPRING
STREET HOTEL PROPERTY LLC, a Delaware limited liability company (“Fee
Borrower”), SPRING STREET HOTEL OPCO LLC, a Delaware limited liability company
(“Leasehold Borrower”), and LOANCORE CAPITAL CREDIT REIT LLC, a Delaware limited
liability company (together with its successors and assigns, “Lender”).

 

1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1.1 Specific Definitions. The following terms have the meanings set forth below:

“Acceptable Counterparty” shall mean a bank or other financial institution which
has: (i) a long-term unsecured debt rating of “A+” or higher by S&P; (ii) a
long-term unsecured debt rating of not less than “A1” by Moody’s; and (iii) if
the counterparty is rated by Fitch, a long-term unsecured debt rating of “A” or
higher by Fitch and a short-term unsecured debt rating of not less than “F-1”
from Fitch; provided however, that SMBC Capital Markets, Inc. (with an
Acceptable SMBC Credit Support Party as its credit support party) will be an
Acceptable Counterparty so long as the rating of its credit support party
(provided such credit support party shall be an Acceptable SMBC Credit Support
Party ) is not downgraded, withdrawn or qualified by S&P or Moody’s or Fitch
from the long and short term ratings issued by such rating agencies below the
lesser of the above rating (as applicable) or its ratings as of the date hereof.
As used herein, an “Acceptable SMBC Credit Support Party” shall mean
(a) Sumitomo Mitsui Banking Corporation or a replacement guarantor that meets
the foregoing rating requirements and provides a guaranty on substantially the
same form as the guaranty provided by Sumitomo Mitsui Banking Corporation on the
date hereof and (b) provided any such credit support party guaranty guaranties
all current and future obligations under the Interest Rate Cap Agreement or
Replacement Interest Rate Cap Agreement, as applicable.

“Affiliate” shall mean, as to any Person (for purposes of this definition, the
“Subject Person”), any other Person: (i) which, directly or indirectly, through
one or more intermediaries, Controls, is Controlled by, or is under common
Control with, the Subject Person; (ii) which, directly or indirectly,
beneficially owns or holds ten percent (10%) or more of any class of stock or
any other ownership interest in the Subject Person; (iii) ten percent (10%) or
more of the direct or indirect ownership of which is beneficially owned or held
by the Subject Person; (iv) which is a member of the family (as defined in
Section 267(c)(4) of the Code) of the Subject Person or which is a trust or
estate, the beneficial owners of which are members of the family (as defined in
Section 267(c)(4) of the Code) of the Subject Person; or (v) which, directly or
indirectly, is a general partner, controlling shareholder, managing member,
officer, director, trustee or employee of the Subject Person.

“Approved Capital/FF&E Expenses” shall mean FF&E Expenses and Capital Expenses
(including deposits for materials needed for the work which is the subject of
such FF&E Expense and/or Capital Expense which is separately referred to herein
as the “Approved Capital/FF&E Expenses Deposits”) incurred by Borrower, which
FF&E Expenses or Capital Expenses shall either be (i) included in the Approved
Capital Budget for the current calendar month or (ii) approved by Lender.



--------------------------------------------------------------------------------

“Approved Operating Expenses” shall mean during a Cash Management Period,
operating expenses incurred by Borrower which (i) are included in the Approved
Operating Budget for the current calendar month, (ii) are for Taxes, Insurance
Premiums, electric, gas, oil, water, sewer or other utility service to the
Property, (iii) are Emergency Expenditures, (iv) are required by Franchisor
pursuant to the terms of the Franchise Agreement and a failure to comply would
result in a default under the Franchise Agreement or (v) are approved by Lender.

“Acceptable Replacement Guarantor” shall mean one or more Persons that satisfy
the criteria set forth in clauses (1) through (4) of the defined term “Qualified
Transferees” for whom Lender shall have received a credit check reasonably
acceptable to Lender and whose identity, experience, financial condition and
creditworthiness, including net worth and liquidity, is reasonably acceptable to
Lender in Lender’s sole discretion and, in each case, (i) either Controls
Borrower or owns a direct or indirect interest in Borrower and (ii) is otherwise
acceptable to Lender in all respects.

“Available Cash” shall mean, as of each Payment Date during the continuance of a
Cash Management Period, the amount of Rents, if any, remaining in the Cash
Management Account after the application of all of the payments required under
clauses (i) through (vi) of Section 3.12(a) hereof.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Borrower” shall mean Fee Borrower and Leasehold Borrower; provided, however,
that each reference to “Borrower” hereunder and in the other Loan Documents
shall mean each of Fee Borrower and Leasehold Borrower, individually, and both
Fee Borrower and Leasehold Borrower, collectively.

“Business Day” shall mean any day other than a Saturday, Sunday or any day on
which commercial banks in New York, New York are authorized or required to
close.

“Calculation Date” shall mean the last day of each calendar quarter during the
Term.

“Capital Expenses” shall mean expenses that are capital in nature or required
under GAAP to be capitalized.

“Cash Management Bank” shall mean Wells Fargo Bank, National Association, or
such other bank or depository selected by Lender.

 

2



--------------------------------------------------------------------------------

“Cash Management Period” shall mean a period that:

(i) commences upon the date on which a Default or Event of Default occurs, and
ends on the next Payment Date following the date upon which such Default or
Event of Default has been cured and such cure has been accepted by Lender, or
such Default or Event of Default has been waived by Lender (provided that in no
event shall Lender have any obligation to accept such a cure of, or waive, any
Default or Event of Default), and no other Default or Event of Default is then
continuing;

(ii) commences upon Lender’s determination, from and after April 9, 2017 that
the Debt Yield is less than eight and one half percent (8.50%) on any
Calculation Date, and ends on the next Payment Date following the date upon
which Lender has determined that the Debt Yield equals or exceeds eight and one
half percent (8.50%) for the most recent Calculation Date; provided, however
(a) no Cash Management Period shall commence solely with respect to the matter
described in this clause (ii) in the event that, within three (3) Business Days
after notice from Lender, Borrower prepays a portion of the unpaid Principal to
a level such that the Debt Yield is equal to or greater than eight and one half
percent (8.50%) and (b) any Cash Management Period continuing solely with
respect to the matter described in this clause (ii) shall be deemed to have
ended on the next Payment Date following the date that Borrower prepays a
portion of the unpaid Principal to a level such that the Debt Yield is equal to
or greater than eight and one half percent (8.50%), and any such prepayment in
clause (a) or (b) shall be subject to the payment of the Spread Maintenance
Premium and the Exit Fee;

(iii) commences upon the occurrence of a PIP Sweep Period, and ends when such
PIP Sweep Period has terminated.

Notwithstanding the foregoing, in no event shall a Cash Management Period be
deemed to have ended if (a) the Stated Maturity Date has occurred or (b) any
other Cash Management Period is continuing.

“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Condor Guarantor” shall mean Condor Hospitality Trust, Inc., a Maryland
corporation.

“Construction Consultant” shall mean one or more third party construction
consultants, construction loan administration or servicing firms or comparable
firms as may be retained by Lender, at Borrower’s sole cost and expense, from
time to time to monitor the scope and status of any Material Alteration or
Restoration.

“Control” shall mean, with respect to any Person, either (i) ownership directly
or indirectly of forty-nine percent (49%) or more of all equity interests in
such Person or (ii) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
through the ownership of voting securities, by contract or otherwise, and the
terms Controlled, Controlling and Common Control shall have correlative
meanings, provided that the mere granting of commercially typical major decision
consent rights of a third party direct or indirect owner of Borrower shall not
be deemed to constitute Control of Borrower by such third party owner.

 

3



--------------------------------------------------------------------------------

“Debt” shall mean the unpaid Principal, all interest accrued and unpaid thereon,
all Exit Fees, any Spread Maintenance Premium, all transaction costs, all late
fees and all other sums due to Lender in respect of the Loan or under any Loan
Document.

“Debt Service” shall mean, with respect to any particular period, the scheduled
interest payments due under the Note in such period.

“Debt Yield” shall mean, as of any date, the ratio (expressed as a percentage)
calculated by Lender of (i) the Net Operating Income for the twelve (12)-month
period ending with the most recently completed calendar month preceding the date
of calculation to (ii) the outstanding Principal as of such date.

“Default” shall mean the occurrence of any event under any Loan Document which,
with the giving of notice or passage of time, or both, would be an Event of
Default.

“Default Rate” shall mean a rate per annum equal to the lesser of (i) the
maximum rate permitted by applicable law, or (ii) five percent (5%) above the
Interest Rate, compounded monthly.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) (a) maintained with a federal or state-chartered
depository institution or trust company which complies with the definition of
Eligible Institution or (b) if a Securitization has occurred, as to which Lender
has received a Rating Comfort Letter from each of the applicable Rating Agencies
with respect to holding funds in such account, or (ii) a segregated trust
account or accounts (or subaccounts thereof) maintained with the corporate trust
department of a federal depository institution or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit similar
to Title 12 of the Code of Federal Regulations §9.10(b), having in either case
corporate trust powers, acting in its fiduciary capacity, and a combined capital
and surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authorities. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean Wells Fargo Bank, National Association (as of
the date hereof) or any other depository institution insured by the Federal
Deposit Insurance Corporation the short term unsecured debt obligations or
commercial paper of which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+
by Fitch, in the case of accounts in which funds are held for thirty (30) days
or less or, in the case of Letters of Credit or accounts in which funds are held
for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least (i) “AA” by S&P, (ii) “AA” and/or “F1+” (for
securities) and/or “AAAmmf” (for money market funds), by Fitch and (iii) “Aa2”
by Moody’s; provided, however, for the purposes of the Cash Management Bank, the
definition of Eligible Institution shall have the meaning set forth in the Cash
Management Agreement.

 

4



--------------------------------------------------------------------------------

“Emergency Expenditures” shall mean expenses that are necessary in order (i) to
avoid imminent bodily injury, harm or damage to individuals or the Property,
(ii) to avoid the suspension of any necessary service to the Property, (iii) to
avoid any right of any insurance carrier to disclaim coverage under any Policy,
but only to the extent that there are insufficient funds in the Insurance
Subaccount to pay for such expense, (iv) to comply with the requirements of
Franchisor and a failure to comply would result in a default under the Franchise
Agreement or (v) to comply with Legal Requirements (including Environmental
Laws), and, in each such case, with respect to which it would be impractical, in
Borrower’s reasonable judgment, under the circumstances, to obtain Lender’s
prior written consent; provided that Borrower shall give Lender notice of such
Emergency Expenditures as soon as practicable.

“Employee Plan” shall mean any employee benefit plan (as defined in Section 3(3)
of ERISA) subject to Title IV or Section 302 of ERISA or Section 412 of the Code
maintained by Borrower or Guarantor or any of their ERISA Affiliates or to which
they contribute or have an obligation to contribute, or with respect to which
they have any liability or obligation, whether through indemnity or otherwise.

“Environmental Report” shall mean that certain Phase I Environmental Site
Assessment prepared by GRS Group and dated July 12, 2016.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of the same controlled group of corporations or group of
trades or businesses under common control with Borrower and/or Guarantor, or is
treated as a single employer together with Borrower and/or Guarantor under
Section 414 of the Code or Title IV of ERISA.

“ERISA Event” shall mean (a) the occurrence with respect to an Employee Plan of
a reportable event, within the meaning of Section 4043 of ERISA, unless the
30-day notice requirement with respect thereto has been waived by the Pension
Benefit Guaranty Corporation (or any successor) (“PBGC”) or regulation; (b) the
application for a minimum funding waiver with respect to an Employee Plan;
(c) the termination of an Employee Plan, pursuant to Section 4041(a)(2) of
ERISA; (d) the conditions set forth in Section 430(k) of the Code or
Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon property or
assets or rights to property or assets of the Borrower or any of its ERISA
Affiliates for failure to make a required payment to an Employee Plan are
satisfied; (e) the termination of an Employee Plan by the PBGC pursuant to
Section 4042 of ERISA, or the appointment of a trustee to administer, an
Employee Plan; (f) any failure by any Employee Plan to satisfy the minimum
funding standards, within the meaning of Sections 412 or 430 of the Code or
Section 302 of ERISA, whether or not waived; (g) the determination that any
Employee Plan is or is expected to be in “at-risk” status, within the meaning of
Section 430 of the Code or Section 303 of ERISA, (h) the withdrawal or partial
withdrawal from a Multiemployer Plan or a determination that a Multiemployer
Plan is, or is expected to be “insolvent” (within the meaning of Section 4245 of
ERISA), in “reorganization” (within the meaning of Section 4241 of ERISA) or in
“endangered” or “critical status” (within the meaning of Section 432 of the Code
or Section 305 of ERISA) or (i) any event or condition which could reasonably be
expected to result in liability to Borrower, Guarantor or any ERISA Affiliate
with respect to Title IV of ERISA (whether directly or through indemnity or
otherwise.)

 

5



--------------------------------------------------------------------------------

“Exit Fee” shall mean with respect to any repayment or prepayment of Principal,
an amount equal to one half of one percent (0.50%) of the amount of Principal
being repaid or prepaid; provided, however, if the Loan is repaid with the
proceeds of a mortgage loan from LoanCore, the Exit Fee that would otherwise be
payable with respect to the portion of the Loan refinanced by LoanCore shall be
waived, provided that LoanCore shall have no obligation to offer to provide such
financing.

“FATCA” shall mean Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

“FF&E Expenses” shall mean expenses that are for fixtures, furnishings,
equipment, furniture, and other items of tangible personal property now or
hereafter located in or on the Property or the Improvements or used in
connection with the use, occupancy, operation and maintenance of all or any part
of the hotel located on the Property, other than stocks of food and other
supplies held for consumption in normal operation but including appliances,
machinery, equipment, signs, artwork, office furnishings and equipment, guest
room furnishings, and specialized equipment for kitchens, laundries, bars,
restaurant, public rooms, health and recreational facilities, linens, dishware,
all partitions, screens, awnings, shades, blinds, floor coverings, hall and
lobby equipment, heating, lighting, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning and communication plants
or systems with appurtenant fixtures, vacuum cleaning systems, call or beeper
systems, security systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials; reservation system computer and related
equipment; all equipment, manual, mechanical or motorized, for the construction,
maintenance, repair and cleaning of, parking areas, walks, underground ways,
truck ways, driveways, common areas, roadways, highways and streets; and the
Vehicles (as defined in the USALI).

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

“Force Majeure” shall mean any delay due to an act of God, governmental
restriction, enemy action, terrorist act, war, civil commotion, storm, fire,
casualty, strike, shortage of supplies or labor, work stoppage or other cause
beyond the reasonable control of Borrower.

“Franchise Agreement” shall mean that certain Franchise Agreement on Change of
Ownership, dated August 22, 2016, between Leasehold Borrower and current
Franchisor pursuant to which Leasehold Borrower has the right to operate the
hotel located on the Property under a name and/or hotel system controlled by
such Franchisor.

“Franchisor” shall mean The Sheraton LLC, a Delaware limited liability company,
or any other franchisor engaged in accordance with the terms and conditions of
the Loan Documents.

 

6



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever for any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) now or hereafter
in existence.

“Guarantor” shall mean Alan Kanders, an individual (“Kanders”), Raviraj Kiran
Dave (“Dave”), an individual, and Condor Guarantor, or any other Person that now
or hereafter guarantees any of Borrower’s obligations hereunder or any other
Loan Document.

“Hotel Transactions” shall mean, collectively, (i) occupancy arrangements for
customary hotel transactions in the ordinary course of Borrower’s business
conducted at the hotel located at the Property, including nightly rentals (or
licensing) of individual hotel rooms or suites, banquet room use and food and
beverage services and (ii) informational or guest services which are terminable
on one month’s notice or less without cause and without penalty or premium,
including co-marketing, promotional services and outsourced services.

“Interest Period” shall mean (i) the period from the date hereof through the
first day thereafter that is the 8th day of a calendar month (the “Initial
Interest Period”) and (ii) each period thereafter from the 9th day of each
calendar month through the 8th day of the following calendar month (even if such
Interest Period extends beyond the Maturity Date). Notwithstanding the
foregoing, if Lender exercises its right to change the Payment Date to a New
Payment Date in accordance with Section 2.2.7 hereof, then from and after such
election, each Interest Period shall be the period from the New Payment Date in
each calendar month through the day in the next succeeding calendar month
immediately preceding the New Payment Date in such calendar month.

“Interest Rate” shall mean the LIBOR Rate or, during the continuance of a Prime
Rate Period, the Prime Rate, in each case, subject to Section 2.2.3 hereof (or,
when applicable pursuant to this Agreement or any other Loan Document, the
Default Rate).

“Inventory” shall have the definition for same set forth in the UCC, including
items which would be entered on a balance sheet under the line items for
“Inventories” or “china, glassware, silver, linen and uniforms” under USALI.

“JV Agreement” shall mean that certain Limited Liability Company Agreement dated
as of July 26, 2016 by and among TWC Spring Street Hotel LLC (“TWC Member”), TWC
Spring Street Hotel Promote LLC and Supertel.

“Key Principal(s)” shall mean Kanders and Dave.

“Leases” shall mean all leases and other agreements or arrangements heretofore
or hereafter entered into affecting the use, enjoyment or occupancy of, or the
conduct of any activity upon or in, the Property or the Improvements, including
any guarantees, extensions, renewals, modifications or amendments thereof and
all additional remainders, reversions and other rights and estates appurtenant
thereunder. As used herein and in the other Loan Documents, the term “Leases”
shall not include the Operating Lease, service contracts or Hotel Transactions.

 

7



--------------------------------------------------------------------------------

“Legal Requirements” shall mean statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
(including those regarding fire, health, handicapped access, sanitation,
ecological, historic, zoning, environmental protection, wetlands and building
laws and the Americans with Disabilities Act of 1990, Pub. L. No. 89-670, 104
Stat. 327 (1990), as amended, and all regulations promulgated pursuant thereto)
affecting Borrower, any Loan Document or all or part of the Property or the
construction, ownership, use, alteration or operation thereof, whether now or
hereafter enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to Borrower,
at any time in force affecting all or part of the Property.

“LIBOR” shall mean, with respect to any Interest Period, a floating interest
rate per annum (expressed as a percentage per annum rounded upwards, if
necessary, to the nearest one sixteenth (1/16th) of one percent (1%)) for
deposits in U.S. Dollars for a one (1) month period that appears on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on the related LIBOR
Determination Date. If such rate does not appear on Reuters Screen LIBOR01 Page
as of 11:00 a.m., London time, on the applicable LIBOR Determination Date,
Lender shall request the principal London office of any four (4) prime banks in
the London interbank market selected by Lender to provide such banks’ quotations
of the rates at which deposits in U.S. Dollars are offered by such banks at
approximately 11:00 a.m., London time, to prime banks in the London interbank
market for a one (1) month period commencing on the first day of the related
Interest Period and in a principal amount that is representative for a single
transaction in the relevant market at the relevant time. If at least two
(2) such offered quotations are so provided, LIBOR will be the arithmetic mean
of such quotations (expressed as a percentage and rounded upwards, if necessary,
to the nearest one sixteenth (1/16th) of one percent (1%)). If fewer than two
(2) such quotations are so provided, Lender will request major banks in New York
City selected by Lender to quote such banks’ rates for loans in U.S. Dollars to
leading European banks as of approximately 11:00 a.m., New York City time, on
the applicable LIBOR Determination Date for a one (1) month period commencing on
the first day of the related Interest Period and in an amount that is
representative for a single transaction in the relevant market at the relevant
time. If at least two (2) such rates are so provided, LIBOR will be the
arithmetic mean of such rates (expressed as a percentage and rounded upwards, if
necessary, to the nearest one sixteenth (1/16th) of one percent (1%)). If fewer
than two (2) rates are so provided, then LIBOR will be LIBOR used to determine
the LIBOR rate during the immediately preceding Interest Period. For purposes
hereof: (i) “Eurodollar Business Day” shall mean any day other than a Saturday,
Sunday or other day on which banks in the City of London, England are closed for
interbank or foreign exchange transactions and (ii) “LIBOR Determination Date”
shall mean, (a) with respect to the Initial Interest Period, the date which is
two (2) Eurodollar Business Days prior to the date hereof and (b) with respect
to any other Interest Period, the date which is two (2) Eurodollar Business Days
prior to the fifteenth (15th) day of the calendar month occurring during such
Interest Period. In no event shall LIBOR be less than one half of one percent
(0.50%) per annum (the “LIBOR Floor”).

“LIBOR Rate” shall mean the sum of (i) LIBOR and (ii) the LIBOR Spread.

 

8



--------------------------------------------------------------------------------

“LIBOR Spread” shall mean (i) five percent (5.00%) with respect to the Initial
Term and the First Extension Term, (ii) five and one quarter of one percent
(5.25%) with respect to the Second Extension Term, and (iii) five and one half
of one percent (5.50%) with respect to the Third Extension Term.

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, PACE Loan or any other encumbrance, charge or transfer of, or
any agreement to enter into or create any of the foregoing, on or affecting all
or any part of the Property or any interest therein, or any direct or indirect
interest in Borrower or Sole Member, including any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances.

“Liquor License Cooperation Agreement” shall mean that certain Cooperation
Agreement Regarding Liquor License, dated as of even date herewith, by Borrower
in favor of Lender.

“Loan Documents” shall mean this Agreement and all other documents, agreements
and instruments now or hereafter evidencing, securing or delivered to Lender in
connection with the Loan, including the following, each of which is dated as of
the date hereof: (i) the Promissory Note or Promissory Notes made by Borrower to
Lender in the aggregate principal amount equal to the Loan (the “Note”);
(ii) the Fee and Leasehold Deed to Secure Debt, Assignment of Leases and Rents
and Security Agreement made by Borrower, in favor of Lender which covers the
Property (the “Mortgage”); (iii) the Assignment of Leases and Rents from
Borrower to Lender (the “Assignment of Leases and Rents”); (iv) the Assignment
of Agreements, Licenses, Permits and Contracts from Borrower to Lender; (v) the
Deposit Account Control Agreement (the “Clearing Account Agreement”) among
Borrower, Lender, Manager and the Clearing Bank; (vi) the Cash Management
Agreement (the “Cash Management Agreement”) among Borrower, Lender and the Cash
Management Bank; (vii) the Guaranty of Recourse Obligations made by Guarantor
(the “Guaranty”) for the benefit of Lender; (viii) the Interest Rate Cap
Assignment and Security Agreement from Borrower to Lender; (ix) the Consent and
Subordination of Manager from Manager to Lender (“Manager Consent”); and (x) the
Liquor License Cooperation Agreement, as each of the foregoing may be (and each
of the foregoing defined terms shall refer to such documents as they may be)
amended, restated, replaced, severed, split, supplemented or otherwise modified
from time to time (including pursuant to Section 9.2 hereof).

“LoanCore” shall mean LoanCore Capital Credit REIT LLC, LoanCore Capital, LLC or
any of their respective Affiliates.

“Major Contract” shall mean (i) any management, brokerage or leasing agreement,
(ii) any Hotel Transaction relating to a reservation lasting for more than 60
days that is not cancellable on at least 10 days’ notice without requiring the
payment of a termination fee and covering more than 25 rooms, (iii) any
cleaning, maintenance, service or other contract or agreement of any kind (other
than Leases) of a material nature (materiality for these purposes to include
contracts which extend beyond one year (unless cancelable on thirty (30) days or
less

 

9



--------------------------------------------------------------------------------

notice without requiring the payment of termination fees or payments of any
kind)), in either case, relating to the ownership, leasing, management, use,
operation, maintenance, repair or restoration of the Property, whether written
or oral or (iv) any management, brokerage, leasing, cleaning, maintenance,
service or other contract or agreement of any kind (other than Leases) that is
between Borrower and an Affiliate of Borrower.

“Management Agreement” shall mean that certain Hotel Management Agreement dated
as of August 22, 2016 between Leasehold Borrower and Manager, pursuant to which
Manager is to manage the Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with Section 5.12 hereof.

“Manager” shall mean Boast Hotel Management Company LLC, a Delaware limited
liability company, or any successor, assignee or replacement manager appointed
by Borrower in accordance with Section 5.12 hereof.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, prospects, management, operations or
condition (financial or otherwise) of Borrower, Guarantor, Key Principal or the
Property, (iii) the enforceability, validity, perfection or priority of the lien
of the Mortgage or the other Loan Documents, (iv) the ability of Borrower to
perform its obligations under the Mortgage or the other Loan Documents, or
(v) the ability of Guarantor to perform its obligations under the Guaranty.

“Material Alteration” shall mean (i) any individual alteration affecting
(a) structural elements of the Property, (b) a roof of the Property (other than
surface repairs to portions of the roof as opposed to replacements) or (c) any
building system of the Property or (ii) any non-structural alteration the cost
of which exceeds $500,000; provided, however, that in no event shall any of the
following constitute a Material Alteration: (a) any Required Repairs, (b) any
tenant improvement work performed pursuant to any Lease existing on the date
hereof or entered into hereafter in accordance with the provisions of this
Agreement, or (c) alterations performed as part of a Restoration.

“Maturity Date” shall mean the date on which the final payment of principal of
the Note becomes due and payable as therein provided, whether at the Stated
Maturity Date, by declaration of acceleration, or otherwise.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA which is subject to Title IV of ERISA, for which
Borrower, Guarantor or any ERISA Affiliate has any obligation to make
contributions or any obligation or liability (whether directly or through
indemnity or otherwise).

“Net Operating Income” for any period, the net operating income of the Property
determined by Lender in its sole but reasonable discretion, giving effect to
USALI (to the extent not inconsistent with this definition), and on a cash basis
of accounting, after (i) deducting therefrom (without duplication) (a) deposits
to (but not withdrawals from) any reserves required under this Agreement,
(b) any Rents from tenants operating under bankruptcy protection or from tenants
that are not open for business (i.e., have “gone dark”), and (c) non-recurring
extraordinary items of income, and (ii) making adjustments for market lease
vacancies, leasing costs, capital items, FF&E Expenses or 4.0% of the annual
Rents) and management fees (which shall be the greater of actual fees or 3.0% of
the annual Rents).

 

10



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate delivered to Lender which is
signed by an authorized senior officer or authorized representative of the
Person on behalf of whom the certificate is delivered, which officer or
representative is most knowledgeable with respect to the subject matter set
forth in the applicable Officer’s Certificate.

“Operating Lease” shall mean that certain Master Lease Agreement dated as of the
date hereof between Fee Borrower and Leasehold Borrower.

“Operations Agreements” shall mean any covenants, restrictions, easements,
declarations or agreements of record relating to the construction, operation or
use of the Property, together with all amendments, modifications or supplements
thereto.

“Option Agreement” shall mean that certain Option Agreement between Fee Borrower
and DB Hotel Atlanta LLC, or its permitted successor or assigns (“Release Parcel
Purchaser”) dated as of the date hereof.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including vault charges and license
fees for the use of vaults, chutes and similar areas adjoining the Property, now
or hereafter levied or assessed or imposed against the Property or any part
thereof.

“PACE Loan” shall mean (i) any “Property-Assessed Clean Energy loan” or (ii) any
other indebtedness, without regard to the name given to such indebtedness, which
is (a) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (b) repaid through
multi-year assessments against the Property.

“Payment Date” shall mean the 9th day of each calendar month or, upon Lender’s
exercise of its right to change the Payment Date in accordance with
Section 2.2.7 hereof, the New Payment Date (in either case, if such day is not a
Business Day, the Payment Date shall be the immediately preceding Business Day).
The first Payment Date hereunder shall be October 9, 2016.

“Permitted Encumbrances” shall mean: (i) the Liens created by the Loan
Documents; (ii) all Liens and other matters disclosed in the Title Insurance
Policy; (iii) Liens, if any, for Real Estate Taxes or Other Charges not yet due
and payable and not delinquent; (iv) any workers’, mechanics’ or other similar
Liens on the Property provided that any such Lien is bonded or discharged within
sixty (60) days after Borrower first receives notice of such Lien and (v) such
other title and survey exceptions as Lender approves in writing.

“Permitted Transfers” shall mean:

(i) a Lease entered into in accordance with the Loan Documents;

(ii) a Permitted Encumbrance;

 

11



--------------------------------------------------------------------------------

(iii) a Transfer of the Release Parcel in accordance with the terms of the
Option Agreement;

(iv) Hotel Transactions;

(v) provided that no Default or Event of Default shall then exist, a Transfer of
a direct or indirect interest in Sole Member to any Person provided that:

(A) such Transfer shall not (y) cause the transferee (other than Key
Principal(s)), together with its Affiliates, to acquire Control of Borrower or
Sole Member or to increase its direct or indirect interest in Borrower or in
Sole Member to an amount which equals or exceeds forty-nine percent (49%) or
(z) result in Borrower or Sole Member no longer being Controlled by Key
Principal(s);

(B) (1) prior to the occurrence of a Condor Change of Control Event, after
giving effect to such Transfer, Key
Principal(s) shall continue to Control the day to day operations of Borrower and
Key Principals shall continue to own (taken together with interests owned by a
Key Principal’s immediate family members, partnerships or limited liability
companies Controlled solely by one or more of such family members or trusts
established for the benefit of such immediate family member(s)), collectively,
at least seven and one half percent (7.5%) of all equity interests (direct or
indirect) of Borrower (except in connection with the dilution of TWC Member’s
interests pursuant to Article 9 of the JV Agreement); and (2) after the
occurrence of a Condor Change of Control Event, after giving effect to such
Transfer, Condor Guarantor shall continue to Control the day to day operations
of Borrower and shall continue to own at least fifty percent (50%) of all equity
interests (direct or indirect) of Borrower;

(C) if such Transfer would cause the transferee to increase its direct or
indirect interest in Borrower or in Sole Member to an amount which equals or
exceeds ten percent (10%), Lender shall have approved in its reasonable
discretion such proposed transferee, which approval shall be based upon Lender’s
satisfactory determination as to the reputable character and creditworthiness of
such proposed transferee, as evidenced by credit and background checks performed
by Lender and such other financial statements and other information reasonably
requested by Lender;

(D) Borrower shall give Lender notice of such Transfer together with copies of
all instruments effecting such Transfer not less than ten (10) days prior to the
date of such Transfer (other than (i) a Transfer by devise or descent or by
operation of law upon the death or as a result of the legal incapacity of a
natural person of such Person’s interest in Borrower to the person or persons
lawfully entitled thereto or (ii) a Transfer of a direct or indirect interest in
SP Spring Hotel LLC and with respect to clause (D)(i) and (D)(ii), Borrower
shall deliver written notice to Lender as soon as practicable thereafter;
provided, however, no notice shall be required with respect to this clause
(D)(ii) if such Transfer would not cause the transferee, together with its
Affiliates and including all prior Transfers, to increase its direct or indirect
interest in Borrower or in Sole Member to an amount which equals or exceeds ten
percent (10%));

 

12



--------------------------------------------------------------------------------

(E) the legal and financial structure of Borrower and its members and the single
purpose nature and bankruptcy remoteness of Borrower and its members after such
Transfer, shall satisfy Lender’s then current applicable underwriting criteria
and requirements; or

(vi) provided that no Default or Event of Default shall then exist, a Transfer
of any indirect interest in Borrower related to or in connection with the estate
planning of such transferor to (1) an immediate family member of such interest
holder (or to partnerships or limited liability companies Controlled solely by
one or more of such family members) or (2) a trust established for the benefit
of such immediate family member, provided that:

(A) if such Transfer would cause the transferee to increase its direct or
indirect interest in Borrower to an amount which equals or exceeds ten percent
(10%), Lender shall have approved in its reasonable discretion such proposed
transferee, which approval shall be based upon Lender’s satisfactory
determination as to the reputable character and creditworthiness of such
proposed transferee, as evidenced by credit and background checks performed by
Lender and such other financial statements and other information reasonably
requested by Lender;

(B) Borrower shall give Lender notice of such Transfer together with copies of
all instruments effecting such Transfer not less than twenty (20) days prior to
the date of such Transfer;

(C) such Transfer shall not otherwise result in a change of Control of Borrower
or change of the day to day management and operations of the Property; and

(D) the legal and financial structure of Borrower and its members and the single
purpose nature and bankruptcy remoteness of Borrower and its members after such
Transfer, shall satisfy Lender’s then current applicable underwriting criteria
and requirements; or

(vii) The Transfer of direct or indirect interests (whether common stock,
preferred stock or otherwise) in Condor Guarantor, so long as Condor Guarantor
at all times (i) remains publicly traded on NASDAQ or any other national
securities exchange, and (ii) qualifies as a real estate investment trust under
Section 856 of the Internal Revenue Code of 1986, as amended; or

(viii) a Transfer of limited partnership interests in Supertel to any Person
provided that:

 

13



--------------------------------------------------------------------------------

(A) Condor Guarantor at all times shall own (directly or indirectly) all of the
general partnership interests in Supertel and Condor Guarantor shall at all
times Control Supertel;

(B) if such Transfer would cause the transferee, together with its Affiliates,
to increase its direct or indirect interest in Borrower to an amount which
equals or exceeds ten percent (10%), Borrower shall provide Lender with notice
of such Transfer together with copies of all instruments effecting such Transfer
not less than ten (10) days prior to the date of such Transfer and prior to such
Transfer, Lender shall have received evidence that, or otherwise confirmed that,
such transferee has never been indicted for or convicted of a Patriot Act
Offense and is not on any Government List and the Transfer shall not otherwise
breach any of the representations or covenants contained herein relating to
ERISA, OFAC and Patriot Act matters;

(C) if such Transfer shall cause the transferee together with its Affiliates to
acquire or to increase its direct or indirect interest in Borrower to an amount
which equals or exceeds forty-nine percent (49%), to the extent that Lender
determines that the pairings in the most recently delivered non-consolidation
opinion with respect to the Loan no longer apply, Borrower shall deliver to
Lender a new non-consolidation opinion in form and substance reasonably
satisfactory to Lender and satisfactory to the applicable Rating Agencies;

(D) such Transfer shall not otherwise result in a change of Control of Borrower
or change of the day to day management and operations of the Property; and

(E) the legal and financial structure of Borrower and its members and the single
purpose nature and bankruptcy remoteness of Borrower and its members after such
Transfer, shall satisfy Lender’s then current applicable underwriting criteria
and requirements; or

(ix) A change of Control of Borrower pursuant to Section 6.10 or Article 13 of
the JV Agreement or a Transfer of a direct or indirect interest in Borrower
between TWC Member and Supertel pursuant to Article 13 of the JV Agreement (any
of the foregoing, a “Condor Change of Control Event”), provided that:

(A) Condor Guarantor shall continue to own at least 50% of all equity interests
(direct or indirect) of Borrower and shall Control the day to day operations of
Borrower;

(B) The Property shall continue to be managed by the Manager as of the date
hereof or a Qualified Manager shall be appointed in accordance with
Section 5.12.2 hereof;

(C) the legal and financial structure of Borrower and its members and the single
purpose nature and bankruptcy remoteness of Borrower and its members after such
Transfer, shall satisfy Lender’s then current applicable underwriting criteria
and requirements; and

 

14



--------------------------------------------------------------------------------

(D) Borrower shall give Lender notice of such Transfer together with copies of
all instruments effecting such Transfer not less than ten (10) days prior to the
date of such Transfer; or

(x) a Transfer of any direct or indirect interest in Borrower that occurs by
devise or bequest or by operation of law upon the death of a natural person that
was the holder of such interest, provided that:

(A) if such Transfer would cause the transferee, together with its Affiliates,
to acquire or to increase its direct or indirect interest in Borrower to an
amount which equals or exceeds ten percent (10%) or to acquire direct or
indirect Control of Borrower, (x) Borrower shall provide Lender with notice of
such Transfer not less than thirty (30) days after the date of such Transfer and
(y) Lender shall have approved in its reasonable discretion such proposed
transferee, which approval shall be based upon Lender’s satisfactory
determination as to the reputable character and creditworthiness of such
proposed transferee, as evidenced by credit and background checks performed by
Lender and such other financial statements and other information reasonably
requested by Lender;

(B) Borrower shall give Lender notice of such Transfer together with copies of
all instruments effecting such Transfer not less than sixty (60) days after the
date of such Transfer;

(C) the legal and financial structure of Borrower and its members and the single
purpose nature and bankruptcy remoteness of Borrower and its members after such
Transfer, shall satisfy Lender’s then current applicable underwriting criteria
and requirements;

(D) if such Transfer results in a change of Control of Borrower to a Person
other than (x) a Key Principal (directly or indirectly) or (y) the estate of Key
Principal (during the pendency of the settlement by the estate of Key Principal
and if such Transfer occurs as a result of the death of Key Principal) (the “Key
Principal Estate”): if such Transfer occurs (1) prior to the occurrence of a
Securitization, such Transfer is approved by Lender in writing within thirty
(30) days after any such Transfer, which approval shall not be unreasonably
withheld or (2) from and after a Securitization, Borrower shall deliver a Rating
Comfort Letter from each applicable Rating Agency within ninety (90) days after
any such Transfer (or such longer time as may reasonably be necessary for
Borrower to obtain the Rating Comfort Letters, provided Borrower is diligently
pursuing same); and

(E) if such Transfer shall cause (x) a change of Control of Borrower or (y) the
transferee together with its Affiliates to acquire or to increase its direct or
indirect interest in Borrower to an amount which equals or exceeds forty-nine

 

15



--------------------------------------------------------------------------------

percent (49%), then, to the extent that Lender determines that the pairings in
the most recently delivered non-consolidation opinion with respect to the Loan
no longer apply or that an additional pairing(s) is needed to cover the
transferee or any other Person not included in the most recently delivered
non-consolidation opinion, Borrower shall deliver to Lender a non-consolidation
opinion in form and substance reasonably satisfactory to Lender and the
applicable Rating Agencies within thirty (30) days of Lender’s request for such
non-consolidation opinion.

Notwithstanding anything to the contrary contained in this definition of
“Permitted Transfer”, no Transfer shall be a Permitted Transfer unless such
Transfer is made in compliance with the Franchise Agreement.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
person or entity, and any federal, state, county or municipal government or any
bureau, department or agency thereof and any fiduciary acting in such capacity
on behalf of any of the foregoing.

“Physical Conditions Report” shall mean that certain Physical Condition
Assessment, prepared by GRS Group and dated as of July 7, 2016.

“PIP” shall mean any property improvement plan that is issued in connection with
any Franchise Agreement.

“PIP Costs” shall mean the anticipated total amount required to complete any
PIP, as determined by Lender in its reasonable discretion.

“PIP Sweep Period” shall (i) commence upon the receipt by Borrower of a notice
from Franchisor which provides that a PIP has been issued for the Property (a
“PIP Notice”) and (ii) shall end upon Lender’s determination that funds on
deposit in the PIP Reserve Subaccount are expected to be sufficient to pay for
all PIP Work. Notwithstanding the foregoing, a PIP Sweep Period shall not
commence if Borrower deposits the PIP Costs into the PIP Reserve Subaccount
within five (5) Business Days after Borrower’s receipt of a PIP Notice.

“Plan” shall mean an employee benefit or other plan established or maintained by
Borrower, Guarantor or any ERISA Affiliate or to which Borrower, Guarantor or
any ERISA Affiliate makes or is obligated to make contributions and which is
subject to Title IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

“Pooling and Servicing Agreement” shall mean any pooling and servicing agreement
or similar agreement entered into as a result of a Secondary Market Transaction.

“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasigovernmental body,
then Lender shall select a comparable interest rate index.

 

16



--------------------------------------------------------------------------------

“Prime Rate Period” shall mean the period commencing on the expiration of the
Interest Period in effect at the time of the delivery of a LIBOR Notice pursuant
to Section 2.2.3 and ending on the earlier to occur of the Maturity Date or such
date upon which the conditions which gave rise to the delivery of such LIBOR
Notice, shall no longer exist.

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (i) LIBOR plus the LIBOR Spread on the date LIBOR was last
applicable to the Loan and (ii) the Prime Rate on the date that LIBOR was last
applicable to the Loan; provided, however, in no event shall such difference be
a negative number.

“Principal” shall mean the unpaid principal balance of the Loan at the time in
question.

“Property” shall mean the parcel of real property and Improvements thereon owned
by Borrower and encumbered by the Mortgage, together with all rights pertaining
to such real property and Improvements, and all other collateral for the Loan as
more particularly described in the Granting Clauses of the Mortgage and referred
to therein as the Deeded Property. The Property is located in Atlanta, Georgia.

“Qualified Manager” shall mean a property manager of the Property which (i) is a
reputable, nationally or regionally recognized hotel management company having
at least five (5) years’ experience in the management of similar type hotels in
the United States, (ii) at the time of its engagement as property manager of the
Property manages, and for the five (5) year period immediately preceding such
engagement managed, at least ten (10) hotels of a size, quality, level of
service and class similar to the Property, consisting of not fewer than 1,000
hotel rooms, and (iii) is not and has not been the subject of a bankruptcy or
similar insolvency proceeding.

“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Lender shall have received evidence that the proposed transferee (1) has never
been indicted or convicted of, or pled guilty or no contest to, a felony,
(2) has never been indicted or convicted for, or pled guilty or no contest to, a
Patriot Act Offense and is not on any Government List, (3) has never been the
subject of a voluntary or involuntary (to the extent the same has not been
discharged) bankruptcy proceeding and (4) has no material outstanding judgments
or litigations or regulatory actions continuing or threatened against such
proposed transferee or its interests.

“Rating Agency” shall mean, prior to the final Securitization of the Loan (or if
a Securitization has not occurred), each of Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), Fitch, Inc., a division of Fitch Ratings Ltd. (“Fitch”), DBRS,
Inc., Morningstar, Inc., Kroll Bond Rating Agency or any other
nationally-recognized statistical rating organization which has been designated
by Lender, and after the final Securitization of the Loan, any of the foregoing
that have rated any of the securities issued in connection with the
Securitization.

 

17



--------------------------------------------------------------------------------

“Rating Comfort Letter” shall mean a letter issued by each of the applicable
Rating Agencies which confirms that the taking of the action referenced to
therein will not result in any qualification, withdrawal or downgrading of any
existing ratings of Securities created in a Secondary Market Transaction.

“Regulatory Change” shall mean any change effective after the date of this
Agreement in any statute, treaty, rule, regulation, ordinance, executive order
or administrative or judicial precedents or authorities (including Regulation D
of the Board of Governors of the Federal Reserve System of the United States (or
any successor)) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including any Lender, of or
under any statute, treaty, rule, regulation, ordinance, executive order or
administrative or judicial precedents or authorities (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by Lender with any
request or directive regarding capital adequacy. Notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.

“Release Parcel” shall mean that certain portion of the Property indicated on
Schedule 3 hereto, which may be released pursuant to Section 2.4.2 hereof.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other payment and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, Manager or any of their agents or employees
from any and all sources arising from or attributable to the Property and the
Improvements, including all revenues and credit card receipts collected from
guest rooms, restaurants, bars, meeting rooms, banquet rooms and recreational
facilities, parking charges, all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of the Property or rendering of services by
Borrower, Manager or any of their agents or employees, or any operator or
manager of the hotel or the commercial space located in the Improvements at the
Property or acquired from others (including from the rental of any office space,
retail space, guest rooms or other space, halls, stores, and offices, and
deposits securing reservations of such space), license, lease, sublease and
concession fees and rentals, health club membership fees, food and beverage
wholesale and retail sales, service charges, vending machine sales, and
proceeds, if any, from business interruption or other loss of income insurance.

 

18



--------------------------------------------------------------------------------

“Restoration Threshold” shall mean an amount equal to $750,000.

“Routine Hazardous Substances” shall mean Hazardous Substances which are used in
connection with the normal use and operation of the Property for its uses
permitted hereunder and in compliance in all material respects and at all times
with all Environmental Laws.

“Servicer” shall mean a servicer selected by Lender to service the Loan,
including any “master servicer” or “special servicer” appointed under the terms
of any Pooling and Servicing Agreement.

“Sole Member” shall mean Spring Street Hotel Property II LLC (“Fee Sole
Member”), the sole member of Fee Borrower, and Spring Street Hotel OpCo II LLC
(“Leasehold Sole Member”), the sole member of Leasehold Borrower, each a
Delaware limited liability company; provided, however, that each reference to
“Sole Member” hereunder and in the other Loan Documents shall mean each of Fee
Sole Member and Leasehold Sole Member, individually, and both Fee Sole Member
and Leasehold Sole Member, collectively.

“Spread Maintenance Date” shall mean the 18th Payment Date after the closing of
the Loan.

“Spread Maintenance Premium” shall mean with respect to any payment or
prepayment of Principal (or acceleration of the Loan) prior to the Spread
Maintenance Date, an amount equal to the product of the following: (i) the
amount of such prepayment (or the amount of Principal so accelerated),
multiplied by (ii) the sum of (a) the difference between (A) the Interest Rate
and (B) LIBOR plus (b) the positive difference, if any, between (A) the LIBOR
Floor minus (B) 0.51244%, multiplied by (iii) a fraction (expressed as a
percentage) having a numerator equal to the number of days from the commencement
of the next succeeding Interest Period (which may also be the prepayment date)
through and including the end of the Interest Period at the First Extended
Maturity Date (whether or not the extension option is exercised pursuant to
Section 2.8 hereof) and a denominator equal to 360.

“State” shall mean the state in which the Property is located.

“Stated Maturity Date” shall mean September 9, 2018, as the same may be extended
pursuant to Section 2.8 hereof, and as such date may be changed in accordance
with Section 2.2.7 hereof. The period of time from and after the date hereof up
to and including the originally scheduled Stated Maturity Date is referred to
herein as the “Initial Term”.

“Supertel” shall mean Supertel Limited Partnership, a Virginia limited
partnership.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

 

19



--------------------------------------------------------------------------------

“Taxes” shall mean all (i) real estate taxes, assessments, water rates or sewer
rents, maintenance charges, impositions, vault charges and license fees (“Real
Estate Taxes”), or (ii) personal property taxes, in each case, now or hereafter
levied or assessed or imposed against all or part of the Property. In no event
shall any PACE Loan be considered a Tax for purposes of this Agreement.

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.

“Title Insurance Policy” shall mean the ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the Lien of the Mortgage.

“Transfer” shall mean:

(i) any sale, conveyance, transfer, encumbrance, pledge, hypothecation, lease or
assignment, or the entry into any agreement to sell, convey, transfer, encumber,
pledge, hypothecate, lease or assign, whether by law or otherwise, of, on, in or
affecting (a) all or part of the Property (including any legal or beneficial
direct or indirect interest therein), (b) any direct or indirect interest in
Borrower (including any profit interest), or (c) any direct or indirect interest
in Sole Member;

(ii) entering into or subjecting the Property to a PACE Loan; or

(iii) any change of Control of Borrower or Sole Member.

For purposes hereof, a Transfer of an interest in Borrower or Sole Member shall
be deemed to include (y) if Borrower or Sole Member or the controlling
shareholder of Borrower or Sole Member is a corporation, the voluntary or
involuntary sale, conveyance or transfer of such corporation’s stock (or the
stock of any corporation directly or indirectly controlling such corporation by
operation of law or otherwise) or the creation or issuance of new stock in one
or a series of transactions by which an aggregate of more than ten percent
(10%) of such corporation’s stock shall be vested in a party or parties who are
not now stockholders or any change in the control of such corporation and (z) if
Borrower, Sole Member or controlling shareholder of Borrower or Sole Member is a
limited or general partnership, joint venture or limited liability company, the
change, removal, resignation or addition of a general partner, managing partner,
limited partner, joint venturer or member or the transfer of the partnership
interest of any general partner, managing partner or limited partner or the
transfer of the interest of any joint venturer or member.

“UCC” shall mean the Uniform Commercial Code as in effect in the State or the
state in which any of the Cash Management System Accounts are located, as the
case may be.

“USALI” shall mean the Uniform System of Accounts for the Lodging Industry,
current edition.

 

20



--------------------------------------------------------------------------------

“Welfare Plan” shall mean an employee welfare benefit plan, as defined in
Section 3(1) of ERISA.

1.2 Index of Other Definitions. The following terms are defined in the sections
or Loan Documents indicated below:

“Acceptable Blanket Policy” -  7.1.2

“Acceptable Counterparty” - 2.6.1

“Acceptable SMBC Credit Support Party” - 1.1 (Definition of Acceptable
Counterparty)

“Additional Operating Expense” - 6.3.7(a)

“Annual Budget” - 6.3.6

“Applicable Taxes” - 2.2.4

“Approved Additional Operating Expense” - 6.3.7(a)

“Approved Annual Budget” - 6.3.6

“Approved Capital Expense/FF&E Budget” - 6.3.6

“Approved Operating Budget” - 6.3.6

“Assignment of Leases and Rents” - 1.1 (Definition of Loan Documents)

“Award” - 7.3.2

“Bankruptcy Proceeding” - 4.7

“Borrower’s Recourse Liabilities” - 10.1

“Capital/FF&E Expense Reserve Subaccount” - 3.4

“Cash Collateral Subaccount” - 3.11

“Cash Management Account” - 3.1

“Cash Management System Accounts” - 3.14

“Cash Management Agreement” - 1.1 (Definition of Loan Documents)

“Casualty” - 7.2.1

“Casualty/Condemnation Prepayment” - 2.3.2

“Casualty/Condemnation Subaccount” - 3.9

“Cause” - Schedule 5

“Clearing Account” - 3.1

“Clearing Account Agreement” - 1.1 (Definition of Loan Documents)

“Clearing Bank” - 3.1

“Condemnation” - 7.3.1

“Consumer Price Index” - 7.1.1

“Delaware Act” - Schedule 5

“Disclosure Document” - 9.1.2

“Easements” - 4.14

“Embargoed Person” - 5.31(c)

“Environmental Laws” - 4.21

“Equipment” - Mortgage

“Eurodollar Business Day” - 1.1 (Definition of LIBOR)

“Event of Default” - 8.1

“Exchange Act” - 9.1.2

“Extension Period” -  2.8

“First Extended Maturity Date” - 2.8

“First Extension Term” - 2.8

“Fitch” - 1.1 (Definition of Rating Agency)

 

21



--------------------------------------------------------------------------------

“Government Lists” - 5.31

“Guaranty” - 1.1 (Definition of Loan Documents)

“Hazardous Substances” -  4.21

“Improvements” - Mortgage

“Indemnified Liabilities” - 5.30

“Indemnified Party” - 5.30

“Independent Director” - Schedule 5

“Initial Interest Period” - 1.1 (Definition of Interest Period)

“Initial Term”  -  1.1 (Definition of Stated Maturity Date)

“Insurance Premiums” - 7.1.2

“Insurance Subaccount” - 3.4

“Insured Casualty” - 7.2.2

“Intellectual Property” - 4.28

“Interest Rate Protection Agreement” - 2.6.1

“Issuer” - 9.1.3

“Late Payment Charge” - 2.5.3

“Lender Group” - 9.1.3

“Lender’s Consultant” - 5.8.1

“Liabilities” - 9.1.3

“LIBOR Determination Date” - 1.1 (Definition of LIBOR)

“LIBOR Notice” - 2.2.3

“Licenses” - 4.11

“Loan” - 2.1

“Manager Consent” - 1.1 (Definition of Loan Documents)

“Moody’s” - 1.1 (Definition of Rating Agency)

“Mortgage” - 1.1 (Definition of Loan Documents)

“Nationally Recognized Service Company” - Schedule 5

“New Payment Date” - 2.2.7

“Note” - 1.1 (Definition of Loan Documents)

“Notice” - 6.1

“O & M Program” - 5.8.3

“OFAC” - 5.31

“Operating Expense Subaccount” - 3.6

“Patriot Act” - 5.31

“Patriot Act Offense” - 5.31

“Permitted Equipment Financing” - 5.22

“Permitted Indebtedness” - 5.22

“Permitted Investments” - Cash Management Agreement

“PIP Funds” - 3.6

“PIP Reserve Subaccount” - 3.6

“PIP Work” - 3.6

“Policies” - 7.1.2

“Proceeds” - 7.2.2

“Provided Information” - 9.1.1

“Qualified Carrier” - 7.1.1

“Real Estate Taxes” - 1.1 (Definition of Taxes)

 

22



--------------------------------------------------------------------------------

“Register” - 10.21(b)

“Registration Statement” - 9.1.3

“Remaining Property” - 2.4.2

“Remedial Work” - 5.8.2

“Rent Roll” - 4.16

“Required Records” - 6.3.9

“Required Repairs” - 3.2.1

“Required Repairs Subaccount” - 3.2.2

“Restoration” - 7.4.1

“Review Waiver” - 10.5

“S&P” - 1.1 (Definition of Rating Agency)

“Second Extended Maturity Date” - 2.8

“Second Extension Term” - 2.8

“Secondary Market Transaction” - 9.1.1

“Securities” - 9.1.1

“Securities Act” - 9.1.2

“Securitization” - 9.1.1

“Security Deposit Subaccount” - 3.10

“Servicing Agreement” - 10.3

“Significant Casualty” - 7.2.2

“Single Member Bankruptcy Remote LLC” - Schedule 5

“Special Member”- Schedule 5

“Special Purpose Bankruptcy Remote Entity” - 5.13

“Springing Recourse Event” - 10.1

“Subaccounts” - 3.1

“Subject Person” - 1.1 (Definition of Affiliate)

“Tax Subaccount” - 3.3

“Third Extended Maturity Date” - 2.8

“Third Extension Term”  -  2.8

“Toxic Mold” - 4.21

“Underwriter Group” - 9.1.3

“Underwriters” - 9.1.3

1.3 Principles of Construction. Unless otherwise specified, (i) all references
to sections and schedules are to those in this Agreement, (ii) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision, (iii) all definitions
are equally applicable to the singular and plural forms of the terms defined,
(iv) the word “including” means “including but not limited to,” and
(v) accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

2. GENERAL LOAN TERMS

2.1 The Loan. Subject to and upon the terms and conditions set forth herein,
Lender is making a loan (the “Loan”) to Borrower on the date hereof, in the
original principal amount of $33,750,000, which shall mature on the Stated
Maturity Date. Borrower acknowledges receipt of the Loan, the proceeds of which
are being and shall be used to (i) acquire the Property,

 

23



--------------------------------------------------------------------------------

(ii) fund certain of the Subaccounts, and (iii) pay transaction costs. Any
excess proceeds may be used for any lawful purpose. Borrower shall receive only
one borrowing hereunder in respect of the Loan and no amount repaid in respect
of the Loan may be reborrowed. The Loan shall be evidenced by the Note and shall
be repaid in accordance with the terms of this Agreement, the Note and the other
Loan Documents.

2.2 Interest; Monthly Payments.

2.2.1 Generally. From and after the date hereof, interest on the unpaid
Principal shall accrue at the Interest Rate and be due and payable as
hereinafter provided. On the date hereof, Borrower shall pay interest on the
unpaid Principal at the Interest Rate from the date hereof through and including
September 8, 2016. On October 9, 2016 and each Payment Date thereafter through
and including the Maturity Date, Borrower shall pay interest on the unpaid
Principal which has accrued through the last day of the Interest Period
immediately preceding such Payment Date. All accrued and unpaid interest and
unpaid Principal shall be due and payable on the Maturity Date. If the Loan is
repaid on any date other than on a Payment Date (whether prior to or after the
Stated Maturity Date), Borrower shall also pay interest that would have accrued
on such repaid Principal at the Interest Rate through and including the last day
of the Interest Period in which such payment is made.

2.2.2 Default Rate. After the occurrence and during the continuance of an Event
of Default, the entire unpaid Debt shall bear interest at the Default Rate,
calculated from the date such payment was due or such underlying Default shall
have occurred without regard to any grace or cure periods contained herein, and
shall be payable upon demand from time to time, to the extent permitted by
applicable law.

2.2.3 Unavailability or Illegality of LIBOR. If, at any time, Lender determines
(which determination shall be conclusive and binding upon Borrower absent
manifest error) that (a) Dollar deposits in an amount approximately equal to the
then outstanding principal amount of the Loan are not generally available at
such time in the London interbank Eurodollar market for deposits in Eurodollars,
(b) reasonable means do not exist for ascertaining LIBOR, (c) the LIBOR Rate
would be in excess of the maximum interest rate that Borrower may by law pay or
(d) it shall become illegal for Lender to maintain the Loan on the basis of the
LIBOR Rate, Lender shall promptly give notice of such fact to Borrower together
with a reasonable explanation of such determination (a “LIBOR Notice”), and upon
and from the expiration of the then-current Interest Period, the Interest Rate
shall be the rate equal to Prime Rate plus the Prime Rate Spread until the
Maturity Date or such earlier date that the conditions referred to in this
Section 2.2.3 no longer exist (as determined by Lender, Lender agreeing to give
prompt notice to Borrower if such conditions no longer exist).

2.2.4 Taxes.

(a) Any and all payments by Borrower hereunder and under the other Loan
Documents shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding taxes imposed on Lender’s
income, and franchise taxes imposed on Lender by the law or regulation of any
Governmental Authority (all such non-excluded taxes, levies,

 

24



--------------------------------------------------------------------------------

imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to in this Section 2.2.4 as “Applicable Taxes”). If Borrower shall be
required by law to deduct any Applicable Taxes from or in respect of any sum
payable hereunder to Lender, the following shall apply: (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.2.4), Lender receives an amount equal to the sum it would have
received had no such deductions been made; (ii) Borrower shall make such
deductions; and (iii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. Payments pursuant to this Section 2.2.4 shall be made within ten (10) days
after the date Lender makes written demand therefor.

(b) Prior to the date that any lender organized under the laws of a jurisdiction
outside the United States of America becomes a party hereto, such lender shall
deliver to Borrower such certificates, documents or other evidence, as required
by the IRS Code or Treasury Regulations issued pursuant thereto (including
Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate
successor forms), properly completed, currently effective and duly executed by
such lender establishing that payments to it the Loan Documents are (i) not
subject to United States federal backup withholding tax and (ii) not subject to
United States Federal withholding tax under the Code. Each such lender shall
(A) deliver further copies of such forms or other appropriate certifications on
or before the date that any such forms expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
Borrower and (B) obtain such extensions of the time for filing, and renew such
forms and certifications thereof, as may be reasonably requested by Borrower. If
a payment made to a lender under or in respect of this Agreement or any other
Loan Document would be subject to United States federal withholding tax imposed
by FATCA and such lender fails to comply with the applicable reporting
requirements of FATCA, such lender shall deliver (y) a certification signed by
the chief financial officer, principal accounting officer, treasurer or
controller, and (z) other documentation reasonably requested by Borrower
sufficient for Borrower to comply with its obligations under FATCA and to
determine that such lender has complied with such applicable reporting
requirements. Borrower shall not be required to pay any amount pursuant to
Section 2.2.4(a) hereof to any lender that is organized under the laws of a
jurisdiction outside of the United States of America if such lender fails to
comply with the requirements of this Section 2.2.4(b). Borrower will not be
required to pay any additional amounts in respect of United States federal
income tax pursuant to Section 2.2.4(a) hereof to any lender if the obligation
to pay such additional amounts would not have arisen but for a failure by lender
to comply with its obligations under this Section 2.2.4(b).

2.2.5 Change in Law; Additional Costs. If any Regulatory Change or any other
change in the interpretation or application of any requirement of law, or
compliance by Lender with any request or directive (whether or not having the
force of law) hereafter issued from any central bank or other Governmental
Authority shall hereafter:

(a) impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of Lender which is
not otherwise included in the determination of LIBOR hereunder;

 

25



--------------------------------------------------------------------------------

(b) have the effect of reducing the rate of return on Lender’s capital as a
consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration Lender’s policies with respect to capital adequacy) by any amount
deemed by Lender to be material; or

(c) impose on Lender any other condition and the result of any of the foregoing
is to increase the cost to Lender of making, renewing or maintaining loans or
extensions of credit or to reduce any amount receivable hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as reasonably
determined by Lender, provided that such demand by Lender shall apply to all
loans similarly affected by such change. Payments pursuant to this Section 2.2.5
shall be made within ten (10) days after the date Lender makes written demand
therefor. Borrower’s obligations under this Section 2.2.5 shall survive the
payment of the Debt for a period of three (3) months.

2.2.6 Breakage Indemnity. Borrower shall indemnify Lender against any loss or
expense which Lender may actually sustain or incur in liquidating or redeploying
deposits from third parties acquired to effect or maintain the Loan or any part
thereof as a consequence of (i) any payment or prepayment of the Loan or any
portion thereof made on a date other than a Payment Date, (ii) any payment or
prepayment of the Loan or any portion thereof made on a date that is a Payment
Date if Borrower did not give the prior written notice of such prepayment
required pursuant to the terms of this Agreement, (iii) any default in payment
or prepayment of the Principal or any part thereof or interest accrued thereon,
as and when due and payable (at the date thereof or otherwise, and whether by
acceleration or otherwise) and/or (iv) the occurrence of a Prime Rate Period.
Lender shall deliver to Borrower a statement for any such sums which it is
entitled to receive pursuant to this Section 2.2.6, which statement shall be
binding and conclusive absent manifest error. Borrower’s obligations under this
Section 2.2.6 are in addition to Borrower’s obligations to pay any Exit Fee and
Spread Maintenance Premium applicable to a payment or prepayment of Principal
and shall survive the payment of the Debt.

2.2.7 New Payment Date. Lender shall have the right, to be exercised not more
than once during the term of the Loan, to change the Payment Date to a date
other than the ninth (9th) day of each month, but such date shall not be earlier
than the seventh (7th) day of each month (a “New Payment Date”), on thirty
(30) days’ written notice to Borrower; provided, however, that any such change
in the Payment Date: (a) shall not modify the amount of regularly scheduled
monthly principal and interest payments, except that the first payment of
principal and interest payable on the New Payment Date shall be accompanied by
interest at the interest rate herein provided for the period from the Payment
Date in the month in which the New Payment Date first occurs to the New Payment
Date, and (b) shall change the Stated Maturity Date to the New Payment Date
occurring in the month set forth in the definition of Stated Maturity Date.

2.3 Loan Repayment.

2.3.1 Repayment. Borrower shall pay to Lender on the Maturity Date the entire
outstanding principal balance of the Loan, all accrued and unpaid interest and
all other

 

26



--------------------------------------------------------------------------------

amounts due and owing under the Loan Documents, including all interest that
would accrue on the outstanding principal balance of the Loan through and
including the end of the Interest Period in which the Maturity Date occurs (even
if such Interest Period extends beyond the Maturity Date). Borrower shall have
no right to prepay all or any portion of the Principal except in accordance with
Sections 2.3.2 and 2.3.3 hereof. Except during the continuance of an Event of
Default, all proceeds of any repayment, including any prepayments of the Loan,
shall be applied by Lender as follows in the following order of priority: First,
accrued and unpaid interest at the Interest Rate; Second, to Principal; and
Third, to the Exit Fee and any other amounts then due and owing under the Loan
Documents, including the Spread Maintenance Premium (if such repayment or
prepayment occurs prior to the Spread Maintenance Date). If prior to the Stated
Maturity Date the Debt is accelerated by reason of an Event of Default, then
Lender shall be entitled to receive, in addition to the unpaid Principal and
accrued interest and other sums due under the Loan Documents, an amount equal to
the Spread Maintenance Premium and Exit Fee applicable to such Principal so
accelerated. During the continuance of an Event of Default, all proceeds of
repayment, including any payment or recovery on the Property (whether through
foreclosure, deed-in-lieu of foreclosure, or otherwise) shall, unless otherwise
provided in the Loan Documents, be applied in such order and in such manner as
Lender shall elect.

2.3.2 Mandatory Prepayments. The Loan is subject to mandatory prepayment in
certain instances of Insured Casualty or Condemnation (each a
“Casualty/Condemnation Prepayment”), in the manner and to the extent set forth
in Section 7.4.2 hereof. Each Casualty/Condemnation Prepayment, after deducting
Lender’s out-of-pocket unaffiliated third party costs and expenses (including
reasonable attorneys’ fees and expenses) in connection with the settlement or
collection of the Proceeds or Award, shall be applied in the same manner as
repayments under Section 2.3.1 hereof, and if such Casualty/Condemnation
Prepayment is made on any date other than a Payment Date, then such
Casualty/Condemnation Prepayment shall include interest that would have accrued
on the Principal prepaid through and including the last day of the Interest
Period in which such payment is made. Provided that no Event of Default is
continuing, any such mandatory prepayment under this Section 2.3.2 shall be
without the payment of the Spread Maintenance Premium, but subject to the
payment of the Exit Fee. Notwithstanding anything to the contrary contained
herein, each Casualty/Condemnation Prepayment shall be applied in inverse order
of maturity and shall not extend or postpone the due dates of the monthly
installments due under the Note or this Agreement, or change the amounts of such
installments.

2.3.3 Optional Prepayments. Provided no Event of Default has occurred and is
continuing, Borrower shall have the right to prepay the Loan in whole (but not
in part) on any Payment Date provided that Borrower gives Lender at least thirty
(30) days prior written notice thereof and such prepayment is accompanied by
(a) the Spread Maintenance Premium applicable thereto (if such prepayment occurs
prior to the Spread Maintenance Date) and (b) the Exit Fee applicable thereto.
If any such prepayment is not made on a Payment Date, Borrower shall also pay
interest that would have accrued on such prepaid Principal through and including
the last day of the Interest Period in which such payment is made.

2.3.4 Prepayments; Generally. Notwithstanding anything to the contrary contained
in this Agreement or any other Loan Document (a) no prepayment shall be
permitted

 

27



--------------------------------------------------------------------------------

on any date during the period commencing on the first calendar day immediately
following a Payment Date to, but not including, the LIBOR Determination Date in
such calendar month, unless consented to by Lender, (b) regardless of whether
any prepayment is made on a Payment Date or a date that is not a Payment Date
(but subject to the restrictions set forth in foregoing clause (a) and any other
prepayment restrictions and conditions set forth in the Loan Documents), in
connection with such prepayment Borrower shall pay to Lender, simultaneously
with such prepayment, all interest on the principal balance of the Loan then
being prepaid which would have accrued through and including the last day of
such Interest Period then in effect notwithstanding that such Interest Period
extends beyond the prepayment date and (c) if any prepayment is made on or after
the LIBOR Determination Date in any calendar month and prior to the first day of
the Interest Period that commences in such calendar month, Borrower shall also
pay to Lender in connection with such prepayment all interest on the Principal
then being prepaid which would have accrued through the end of the next
succeeding Interest Period. Any prepayment received by Lender on a date other
than a Payment Date shall be held by Lender as collateral security for the Loan
and shall be applied to the Debt on the next Payment Date.

2.4 Release of Property.

2.4.1 Release Upon Payment in Full. Lender shall, upon the written request and
at the expense of Borrower, upon payment in full of the Debt in accordance
herewith, release or, if requested by Borrower, assign to Borrower’s designee
(without any representation or warranty by and without any recourse against
Lender whatsoever) the Lien of the Loan Documents if not theretofore released.
In connection with the release or assignment of the Lien, Borrower shall submit
to Lender, not less than thirty (30) days prior to the date of repayment (or
such shorter time as is acceptable to Lender), a release or assignment of Lien
(and related Loan Documents) for execution by Lender. Such release or assignment
shall be in a form appropriate in the jurisdiction in which the Property is
located and contain standard provisions protecting the rights of the releasing
lender. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an Officer’s Certificate certifying that such documentation (a) is
in compliance with all Legal Requirements, and (b) will effect such release in
accordance with the terms of this Agreement. Borrower shall pay all costs, taxes
and expenses associated with the release or assignment of the Lien of the
Mortgage, including Lender’s reasonable attorneys’ fees.

2.4.2 Release of Release Parcel On any Payment Date, Borrower may obtain the
release of the Release Parcel from the Lien of the Mortgage (and related Loan
Documents) solely in connection with the exercise of the purchase option by
Release Parcel Purchaser pursuant to and in accordance with the Option
Agreement, provided each of the following conditions are satisfied:

(a) After giving effect to the release, Borrower shall continue to be a Special
Purpose bankruptcy Remote Entity;

(b) The Release Parcel is a legally subdivided parcel from the Property and is
on a separate tax lot from the Property or is subject to a condominium regime
(and Lender shall reasonably cooperate in such separation in anticipation of or
in connection with such release);

 

28



--------------------------------------------------------------------------------

(c) The conveyance of the Release Parcel does not (1) violate the Option
Agreement, (2) cause any portion of the portion of the Property continuing to be
subject to the Lien of the Loan Documents after such release (the “Remaining
Property”) to be in violation of any Legal Requirements, (3) create any Liens on
the Remaining Property, except for utility access, parking and other easements
necessary for infrastructure that benefit or are necessary for the Release
Parcel or (4) violate the terms of any document or instrument relating to the
Property, including any Lease or any Permitted Encumbrance;

(d) The Purchase Price delivered to Fee Borrower by Release Parcel Purchaser
shall be retained by Fee Borrower, unless a Cash Management Period is
continuing, in which event such funds shall be applied in accordance with
Section 3.12(a) hereof;

(e) Borrower shall submit to Lender, not less than ten (10) days prior to the
date of such release:

(i) the proposed form of partial release of Lien documentation for the Release
Parcel (for execution by Lender) in a form appropriate in the State and
satisfactory to Lender in its reasonable discretion;

(ii) unless such an easement already exists of record, and provided that there
are shared facilities, access or parking, a proposed form of easement
agreement(s) or similar agreement(s) between Borrower and the transferee of the
Release Parcel, in form and substance satisfactory to Lender in its reasonable
discretion, pursuant to which Borrower shall receive and grant such easements,
and the right to enforce such restrictive covenants, over the Release Parcel and
the Remaining Property that are reasonably required for the continued use and
operation of the Remaining Property and Release Parcel;

(iii) an updated zoning report or other evidence reasonably satisfactory to
Lender that (1) the Release Parcel and the Remaining Property constitute
separate and distinct tax lots, (2) the Remaining Property complies with all
zoning laws and all other Legal Requirements (including parking requirements),
(3) all of the Licenses, including all of the then existing certificates of
occupancy, with respect to the Remaining Property shall remain in full force and
effect after the conveyance of the Release Parcel and (4) from and after the
date of the release, no portion of the Remaining Property shall with respect to
any contractual requirement or Legal Requirement (including zoning approvals,
building code violations and parking requirements) be materially adversely
affected in any manner by any contractual requirement or Legal Requirement
affecting the Release Parcel to be released or, unless covered by the easement
or similar agreement(s) referred to in subclause (g)(ii) above (including, the
CCE&R Agreement referenced in Section 2.10 of the Option Agreement), otherwise
be dependent on or otherwise linked or connected to the Release Parcel; and

(iv) an Officer’s Certificate certifying that such documentation (A) is in
compliance with all Legal Requirements, and (B) is in compliance with all
requirements of the Loan Documents;

 

29



--------------------------------------------------------------------------------

(f) Borrower shall deliver to Lender (i) concurrently with such release, fully
executed copies of all transfer and easement or other documents related to such
release (including those required pursuant to clause (f) above) and an original
of the estoppel required pursuant to subclause (f)(iv) above and (ii) following
recordation of any of such documents, copies of such recorded documents;

(g) Borrower and Guarantor shall execute and deliver such documents as Lender
may reasonably request to confirm the continued validity of the Loan Documents
and the Liens thereof relative to the Remaining Property; and

(h) Borrowers shall have paid to Lender all out-of-pocket unaffiliated third
party costs and expenses (including reasonable attorneys’ fees) incurred by
Lender in connection with such release of the Release Parcel from the Lien of
the Loan Documents.

2.5 Payments and Computations.

2.5.1 Making of Payments. Each payment by Borrower shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 11:00 a.m., New York City time, on the
date such payment is due, to Lender by deposit to such account as Lender may
designate by written notice to Borrower. Whenever any such payment shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the immediately preceding Business Day (notwithstanding such adjustment of
due dates, Borrower shall not be entitled to any deduction of interest due under
this Agreement, the Note or any of the other Loan Documents). All such payments
shall be made irrespective of, and without any deduction, set-off or
counterclaim whatsoever and are payable without relief from valuation and
appraisement laws and with all costs and charges incurred in the collection or
enforcement thereof, including reasonable attorneys’ fees and court costs.

2.5.2 Computations. Interest payable under the Loan Documents shall be computed
on the basis of the actual number of days elapsed over a 360-day year.

2.5.3 Late Payment Charge. If any Principal, interest or other sum due under any
Loan Document is not paid by Borrower on the date on which it is due (other than
the balloon payment of Principal due on the Maturity Date or upon acceleration
of the Loan), Borrower shall pay to Lender upon demand an amount equal to the
lesser of five percent (5%) of such unpaid sum or the maximum amount permitted
by applicable law (the “Late Payment Charge”), in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment; provided,
however, notwithstanding the foregoing, Lender agrees to give a one-time notice
to Borrower with respect to the first such failure and the Late Payment Charge
shall not apply until five (5) days after delivery of such notice (and no
further notices shall be required during the term with respect to any subsequent
failure). Such amount shall be secured by the Loan Documents.

 

30



--------------------------------------------------------------------------------

2.6 Interest Rate Protection Agreements.

2.6.1 Interest Rate Protection Agreement. As of the date hereof, Borrower has
entered into, made all payments required under, and satisfied all conditions
precedent to the effectiveness of an interest rate protection agreement that
satisfies all of the following conditions (such interest rate protection
agreement together with (i) any extension thereof or (ii) any other interest
rate protection agreement entered into pursuant to Section 2.8 hereof, being
referred to herein as the “Interest Rate Protection Agreement”):

(a) the Interest Rate Protection Agreement (i) is with an Acceptable
Counterparty, (ii) has a term ending no earlier than the Stated Maturity Date,
(iii) is an interest rate cap in respect of a notional amount not less than the
maximum principal amount of the Loan that shall have the effect of capping LIBOR
at three percent (3.00%) per annum and (iv) provides that the only obligation of
Borrower thereunder is the making of a single payment upon the execution and
delivery thereof.

(b) Borrower’s interest in such Interest Rate Protection Agreement has been
assigned to Lender pursuant to documentation satisfactory to Lender in form and
substance, and the counterparty to such Interest Rate Protection Agreement has
executed and delivered to Lender an acknowledgment of such assignment, which
acknowledgment includes such counterparty’s agreement to pay directly into the
Clearing Account all sums payable by such counterparty pursuant to the Interest
Rate Protection Agreement and shall otherwise be satisfactory to Lender in form
and substance.

(c) In connection with an Interest Rate Protection Agreement, Borrower shall
obtain and deliver to Lender an opinion of counsel from counsel (in-house or
independent) for the issuer of the Interest Rate Protection Agreement (upon
which Lender and its successors and assigns may rely) which shall provide in
relevant part, that: (i) the issuer is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Protection Agreement; (ii) the execution
and delivery of the Interest Rate Protection Agreement by the issuer, and any
other agreement which the issuer has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been and remain duly
authorized by all necessary action and do not contravene any provision of its
certificate of incorporation or by-laws (or equivalent organizational documents)
or any law, regulation or contractual restriction binding on or affecting it or
its property; (iii) all consents, authorizations and approvals required for the
execution and delivery by the issuer of the Interest Rate Protection Agreement,
and any other agreement which the issuer has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
Governmental Authority or regulatory body is required for such execution,
delivery or performance; and (iv) the Interest Rate Protection Agreement, and
any other agreement which the issuer has executed and delivered pursuant
thereto, has been duly executed and delivered by the issuer and constitutes the
legal, valid and binding obligation of the issuer, enforceable against the
issuer in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

31



--------------------------------------------------------------------------------

(d) In the event of any downgrade, withdrawal or qualification of the rating of
the issuer of the Interest Rate Protection Agreement such that it ceases to
qualify as an “Acceptable Counterparty”, Borrower shall either (i) replace (or
cause the cap provider to replace) the Interest Rate Protection Agreement with a
replacement Interest Rate Protection Agreement from an Acceptable Counterparty
(with terms identical to the Interest Rate Protection Agreement being replaced,
or otherwise approved by Lender in its reasonable discretion and the Rating
Agencies) or (ii) if a guaranty was delivered in connection with the Interest
Rate Protection Agreement from an Acceptable Counterparty at closing, cause the
issuer to provide a replacement guaranty of its obligations under the Interest
Rate Protection Agreement from another Acceptable Counterparty not later than
thirty (30) days following receipt of notice from Lender or the Servicer of such
downgrade, withdrawal or qualification, unless within such period the issuer is
deemed to again be an Acceptable Counterparty.

2.6.2 Execution of Documents. Borrower shall promptly execute and deliver to the
counterparty of the Interest Rate Protection Agreement such confirmations and
agreements as may be requested by such counterparty in connection with such
Interest Rate Protection Agreement.

2.6.3 No Obligation of Lender. Borrower agrees that Lender shall not have any
obligation, duty or responsibility to Borrower or any other Person by reason of,
or in connection with, any Interest Rate Protection Agreement (including any
duty to provide or arrange any Interest Rate Protection Agreement, to consent to
any mortgage or pledge of the Property or any portion thereof as security for
Borrower’s performance of its obligations under any Interest Rate Protection
Agreement, or to provide any credit or financial support for the obligations of
Borrower or any other Person thereunder or with respect thereto). No Interest
Rate Protection Agreement shall alter, impair, restrict, limit or modify in any
respect the obligation of Borrower to pay interest on the Loan as and when the
same becomes due and payable in accordance with the provisions of the Loan
Documents.

2.6.4 Receipts from Interest Rate Protection Agreements. All payments made by
the counterparty to the Interest Rate Protection Agreement shall be deposited
into the Clearing Account and applied in the same manner as Rents are applied
under Section 3.15 hereof.

2.6.5 Failure to Provide Interest Rate Protection Agreement. If Borrower
breaches its obligation to enter into an Interest Rate Protection Agreement
(including any replacement thereof) to the extent required hereunder, Lender
may, but shall have no obligation to, at Borrower’s sole cost and expense and on
Borrower’s behalf, enter into an Interest Rate Protection Agreement as so
required. Lender is hereby irrevocably appointed the true and lawful attorney of
Borrower (coupled with an interest), in its name and stead, to execute such an
Interest Rate Protection Agreement and all necessary documents ancillary
thereto, and for that purpose Lender may execute all necessary agreements and
instruments, Borrower hereby ratifying and confirming all that its said attorney
shall lawfully do by virtue hereof. All fees, costs and expenses incurred by
Lender (including reasonable attorneys’ fees), together with interest thereon at
the Default Rate until paid to Lender pursuant to this Section 2.6.5 shall be
paid by Borrower within five (5) days after Lender’s demand and such sums and
liabilities, including such interest, shall be deemed and shall constitute
advances under this Agreement and be evidenced by the Note and be secured by the
Loan Documents.

 

32



--------------------------------------------------------------------------------

2.7 Fees; Spread Maintenance Premium.

2.7.1 Exit Fee. Upon any repayment or prepayment of Principal, Borrower shall
pay to Lender on the date of such repayment or prepayment the Exit Fee
applicable thereto. Upon any acceleration or final repayment of the Loan,
Borrower shall immediately pay to Lender on account of the Exit Fee the amount
by which (a) one half of one percent (0.50%) of the original Principal exceeds
(b) the total amount of Exit Fees theretofore paid by Borrower pursuant to this
Section 2.7.1. All Exit Fees hereunder shall be deemed to be earned by Lender
upon the funding of the Loan. Notwithstanding the foregoing, to the extent that
the Loan is repaid with the proceeds of a loan from LoanCore, the Exit Fee that
would otherwise be payable with respect to the portion of the Loan refinanced by
LoanCore shall be waived, provided that LoanCore shall have no obligation to
offer to provide such financing.

2.7.2 Spread Maintenance Premium. Upon any repayment or prepayment of Principal
(including in connection with an acceleration of the Loan) made prior to the
Spread Maintenance Date, Borrower shall pay to Lender on the date of such
repayment or prepayment (or acceleration of the Loan) the Spread Maintenance
Premium applicable thereto. All Spread Maintenance Premium payments hereunder
shall be deemed to be earned by Lender upon the funding of the Loan.

2.8 Extension Options. Borrower shall have the right, at its option, to extend
the Term until (i) September 9, 2019 (the “First Extended Maturity Date”; and
the period of time from and after the originally scheduled Stated Maturity Date
up to and including the First Extended Maturity Date, the “First Extension
Term”), (ii) September 9, 2020 (the “Second Extended Maturity Date”; and the
period of time from and after the First Extended Maturity Date up to and
including the Second Extended Maturity Date, the “Second Extension Term”) and
(iii) September 9, 2021 (the “Third Extended Maturity Date”; and the period of
time from and after the Second Extended Maturity Date up to and including the
Third Extended Maturity Date, the “Third Extension Term”) (and the period of
time during each such extension period being referred to herein as an “Extension
Period”), by giving notice of such extension to Lender at least fifteen
(15) days prior and not more than sixty (60) days prior to the commencement of
the requested Extension Period. Upon receipt of such request to extend the Term,
Lender will confirm to Borrower in writing whether or not the Stated Maturity
Date will be so extended, which extension will be granted upon the satisfaction
of the following conditions:

(a) no Default or Event of Default exists at the time such request is made and
on the then scheduled Stated Maturity Date, the First Extended Maturity Date or
the Second Extended Maturity Date, as applicable;

(b) Borrower delivers to Lender an Officer’s Certificate confirming the accuracy
of the information contained in clause (a) above and certifying that each of the
representations and warranties of Borrower contained in the Loan Documents is
true, complete and correct in all material respects as of the date of such
Officer’s Certificate to the extent such representations and warranties are not
matters which by their nature can no longer be true and correct as a result of
the passage of time;

 

33



--------------------------------------------------------------------------------

(c) on or prior to the commencement of the requested Extension Period, Borrower
either (i) extends the term of the Interest Rate Protection Agreement to a date
not earlier than the expiration of the requested Extension Period or (ii) enters
into a new interest rate protection agreement which expires no earlier than the
expiration of the requested Extension Period, and which extension or new
agreement is in respect of a notional amount of the then outstanding Principal
and is otherwise on the same terms set forth in Section 2.6.1 hereof and has the
effect of capping LIBOR at no more than three percent (3.00%) per annum;

(d) on or prior to the commencement of (i) the First Extension Term, the Debt
Yield is at least 10.00%, (ii) the Second Extension Term, the Debt Yield is at
least 10.50% and (iii) the Third Extension Term, the Debt Yield is at least
11.00%.

(e) if the option to extend the Term until the Second Extended Maturity Date is
exercised, Borrower pays to Lender concurrently with the request to so extend
the Term, an extension fee in an amount equal to 0.25% of the then-outstanding
Principal; and

(f) if the option to extend the Term until the Third Extended Maturity Date is
exercised, Borrower pays to Lender concurrently with the request to so extend
the Term, an extension fee in an amount equal to 0.25% of the then-outstanding
Principal.

If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Lender shall have no obligation to extend the
Stated Maturity Date hereunder.

 

3. CASH MANAGEMENT AND RESERVES

3.1 Cash Management Arrangements. Borrower shall at all times cause all Rents
(including Rents in the nature of sums payable by issuers of credit cards
accepted at the Property) to be transmitted directly into an Eligible Account
(the “Clearing Account”) established and maintained by Borrower at a local bank
selected by Borrower and reasonably approved by Lender, which shall at all times
be an Eligible Institution (the “Clearing Bank”) as more fully described in the
Clearing Account Agreement. Without in any way limiting the foregoing, if
Borrower or Manager receive any Rents, then (a) such amounts shall be deemed to
be collateral for the Loan and shall be held in trust for the benefit, and as
the property, of Lender, (b) such amounts shall not be commingled with any other
funds or property of Borrower or Manager, and (c) Borrower or Manager shall
deposit such amounts into the Clearing Account within one (1) Business Day of
receipt; provided, however, that Borrower shall have the right to retain cash
receipts (i.e., not credit card receipts, checks or other receipts) in
Borrower’s operating account so long as the aggregate amount of cash receipts
(i.e., not credit card receipts, checks or other receipts) held in such
operating account on any day does not exceed $5,000. Funds deposited into the
Clearing Account shall be swept by the Clearing Bank on a daily basis into
Borrower’s operating account at the Clearing Bank, unless a Cash Management
Period is continuing, in which event such funds shall be swept on a daily basis
into an Eligible Account at the Cash Management Bank controlled by Lender (the
“Cash Management Account”) and

 

34



--------------------------------------------------------------------------------

applied and disbursed in accordance with this Agreement. Funds in the Cash
Management Account shall be invested at Lender’s discretion only in Permitted
Investments. Lender will also establish subaccounts of the Cash Management
Account which shall at all times be Eligible Accounts (and may be ledger or book
entry accounts and not actual accounts) (such subaccounts are referred to herein
as “Subaccounts”). The Cash Management Account and any Subaccounts will be under
the sole control and dominion of Lender, and Borrower shall have no right of
withdrawal therefrom. Borrower shall pay for all expenses of opening and
maintaining all of the above accounts.

3.2 Required Repairs.

3.2.1 Completion of Required Repairs. Borrower shall perform and complete each
item of the repairs and environmental remedial work at the Property described on
Schedule 1 hereto (the “Required Repairs”) within six (6) months of the date
hereof (which date may be extended for an additional reasonable period of time
if Borrower is unable to complete the Required Repairs due to events of Force
Majeure) or such shorter period of time for such item set forth on Schedule 1
hereto.

3.2.2 Required Repairs Reserves. On the date hereof, Borrower shall deposit with
Lender the aggregate amount set forth on Schedule 1 hereto and Lender shall
cause such amount to be transferred to a Subaccount (the “Required Repairs
Subaccount”). Provided no Event of Default shall have occurred and is
continuing, Lender shall disburse funds held in the Required Repairs Subaccount
to Borrower, within fifteen (15) days after the delivery by Borrower to Lender
of a request therefor (but not more often than once per month), in increments of
at least $5,000 (or such lesser amount equal to the remaining balance of the
Required Repairs Subaccount), and, with respect to any particular disbursement
for any portion of the Required Repairs, in an amount not to exceed the amount
set forth on Schedule 1 with respect to such particular portion or item of the
Required Repairs, accompanied by the following items (which items shall be in
form and substance satisfactory to Lender): (a) an Officer’s Certificate
(i) certifying that the Required Repairs or any portion thereof which are the
subject of the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
(ii) identifying each Person that supplied materials or labor in connection with
such Required Repairs or any portion thereof and (iii) stating that each such
Person has been or, upon receipt of the requested disbursement, will be paid in
full with respect to the portion of the Required Repairs which is the subject of
the requested disbursement; (b) copies of appropriate lien waivers or other
evidence of payment satisfactory to Lender; (c) at Lender’s option, a title
search for the Property indicating that it is free from all Liens not previously
approved by Lender; (d) a copy of each License required to be obtained with
respect to the portion of the Required Repairs which is the subject of the
requested disbursement; and (e) such other evidence as Lender shall reasonably
request that the Required Repairs which are the subject of the requested
disbursement have been completed and paid for. Provided no Default or Event of
Default shall have occurred and is continuing, upon Borrower’s completion of all
Required Repairs in accordance with this Section 3.2, Lender shall release any
funds remaining in the Required Repairs Subaccount, if any, to Borrower.

3.3 Taxes. Borrower shall pay to Lender (a) $585,000 on the date hereof on
account of Real Estate Taxes, and (b) on each Payment Date, one-twelfth
(1/12) of the Real Estate Taxes

 

35



--------------------------------------------------------------------------------

that Lender estimates will be payable during the next twelve (12) months
(initially $48,800 per month) in order to accumulate with Lender sufficient
funds to pay all such Real Estate Taxes at least thirty (30) days prior to their
respective due dates. Such amounts will be transferred by Lender to a Subaccount
(the “Tax Subaccount”). Provided that no Event of Default has occurred and is
continuing, Lender will (i) apply funds in the Tax Subaccount to payments of
Real Estate Taxes required to be made by Borrower pursuant to Section 5.2
hereof, provided that Borrower has promptly supplied Lender with notices of all
Real Estate Taxes due, or (ii) reimburse Borrower for such amounts upon
presentation of evidence of payment; subject, however, to Borrower’s right to
contest Real Estate Taxes in accordance with Section 5.2 hereof. In making any
payment relating to Real Estate Taxes, Lender may do so according to any bill,
statement or estimate procured from the appropriate public office, without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof. If Lender determines in its reasonable judgment that the funds in the
Tax Subaccount will be insufficient to pay (or in excess of) the Real Estate
Taxes next coming due, Lender may increase (or decrease) the monthly
contribution required to be made by Borrower to the Tax Subaccount.

3.4 Insurance. Borrower shall pay to Lender (a) $57,000 on the date hereof on
account of Insurance Premiums and (b) on each Payment one-twelfth (1/12) of the
Insurance Premiums that Lender estimates will be payable (initially $8,100 per
month) for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies. Such amounts will be transferred by Lender to a Subaccount (the
“Insurance Subaccount”). Provided that no Event of Default has occurred and is
continuing, Lender will (i) apply funds in the Insurance Subaccount to payments
of Insurance Premiums required to be made by Borrower pursuant to Section 7.1
hereof, provided that Borrower has promptly supplied Lender with notices of all
Insurance Premiums due, or (ii) reimburse Borrower for such amounts upon
presentation of evidence of payment. In making any payment relating to Insurance
Premiums, Lender may do so according to any bill, statement or estimate procured
from the insurer or agent, without inquiry into the accuracy of such bill,
statement or estimate. If Lender determines in its reasonable judgment that the
funds in the Insurance Subaccount will be insufficient to pay (or in excess of)
the Insurance Premiums next coming due, Lender may increase (or decrease) the
monthly contribution required to be made by Borrower to the Insurance
Subaccount.

3.5 Capital/FF&E Expense Reserves. Borrower shall pay to Lender on each Payment
Date, an amount equal to one-twelfth (1/12th) of four percent (4.00%) of the
annual gross operating income for the Property (based on the prior year). Lender
will transfer such amounts into a Subaccount (the “Capital/FF&E Expense Reserve
Subaccount”). Additionally, upon thirty (30) days’ prior notice to Borrower,
Lender may reassess and increase the amount of the monthly payment required
under this Section 3.5 from time to time in its reasonable discretion (based
upon its then current underwriting standards); provided, however, the amount of
any such reassessment shall not exceed the amount of the reserve account
contribution then being required by Franchisor pursuant to the Franchise
Agreement. Provided that no Default or Event of Default has occurred and is
continuing, Lender shall disburse funds held in the Capital Expense Reserve
Subaccount to Borrower, within fifteen (15) days after the delivery by Borrower
to Lender of a request therefor (but not more often than once per month), in
increments

 

36



--------------------------------------------------------------------------------

of at least $10,000 provided that: (i) such disbursement is for an Approved
Capital/FF&E Expense; (ii) with respect to any disbursement from the
Capital/FF&E Expense Reserve Subaccount in excess of $75,000, Lender shall have
(if it desires) verified (by an inspection conducted at Borrower’s expense)
performance of the work associated with such Approved Capital/FF&E Expense; and
(iii) the request for disbursement is accompanied by (A) an Officer’s
Certificate certifying (1) that such funds will be used to pay or reimburse
Borrower for Approved Capital/FF&E Expenses and a description thereof, (2) that
all outstanding trade payables (other than those to be paid from the requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full, (3) that the same has not been the subject of a previous disbursement, and
(4) that all previous disbursements have been used to pay the previously
identified Approved Capital/FF&E Expenses, and (B) lien waivers or other
evidence of payment satisfactory to Lender unless the requested disbursement
shall be used to pay for such Approved Capital/FF&E Expense directly (and not
reimburse Borrower for the Approved Capital/FF&E Expense previously paid for by
Borrower), in which case Borrower shall be required to deliver such items with
respect to the Approved Capital/FF&E Expense which was the subject of the
previous disbursement and conditional lien waivers with respect to the requested
items to be paid for from the requested disbursement, (C) at Lender’s option, a
title search for the Property indicating that the Property is free from all
Liens, claims and other encumbrances not previously approved by Lender and
(D) such other evidence as Lender shall reasonably request that the Approved
Capital/FF&E Expenses (other than with respect to a request for Approved
Capital/FF&E Expenses Deposits) at the Property to be funded by the requested
disbursement have been completed and are paid for or will be paid upon such
disbursement to Borrower. Any such disbursement of more than $25,000 to pay
(rather than reimburse) Approved Capital/FF&E Expenses may, at Lender’s option,
be made by direct check payable to the payee on such Approved Capital/FF&E
Expenses.

3.6 PIP Reserve Subaccount Upon the commencement and during the continuation of
a PIP Sweep Period, all Available Cash shall be deposited into a Subaccount (the
“PIP Reserve Subaccount”). Funds deposited into the PIP Reserve Subaccount are
referred to herein as the “PIP Funds” and shall be disbursed and applied in
accordance with this Section 3.6. Borrower shall perform and complete each item
of the renovations required under any PIP (the “PIP Work”), on or before the
dates set forth in such PIP for completion of the PIP Work. Provided that no
Default or Event of Default has occurred and is continuing, Lender shall
disburse funds held in the PIP Reserve Subaccount to Borrower, within fifteen
(15) days after the delivery by Borrower to Lender of a request therefor (but
not more often than once per month), in increments of at least $10,000 provided
that: (i) such disbursement is for an expense associated with the PIP Work;
(ii) with respect to any disbursement from the PIP Reserve Subaccount in excess
of $75,000, Lender shall have (if it desires) verified (by an inspection
conducted at Borrower’s expense) performance of the PIP Work associated with
such expense; and (iii) the request for disbursement is accompanied by (A) an
Officer’s Certificate certifying (1) that such funds will be used to pay or
reimburse Borrower for such PIP Work and a description thereof, (2) that all
outstanding trade payables (other than those to be paid from the requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full, (3) that the same has not been the subject of a previous disbursement, and
(4) that all previous disbursements have been used to pay the previously
identified expenses associated with such PIP Work, and (B) lien waivers or other
evidence of payment satisfactory to Lender unless the requested disbursement
shall be used to pay for such PIP Work directly (and not reimburse

 

37



--------------------------------------------------------------------------------

Borrower for the PIP Work expenses previously paid for by Borrower), in which
case Borrower shall be required to deliver such items with respect to the PIP
Work which was the subject of the previous disbursement and conditional lien
waivers with respect to the requested items to be paid for from the requested
disbursement, (C) at Lender’s option, a title search for the Property indicating
that the Property is free from all Liens, claims and other encumbrances not
previously approved by Lender and (D) such other evidence as Lender shall
reasonably request that the expenses associated with the PIP Work at the
Property to be funded by the requested disbursement have been completed and are
paid for or will be paid upon such disbursement to Borrower. Any such
disbursement of more than $25,000 to pay (rather than reimburse) expenses
associated with PIP Work may, at Lender’s option, be made by direct check
payable to the payee on such PIP Work expenses.

3.7 Operating Expense Subaccount. During a Cash Management Period, on each
Payment Date, a portion of the Rents that have been deposited into the Cash
Management Account during the immediately preceding Interest Period in an amount
equal to the sum of the monthly amount set forth in the Approved Operating
Budget and the monthly amount of Approved Additional Operating Expenses, in each
case, for the following month as being necessary for payment of Approved
Operating Expenses and Approved Additional Operating Expenses at the Property
for such month shall be transferred into a Subaccount for the payment of
Approved Operating Expenses and Approved Additional Operating Expenses (the
“Operating Expense Subaccount”). Provided no Default or Event of Default has
occurred and is continuing, Lender shall disburse funds held in the Operating
Expense Subaccount to Borrower, within fifteen (15) days after delivery by
Borrower to Lender of a request therefor (but not more often than once per
month), in increments of at least $1,000, provided (a) such disbursement is for
an Approved Operating Expense or Approved Additional Operating Expense and
(b) such disbursement is accompanied by (i) an Officer’s Certificate certifying
(A) that such funds will be used to pay Approved Operating Expenses or Approved
Additional Operating Expenses and a description thereof, (B) that all
outstanding trade payables (other than those to be paid from the requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full, (C) that the same has not been the subject of a previous disbursement, and
(D) that all previous disbursements have been or will be used to pay the
previously identified Approved Operating Expenses and Approved Additional
Operating Expenses, and (ii) reasonably detailed documentation satisfactory to
Lender as to the amount, necessity and purpose therefor.

3.8 Casualty/Condemnation Subaccount. Borrower shall pay, or cause to be paid,
to Lender all Proceeds or Awards due to any Casualty or Condemnation to be
transferred to a Subaccount (the “Casualty/Condemnation Subaccount”) in
accordance with the provisions of Article 7 hereof. All amounts in the
Casualty/Condemnation Subaccount shall be disbursed in accordance with the
provisions of Article 7 hereof.

3.9 Security Deposits. Borrower shall keep and hold all security deposits under
Leases in accordance with applicable Legal Requirements and, if required under
applicable Legal Requirements, at a separately designated account under
Borrower’s control at the Clearing Bank (and in the case of a letter of credit,
assigned with full power of attorney and executed sight drafts to Lender) so
that the security deposits shall not be commingled with any other funds of
Borrower. During a Cash Management Period, Borrower shall, upon Lender’s
request, if permitted by applicable Legal Requirements, turn over to Lender the
security deposits (and any interest theretofore earned thereon) under Leases, to
be held by Lender in a Subaccount (the “Security Deposit Subaccount”) subject to
the terms of the Leases. Security deposits held in the

 

38



--------------------------------------------------------------------------------

Security Deposit Subaccount will be released by Lender upon notice from Borrower
together with such evidence as Lender may reasonably request that such security
deposit is required to be returned to a tenant pursuant to the terms of a Lease
or may be applied as Rent pursuant to the rights of Borrower under the
applicable Lease. Any letter of credit or other instrument that Borrower
receives in lieu of a cash security deposit under any Lease entered into after
the date hereof shall (a) be maintained in full force and effect in the full
amount unless replaced by a cash deposit as hereinabove described and (b) if
permitted pursuant to any Legal Requirements, name Lender as payee or mortgagee
thereunder (or at Lender’s option, be fully assignable to Lender).

3.10 Cash Collateral Subaccount. If a Cash Management Period shall have
commenced (other than a Cash Management Period continuing solely because of the
continuance of a PIP Sweep Period), then on the immediately succeeding Payment
Date and on each Payment Date thereafter during the continuance of such Cash
Management Period, all Available Cash shall be paid to Lender, which amounts
shall be transferred by Lender into a Subaccount (the “Cash Collateral
Subaccount”) as cash collateral for the Debt. Any funds in the Cash Collateral
Subaccount and not previously disbursed or applied shall, upon the termination
of such Cash Management Period, be disbursed to Borrower. Lender shall have the
right, but not the obligation, at any time (a) during the continuance of an
Event of Default or (b) subsequent to the second Calculation Date following the
commencement of a Cash Management Period (whether or not an Event of Default is
then continuing), to apply all sums then on deposit in the Cash Collateral
Subaccount to the Debt, in such order and in such manner as Lender shall elect,
including to make a prepayment of Principal (together with the applicable Exit
Fee and Spread Maintenance Premium applicable thereto).

3.11 Grant of Security Interest; Application of Funds. As security for payment
of the Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all of Borrower’s right, title and
interest in and to all Rents and in and to all payments to or monies held in the
Clearing Account, the Cash Management Account, and all Subaccounts created
pursuant to this Agreement (collectively, the “Cash Management System
Accounts”). Borrower hereby grants to Lender a continuing security interest in,
and agrees to hold in trust for the benefit of Lender, all Rents in its
possession prior to the (a) payment of such Rents to Lender or (b) deposit of
such Rents into the Cash Management System Account. Borrower shall not, without
obtaining the prior written consent of Lender, further pledge, assign or grant
any security interest in any Cash Management System Account, or permit any Lien
to attach thereto, or any levy to be made thereon, or any UCC Financing
Statements, except those naming Lender as the secured party, to be filed with
respect thereto. This Agreement is, among other things, intended by the parties
to be a security agreement for purposes of the UCC. Upon the occurrence and
during the continuance of an Event of Default, Lender may apply any sums in any
Cash Management System Account in any order and in any manner as Lender shall
elect without seeking the appointment of a receiver and without adversely
affecting the rights of Lender to foreclose the Lien of the Mortgage or exercise
its other rights under the Loan Documents. Cash Management System Accounts shall
not constitute trust funds and may be commingled with other monies held by
Lender. All interest which accrues on the funds in any Cash Management System
Account (other than the Tax Subaccount and the Insurance Subaccount) shall
accrue for the benefit of Borrower and shall be taxable to Borrower and shall be
added to and disbursed in the same manner and under the same conditions as the
principal sum on which said interest accrued. Upon repayment in full of the
Debt, all remaining funds in the Subaccounts, if any, shall be promptly
disbursed to Borrower.

 

39



--------------------------------------------------------------------------------

3.12 Property Cash Flow Allocation.

(a) During any Cash Management Period, all Rents deposited into the Cash
Management Account during the immediately preceding Interest Period shall be
applied on each Payment Date as follows in the following order of priority:

(i) First, to make payments into the Tax Subaccount as required under
Section 3.3 hereof;

(ii) Second, to make payments into the Insurance Subaccount as required under
Section 3.4 hereof

(iii) Third, to pay the monthly portion of the fees charged by the Cash
Management Bank in accordance with the Cash Management Agreement;

(iv) Fourth, to Lender to pay the interest due on such Payment Date (plus, if
applicable, interest at the Default Rate and all other amounts, other than those
described under other clauses of this Section 3.15(a), then due to Lender under
the Loan Documents);

(v) Fifth, to make payments into the Capital/FF&E Expense Reserve Subaccount as
required under Section 3.5 hereof;

(vi) Sixth, to make payments for Approved Operating Expenses and Approved
Additional Operating Expenses as required under Section 3.8 hereof;

(vii) Lastly, to make payments in an amount equal to all remaining Available
Cash on such Payment Date:

(1) during a Cash Management Period continuing because a PIP Sweep Period is
continuing (regardless of whether any other Cash Management Period is
continuing), to the PIP Reserve Subaccount to be held or disbursed in accordance
with Section 3.6;

(2) if a Cash Management Period is continuing (other than due to a PIP Sweep
Period), into the Cash Collateral Subaccount in accordance with Section 3.11
hereof.

(b) The failure of Borrower to make all of the payments required under clauses
(i) through (vi) of Section 3.12(a) hereof in full on each Payment Date shall
constitute an Event of Default under this Agreement; provided, however, if
adequate funds are available in the Cash Management Account for such payments,
the failure by the Cash Management Bank to allocate such funds into the
appropriate Subaccounts shall not constitute an Event of Default.

 

40



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Section 3.12 or
elsewhere in the Loan Documents, after the occurrence of an Event of Default,
Lender may apply all Rents deposited into the Cash Management Account and other
proceeds of repayment in such order and in such manner as Lender shall elect.
Lender’s right to withdraw and apply any of the foregoing funds shall be in
addition to all other rights and remedies provided to Lender under the Loan
Documents.

 

4. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as of the date hereof that, as to
itself, except to the extent (if any) disclosed on Schedule 2 attached hereto
with reference to a specific Section of this Article 4:

4.1 Organization; Special Purpose

(a) Each of Borrower and Sole Member is duly organized, validly existing and in
good standing under the laws of the state of its formation, with requisite power
and authority, and all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to own its properties and to transact the
business in which it is now engaged. Borrower is duly qualified to do business
and is in good standing in the jurisdiction in which the Property is located and
in each other jurisdiction where it is required to be so qualified in connection
with its properties, business and operations.

(b) Borrower has at all times since its formation been, and as of the date
hereof is, a Special Purpose Bankruptcy Remote Entity.

4.2 Proceedings; Enforceability. Borrower has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party by it, and has the power and authority to execute, deliver and
perform under the Loan Documents and all the transactions contemplated thereby.
The Loan Documents to which Borrower is a party have been duly authorized,
executed and delivered by Borrower and constitute legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower or Guarantor, including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, and none of Borrower or Guarantor have asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

4.3 No Conflicts. The execution, delivery and performance of the Loan Documents
by Borrower and the transactions contemplated hereby will not conflict with any
provision of any law or regulation to which Borrower is subject, or conflict
with, or result in a breach of any of the terms or provisions of, or constitute
a default under, or result in the creation or imposition of any Lien (other than
pursuant to the Loan Documents) upon any of the property of Borrower

 

41



--------------------------------------------------------------------------------

pursuant to the terms of, any agreement or instrument to which Borrower is a
party or by which Borrower’s property is subject, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s property. Borrower’s rights under the Licenses, the Franchise
Agreement and the Management Agreement will not be adversely affected by the
execution and delivery of the Loan Documents, Borrower’s performance thereunder,
the recordation of the Mortgage, or the exercise of any remedies by Lender. Any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Borrower of, or compliance by Borrower with, the Loan Documents
or the consummation of the transactions contemplated hereby, has been obtained
and is in full force and effect.

4.4 Litigation. There are no actions, suits or other proceedings at law or in
equity by or before any Governmental Authority now pending or threatened (in
writing) against or affecting Borrower, Sole Member, Guarantor, Key Principal,
Manager or the Property, in any court or by or before any other Governmental
Authority, which, if adversely determined, might have a Material Adverse Effect.

4.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might have a Material Adverse Effect. Borrower
is not in default with respect to any order or decree of any court or any order,
regulation or demand of any Governmental Authority, which default might have a
Material Adverse Effect. Borrower is not in default, and has not received notice
of any event or condition that with the giving of notice or the passage of time
would constitute a default, in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Encumbrance or any other agreement or instrument to
which it is a party or by which it or the Property is bound, and to Borrower’s
knowledge, there are no defaults under any such agreement by any other party
thereto.

4.6 Title. Fee Borrower has good, marketable and indefeasible title in fee to
the real property and Leasehold Borrower has leasehold title to the real
property demised under the Operating Lease and Borrower has good title to the
balance of the Property, free and clear of all Liens except the Permitted
Encumbrances. All transfer taxes, deed stamps, intangible taxes or other amounts
in the nature of transfer taxes required to be paid by any Person under
applicable Legal Requirements in connection with the transfer of the Property to
Borrower have been paid or are being paid simultaneously herewith. To Borrower’s
knowledge, the Mortgage when properly recorded in the appropriate records,
together with any UCC Financing Statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on Borrower’s
interest in the Property and (b) valid and perfected first priority security
interests in and to, and perfected collateral assignments of, all personalty
(including the Leases), all in accordance with the terms thereof, in each case
subject only to any applicable Permitted Encumbrances. All mortgage, mortgage
recording, stamp, intangible or other similar taxes required to be paid by any
Person under applicable Legal Requirements in connection with the execution,
delivery, recordation, filing, registration, perfection or enforcement of any of
the Loan Documents, including the Mortgage, have been paid or are being paid
simultaneously herewith. To Borrower’s knowledge, all taxes and governmental
assessments due and owing in respect of the Property have been paid, or an
escrow of funds in an amount sufficient to cover such

 

42



--------------------------------------------------------------------------------

payments has been established hereunder or are insured against by the Title
Insurance Policy. To Borrower’s knowledge, the Permitted Encumbrances,
individually or in the aggregate, do not (i) materially interfere with the
benefits of the security intended to be provided by the Mortgage and this
Agreement, (ii) materially and adversely affect the value, operation or use of
the Property, or (iii) impair Borrower’s ability to repay the Loan. To
Borrower’s knowledge, no Condemnation or other proceeding has been commenced or,
to Borrower’s best knowledge, is contemplated with respect to all or any portion
of the Property or for the relocation of roadways providing access to the
Property. There are no mechanics’, materialman’s or other similar Liens or
claims which have been filed for work, labor or materials affecting the Property
which are or may become a Lien on the Property. Except as set forth in the
Option Agreement, there are no outstanding options to purchase or rights of
first refusal affecting all or any portion of the Property. To Borrower’s
knowledge, the Survey does not fail to reflect any material matter affecting the
Property or the title thereto. All of the Improvements which were included in
determining the appraised value of the Property lie wholly within the boundaries
and building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
affecting the Property encroach upon any of the Improvements, so as to affect
the value or marketability of the Property, except those which are set forth on
the Survey and insured against by the Title Insurance Policy. Each parcel
comprising the Property is a separate tax lot and is not a portion of any other
tax lot that is not a part of the Property. To Borrower’s knowledge, there are
no pending or proposed special or other assessments for public improvements or
otherwise affecting the Property, nor are there any contemplated improvements to
the Property that may result in such special or other assessments. With respect
to the Title Insurance Policy, to Borrower’s knowledge, the Title Insurance
Policy is in full force and effect.

4.7 No Bankruptcy Filing. Neither Borrower nor any of its constituent Persons
are contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency law or the liquidation of all or a major
portion of Borrower’s assets or properties (a “Bankruptcy Proceeding”), and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or such constituent Persons. In addition, neither Borrower
nor Sole Member, Guarantor, Key Principal, nor any principal nor Affiliate of
Borrower, Sole Member, Kanders, Dave or Key Principal, has been a party to, or
the subject of a Bankruptcy Proceeding for the past ten (10) years. For purposes
of this Section 4.7, the term “Affiliate” does not include the direct or
indirect equity owners of Condor Guarantor or the limited partners of Supertel
or the direct or indirect owners of Supertel’s limited partners.

4.8 Full and Accurate Disclosure. No statement of fact made by Borrower in any
Loan Documents with respect to Borrower, Sole Member, Guarantor, Key Principal
or Manager contains any untrue statement of a material fact or omits to state
any material fact necessary to make statements contained therein not misleading.
To Borrower’s knowledge, no statement of fact made by Borrower in any Loan
Documents with respect to the Property contains any untrue statement of a
material fact or omits to state any material fact necessary to make statements
contained therein not misleading. There is no material fact presently known to
Borrower that has not been disclosed to Lender which adversely affects, or, as
far as Borrower can foresee, might have a Material Adverse Effect. All financial
data, including the statements of cash flow and income and operating expense,
that have been delivered to Lender in respect of Borrower and Guarantor (a) are
true, complete and correct in all material respects, (b) accurately represent
the

 

43



--------------------------------------------------------------------------------

financial condition of Borrower and Guarantor as of the date of such reports,
and (c) to the extent prepared by an independent certified public accounting
firm, have been prepared in accordance with GAAP consistently applied throughout
the periods covered, except as disclosed therein. To Borrower’s knowledge, all
financial data, including the statements of cash flow and income and operating
expense, that have been delivered to Lender in respect of the Property (a) are
true, complete and correct in all material respects, (b) accurately represent
the financial condition of the Property as of the date of such reports, and
(c) to the extent prepared by an independent certified public accounting firm,
have been prepared in accordance with GAAP consistently applied throughout the
periods covered, except as disclosed therein. Borrower has no contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments,
unrealized or anticipated losses from any unfavorable commitments or any
liabilities or obligations not expressly permitted by this Agreement. Since the
date of such financial statements, there has been no materially adverse change
in the financial condition, operations or business of Borrower, Guarantor or the
Property from that set forth in said financial statements.

4.9 Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state, commonwealth, district and
local tax returns required to be filed and has paid or made adequate provision
for the payment of all federal, state, commonwealth, district and local taxes,
charges and assessments payable by Borrower. Borrower’s tax returns (if any)
properly reflect the income and taxes of Borrower for the periods covered
thereby, subject only to reasonable adjustments required by the Internal Revenue
Service or other applicable tax authority upon audit.

4.10 ERISA; No Plan Assets. As of the date hereof and throughout the Term
(a) neither Borrower, Guarantor nor any ERISA Affiliate are themselves an
“employee benefit plan,” as defined in Section 3(3) of ERISA or a “plan” as
defined in Section 4975 of the Code, (b) none of the assets of Borrower or
Guarantor constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3-101, as modified in operation by
Section 3(42) of ERISA, (c) neither Borrower nor Guarantor are or will be a
“governmental plan” within the meaning of Section 3(32) of ERISA, and
(d) transactions by or with Borrower or Guarantor are not and will not be
subject to state statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans. As of the date hereof, neither Borrower,
Guarantor nor any ERISA Affiliate maintains, sponsors or contributes to or has
any obligation with respect to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA). Neither Borrower nor Guarantor has engaged in any
transaction in connection with which it could be subject to either a material
civil penalty assessed pursuant to the provisions of Section 502 of ERISA or a
material tax imposed under the provisions of Section 4975 of the Code.

4.11 Compliance. Borrower and to Borrower’s knowledge, the Property (including
the Improvements) and the use thereof comply in all material respects with all
applicable Legal Requirements (including with respect to parking, building and
applicable zoning and land use laws, codes, regulations and ordinances). To
Borrower’s knowledge, Borrower is not in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority, the violation
of which might have a Material Adverse Effect. Borrower has not committed any
act which may give any Governmental Authority the right to cause Borrower to
forfeit the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the

 

44



--------------------------------------------------------------------------------

Loan Documents. The Property is used exclusively as a hotel and other
appurtenant and related uses. To Borrower’s knowledge, in the event that all or
any part of the Improvements are destroyed or damaged, said Improvements can be
legally reconstructed to their condition prior to such damage or destruction,
and thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. No legal proceedings are pending or, to the
knowledge of Borrower, threatened with respect to the zoning of the Property.
Neither the zoning nor any other right to construct, use or operate the Property
is in any way dependent upon or related to any property other than the Property.
To Borrower’s knowledge, all certifications, permits, licenses and approvals,
including certificates of completion and occupancy permits required of Borrower
for the legal use, occupancy and operation of the Property for its current use
(collectively, the “Licenses”), have been obtained and are in full force and
effect (or Borrower is legally entitled to operate the Property in accordance
with existing Licenses and promptly following the date hereof, will obtain such
Licenses in accordance with Legal Requirements and local practice). The use
being made of the Property is in conformity with the certificate of occupancy
issued for the Property and all other restrictions, covenants and conditions
affecting the Property.

4.12 Major Contracts. Borrower has not entered into, nor is bound by, any Major
Contract which continues in existence, except those previously disclosed in
writing to Lender. Each of the Major Contracts is in full force and effect,
there are no monetary or other material defaults by Borrower thereunder and, to
the best knowledge of Borrower, there are no monetary or other material defaults
thereunder by any other party thereto. None of Borrower, Manager or any other
Person acting on Borrower’s behalf has given or received any notice of default
under any of the Major Contracts that remains uncured or in dispute. Borrower
has delivered true, correct and complete copies of the Major Contracts
(including all amendments and supplements thereto) to Lender. Except for Manager
under the Management Agreement, no Major Contract has as a party an Affiliate of
Borrower.

4.13 Federal Reserve Regulations; Investment Company Act; Bank Holding Company.
No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose that would
be inconsistent with such Regulation U or any other regulation of such Board of
Governors, or for any purpose prohibited by Legal Requirements or any Loan
Document. Borrower is not (a) an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended or (b) subject to any other federal or state law or regulation
which purports to restrict or regulate its ability to borrow money. Borrower is
not a “bank holding company” or a direct or indirect subsidiary of a “bank
holding company” as defined in the Bank Holding Company Act of 1956, as amended,
and Regulation Y thereunder of the Board of Governors of the Federal Reserve
System.

4.14 Easements; Utilities and Public Access. To Borrower’s knowledge, all
easements, cross easements, licenses, air rights and rights-of-way or other
similar property interests (collectively, “Easements”), if any, necessary for
the full utilization of the Improvements for their intended purposes have been
obtained, are described in the Title Insurance Policy and are in full force and
effect without default thereunder. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain

 

45



--------------------------------------------------------------------------------

facilities adequate to service the Property for its intended uses. All public
utilities necessary or convenient to the full use and enjoyment of the Property
are located in the public right-of-way abutting the Property, and all such
utilities are connected so as to serve the Property without passing over other
property absent a valid irrevocable easement. All roads necessary for the use of
the Property for its current purpose have been completed and dedicated to public
use and accepted by all Governmental Authorities.

4.15 Physical Condition. Except as may be expressly set forth in the Physical
Conditions Report, to Borrower’s knowledge, the Property, including all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages to the Property, whether latent or otherwise.
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or any termination or threatened
termination of any policy of insurance or bond. No portion of the Property is
located in an area as identified by the Federal Emergency Management Agency as
an area having special flood hazards, or, if so located the flood insurance
required pursuant to Section 7.1.1 hereof is in full force and effect with
respect to the Property. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.

4.16 Leases. The Property is not subject to any Leases other than the Operating
Lease.

4.17 Fraudulent Transfer. Borrower has not entered into the Loan or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor, and
Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of Borrower’s assets
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total probable liabilities, including subordinated,
unliquidated, disputed or contingent liabilities. The fair saleable value of
Borrower’s assets is, and immediately following the making of the Loan, will be,
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of the obligations of Borrower).

4.18 Ownership of Borrower. Fee Borrower’s exact legal name is: Spring Street
Hotel Property LLC and Leasehold Borrower’s name is Spring Street Hotel OpCo
LLC. Each Borrower is of the following organizational type (e.g., corporation,
limited liability company): limited liability company, and the jurisdiction in
which Borrower is organized is: Delaware. Fee Borrower’s Tax I.D. number is
81-3395281, Leasehold Borrower’s Tax I.D. number is 81-3380357, Fee Borrower’s
Delaware Organizational I.D. number is 6101153 and Leasehold

 

46



--------------------------------------------------------------------------------

Borrower’s Delaware Organizational I.D. number is 6101519. The sole member of
Fee Borrower is Fee Sole Member and the sole member of Leasehold Borrower is
Leasehold Sole Member. The membership interests in Borrower are owned free and
clear of all Liens, warrants, options and rights to purchase. Borrower has no
obligation to any Person to purchase, repurchase or issue any ownership interest
in it. The organizational chart attached hereto as Schedule 4 is true, complete
and accurate in all respects and illustrates all Persons who have a direct or
indirect ownership interest in Borrower.

4.19 Purchase Options. Neither the Property nor any part thereof is subject to
any purchase options (other than pursuant to the Option Agreement and the JV
Agreement), rights of first refusal, rights of first offer or other similar
rights in favor of third parties.

4.20 Management Agreement. The Management Agreement is in full force and effect.
There is no default, breach or violation existing thereunder, and no event has
occurred (other than payments due but not yet delinquent) that, with the passage
of time or the giving of notice, or both, would constitute a default, breach or
violation thereunder, by either party thereto.

4.21 Hazardous Substances. (a) To Borrower’s knowledge, after due inquiry, and
except as set forth in the Environmental Report, the Property is not in
violation of any Legal Requirement pertaining to or imposing liability or
standards of conduct concerning environmental regulation, contamination or
clean-up, including the Comprehensive Environmental Response, Compensation and
Liability Act, the Resource Conservation and Recovery Act, the Emergency
Planning and Community Right-to-Know Act of 1986, the Hazardous Substances
Transportation Act, the Solid Waste Disposal Act, the Clean Water Act, the Clean
Air Act, the Toxic Substance Control Act, the Safe Drinking Water Act, the
Occupational Safety and Health Act, any state super-lien and environmental
clean-up statutes (including with respect to Toxic Mold), any local law
requiring related permits and licenses and all amendments to and regulations in
respect of the foregoing laws (collectively, “Environmental Laws”); (b) the
Property is not subject to any private or governmental Lien or judicial or
administrative notice or action or inquiry, investigation or claim relating to
hazardous, toxic and/or dangerous substances, toxic mold or fungus of a type
that may pose a risk to human health or the environment or would negatively
impact the value of the Property (“Toxic Mold”) or any other substances or
materials which are included under or regulated by Environmental Laws
(collectively, “Hazardous Substances”); (c) to the best of Borrower’s knowledge,
after due inquiry, no Hazardous Substances are or have been (including the
period prior to Borrower’s acquisition of the Property), discharged, generated,
treated, disposed of or stored on, incorporated in, or removed or transported
from the Property other than in compliance with all Environmental Laws; (d) to
the best of Borrower’s knowledge, after due inquiry, no Hazardous Substances are
present in, on or under any nearby real property which could migrate to or
otherwise affect the Property; (e) to the best of Borrower’s knowledge, after
due inquiry, no Toxic Mold is on or about the Property which requires
remediation; (f) no underground storage tanks exist on the Property and the
Property has never been used as a landfill; and (g) there have been no
environmental investigations, studies, audits, reviews or other analyses
conducted by or on behalf of Borrower or which are in Borrower’s possession
which have not been provided to Lender.

 

47



--------------------------------------------------------------------------------

4.22 Name; Principal Place of Business. Borrower does not use and will not use
any trade name and has not done and will not do business under any name other
than its actual name set forth herein. The principal place of business of
Borrower is its primary address for notices as set forth in Section 6.1 hereof,
and Borrower has no other place of business other than the Property.

4.23 Other Debt. There is no indebtedness with respect to the Property or any
excess cash flow or any residual interest therein, whether secured or unsecured,
other than Permitted Encumbrances and Permitted Indebtedness.

4.24 Assignment of Leases and Rents. The Assignment of Leases and Rents creates
a valid assignment of, or a valid security interest in, certain rights under the
Leases, subject only to a license granted to Borrower to exercise certain rights
and to perform certain obligations of the lessor under the Leases, including the
right to operate the Property. No Person other than Lender has any interest in
or assignment of the Leases or any portion of the Rents due and payable or to
become due and payable thereunder.

4.25 Insurance. Borrower has obtained and has delivered to Lender certificates
of all of the Policies, with all premiums prepaid thereunder, reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims have been made under any of the Policies, and no Person, including
Borrower, has done, by act or omission, anything which would impair the coverage
of any of the Policies.

4.26 FIRPTA. Borrower is not a “foreign person” within the meaning of Sections
1445 or 7701 of the Code.

4.27 Fiscal Year. Each fiscal year of Borrower commences on January 1.

4.28 Intellectual Property/Websites. Other than as set forth on Schedule 6
attached hereto, neither Borrower nor any Affiliate (a) has or holds any
tradenames, trademarks, servicemarks, logos, copyrights, patents or other
intellectual property (collectively, “Intellectual Property”) with respect to
the Property or the use or operations thereof or (b) is the registered holder of
any website with respect to the Property (other than Tenant or Franchisor
websites).

4.29 Operations Agreements. Each Operations Agreement is in full force and
effect and neither Borrower nor, to Borrower’s knowledge, any other party to any
Operations Agreement, is in default thereunder, and to the best of Borrower’s
knowledge, there are no conditions which, with the passage of time or the giving
of notice, or both, would constitute a default thereunder.

4.30 Illegal Activity. No portion of the Property has been or will be purchased
with proceeds of any illegal activity.

4.31 Operating Lease. The Operating Lease is in full force and effect and has
not been modified or amended. There are no defaults under the Operating Lease
and no event has occurred, which with the passage of time, the giving of notice,
or both, would constitute a default under the Operating Lease. All rents,
additional rents and other sums due and payable under the Operating Lease have
been paid in full. Neither Fee Borrower nor Leasehold Borrower has

 

48



--------------------------------------------------------------------------------

commenced any action or given or received any notice for the purpose of
terminating the Operating Lease. A memorandum of the Operating Lease has been or
shall be duly recorded. The minimum base rent in the monthly amount of 26% of
gross operating income for the Property is currently payable under the Operating
Lease together with percentage rent, as set forth in the Operating Lease.
Leasehold Borrower is current with respect to, and is paying the full rent and
other charges stipulated in the Operating Lease.

4.32 Franchise Agreement. The Franchise Agreement is in full force and effect,
there is no default, breach or violation existing thereunder by Borrower or, to
the best of Borrower’s knowledge, the franchisor thereunder, and no event has
occurred (other than payments due but not yet delinquent) that, with the passage
of time or the giving of notice, or both, would constitute a default, breach or
violation by Borrower or, to Borrower’s knowledge, the franchisor thereunder.

All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations, warranties and
covenants set forth in Section 4.21 shall survive for a period of three
(3) years from the date that the Debt is paid in full, unless Lender, any
Affiliate thereof or any other Person acquires title to the Property (whether at
foreclosure sale, a transfer in lieu of foreclosure or any other transfer), in
which case the representations, warranties and covenants set forth in
Section 4.21 shall survive in perpetuity, unless such specified event or
condition occurs during Lender’s period of ownership and provided that Borrower
shall bear the burden of proving that such specified event or condition occurred
during Lender’s period of ownership.

 

5. COVENANTS

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

5.1 Existence. Each of Borrower and Sole Member shall (a) do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
existence, rights, and franchises, (b) continue to engage in the business
presently conducted by it, (c) obtain and maintain all Licenses and all
applicable governmental authorizations, and (d) qualify to do business and
remain in good standing under the laws of each jurisdiction, in each case as and
to the extent required for the ownership, maintenance, management and operation
of the Property.

5.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges as
the same become due and payable, and deliver to Lender receipts for payment or
other evidence satisfactory to Lender that the Taxes and the Other Charges have
been so paid no later than thirty (30) days before they would be delinquent if
not paid (provided, however, that Borrower need not pay any Real Estate Taxes
nor furnish such receipts for payment of such Real Estate Taxes paid by Lender
pursuant to Section 3.3 hereof). Borrower shall not suffer and shall promptly
cause to be paid and discharged any Lien or charge against the Property, and
shall promptly pay for all utility services provided to the Property. After
prior notice to Lender, Borrower, at its own expense, may contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application of any Taxes or Other

 

49



--------------------------------------------------------------------------------

Charges, provided that (a) no Event of Default has occurred and is continuing,
(b) such proceeding shall be permitted under and be conducted in accordance with
all applicable statutes, laws and ordinances, (c) such proceeding shall suspend
the collection of the applicable Taxes or such Other Charges, (d) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder, (e) no part of or interest in the Property will
be in danger of being sold, forfeited, terminated, canceled or lost,
(f) Borrower shall have furnished such security as may be reasonably required in
the proceeding, or as may be requested by Lender, to insure the payment of any
such Taxes or Other Charges, together with all interest and penalties thereon,
which shall not be less than 115% of the Taxes and Other Charges being contested
(less amounts then being retained in the Tax Subaccount to pay such Taxes so
contested), (g) Borrower shall promptly upon final determination thereof pay the
amount of such Taxes or Other Charges, together with all costs, interest and
penalties (except to the extent paid from amounts in the Tax Subaccount),
(h) such contest shall not affect the ownership, use or occupancy of the
Property, and (i) Borrower shall, upon request by Lender, give Lender prompt
notice of the status of such proceedings and/or confirmation of the continuing
satisfaction of the conditions set forth in clauses (a) through (h) of this
Section 5.2. Lender may pay over any such security or part thereof held by
Lender to the claimant entitled thereto at any time when, in the judgment of
Lender, the entitlement of such claimant is established or the Property (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of the
Mortgage being primed by any related Lien.

5.3 Access to Property. Borrower shall permit agents, representatives,
consultants and employees of Lender to inspect the Property or any part thereof
at reasonable hours upon reasonable advance notice (which may be given
verbally). Lender or its agents, representatives, consultants and employees as
part of any inspection may take soil, air, water, building material and other
samples from the Property, subject to the rights of tenants under Leases and in
a manner that complies with the Franchise Agreement.

5.4 Repairs; Maintenance and Compliance; Alterations.

5.4.1 Repairs; Maintenance and Compliance. Borrower shall at all times maintain,
preserve and protect all franchises and trade names, and Borrower shall cause
the Property to be maintained in a good and safe condition and repair and shall
not remove, demolish or alter the Improvements or Equipment (except for
alterations performed in accordance with Section 5.4.2 hereof and normal
replacement of Equipment with Equipment of equivalent value and functionality).
Borrower shall promptly comply with all Legal Requirements and promptly cure
properly any violation of a Legal Requirement. Borrower shall notify Lender in
writing within three (3) Business Days after Borrower first receives notice of
any such non-compliance. Borrower shall promptly repair, replace or rebuild any
part of the Property that becomes damaged, worn or dilapidated and shall
complete and pay for any Improvements at any time in the process of construction
or repair.

5.4.2 Alterations. Borrower may, without Lender’s consent, perform alterations
to the Improvements and Equipment which (a) do not constitute a Material
Alteration, (b) do not adversely affect Borrower’s financial condition or the
value or Net Operating Income of the Property and (c) are in the ordinary course
of Borrower’s business. Borrower shall not

 

50



--------------------------------------------------------------------------------

perform any Material Alteration without Lender’s prior written consent, which
consent shall not be unreasonably withheld or delayed; provided, however, that
Lender may withhold consent to any alteration the cost of which is reasonably
estimated to exceed $1,000,000 or which is likely to result in a decrease of Net
Operating Income by two and one-half percent (2.5%) or more for a period of
thirty (30) days or longer. In connection with any Material Alteration: (i) at
Lender’s election, if the aggregate cost for the Material Alteration is expected
to exceed $250,000, (A) Lender shall have received and approved (which approval
shall not be unreasonably withheld or delayed), any general contractor’s
agreement, architect’s agreement and the plans and specifications for such work
prepared by a licensed architect, in such instances where it is customary to
have such plans and specifications prepared by a licensed architect (e.g., work
of a structural nature) and (B) Lender shall have approved (which approval,
including as to any reasonable list of proposed general contractors or
architects submitted by Borrower, shall not be unreasonably withheld or delayed)
the general contractor and architect retained for such work; (ii) Lender has the
right to retain a Construction Consultant to monitor the work in question, and
upon the completion of such Material Alteration Lender shall have received a
report from Construction Consultant that all of the work completed has been done
substantially in compliance with the approved plans and specifications and
applicable Legal Requirements; and (iii) Lender may, as a condition to giving
its consent to a Material Alteration, require that Borrower deliver to Lender
security for payment of the cost of such Material Alteration in an amount equal
to 125% of the cost of the Material Alteration as estimated by Lender. Upon
substantial completion of the Material Alteration, Borrower shall provide
evidence satisfactory to Lender that (A) the Material Alteration was constructed
in accordance with applicable Legal Requirements and substantially in accordance
with plans and specifications approved by Lender (which approval shall not be
unreasonably withheld or delayed), (B) all contractors, subcontractors,
materialmen and professionals who provided work, materials or services in
connection with the Material Alteration have been paid in full and have
delivered unconditional releases of liens and (C) all material Licenses
necessary for the use, operation and occupancy of the Material Alteration (other
than those which depend on the performance of tenant improvement work) have been
issued. Borrower shall reimburse Lender upon demand for all out-of-pocket costs
and expenses (including the reasonable fees of Construction Consultant and any
architect, engineer or other professional engaged by Lender) incurred by Lender
in reviewing plans and specifications or in making any determinations necessary
to implement the provisions of this Section 5.4.2. Notwithstanding the
foregoing, for so long as the Franchise Agreement is in effect, to the extent
that Borrower is required to perform Material Alterations pursuant to the
Franchise Agreement without Borrower’s prior consent or approval, then Lender’s
prior consent or approval shall not be required in connection with any such
Material Alterations.

5.5 Performance of Other Agreements. Borrower shall observe and perform each and
every term to be observed or performed by it pursuant to the terms of the Loan
Documents. Borrower shall observe and perform each and every material term to be
observed or performed by it pursuant to the terms of any agreement or instrument
affecting or pertaining to the Property, the Operating Lease and the Franchise
Agreement.

5.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to, and permit Lender, at its option, and at Borrower’s sole cost
and expense, to participate in, any proceedings before any Governmental
Authority which may in any way affect the rights of Lender under any Loan
Document.

 

51



--------------------------------------------------------------------------------

5.7 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:
(a) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Debt and/or for the better and more effective carrying
out of the intents and purposes of the Loan Documents, as Lender may reasonably
require from time to time; (b) provide all such information as Lender may
reasonably require to ensure Borrower’s ongoing compliance with Sections 5.26
and 5.31 hereof, including ensuring compliance with all “know your customer”
procedures as Lender may from time-to-time institute with respect to loans that
are of a similar size and nature as the Loan; and (c) upon Lender’s request
therefor given from time to time after the occurrence of any Default or Event of
Default pay for (i) reports of UCC, federal tax lien, state tax lien, judgment
and pending litigation searches with respect to Borrower and Sole Member and
(ii) searches of title to the Property, each such search to be conducted by
search firms reasonably designated by Lender in each of the locations reasonably
designated by Lender.

5.8 Environmental Matters.

5.8.1 Hazardous Substances. So long as Borrower owns or is in possession of the
Property, Borrower shall (i) keep the Property free from Hazardous Substances
(other than Routine Hazardous Substances) and in compliance with all
Environmental Laws, (ii) promptly notify Lender if Borrower shall become aware
that (A) any Hazardous Substance is on or near the Property, (B) the Property is
in violation of any Environmental Laws or (C) any condition on or near the
Property shall pose a threat to the health, safety or welfare of humans and
(iii) remove such Hazardous Substances and/or cure such violations and/or remove
such threats, as applicable, as required by law (or as shall be required by
Lender in the case of removal on the Property which is not required by law, but
in response to the opinion of a licensed hydrogeologist, licensed environmental
engineer or other qualified environmental consulting firm engaged by Lender
(“Lender’s Consultant”)), promptly after Borrower becomes aware of same, at
Borrower’s sole expense. Nothing herein shall prevent Borrower from recovering
such expenses from any other party that may be liable for such removal or cure.

5.8.2 Environmental Monitoring.

(a) Borrower shall give prompt written notice to Lender of (i) any proceeding or
inquiry by any party (including any Governmental Authority) with respect to the
presence of any Hazardous Substance on, under, from or about the Property,
(ii) all claims made or threatened by any third party (including any
Governmental Authority) against Borrower or the Property or any party occupying
the Property relating to any loss or injury resulting from any Hazardous
Substance, and (iii) Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of the Property that could cause the
Property to be subject to any investigation or cleanup pursuant to any
Environmental Law. Upon becoming aware of the presence of mold or fungus at the
Property, Borrower shall (A) undertake an investigation to identify the
source(s) of such mold or fungus and shall develop and implement an appropriate
remediation plan to eliminate the presence of any Toxic Mold, (B) perform or
cause to be

 

52



--------------------------------------------------------------------------------

performed all acts reasonably necessary for the remediation of any Toxic Mold
(including taking any action necessary to clean and disinfect any portions of
the Property affected by Toxic Mold, including providing any necessary moisture
control systems at the Property), and (C) provide evidence reasonably
satisfactory to Lender of the foregoing. Borrower shall permit Lender to join
and participate in, as a party if Lender so elects, any legal or administrative
proceedings or other actions initiated with respect to the Property in
connection with any Environmental Law or Hazardous Substance, and Borrower shall
pay all reasonable attorneys’ fees and disbursements incurred by Lender in
connection therewith.

(b) Upon Lender’s request, at any time and from time to time (which request
shall not be made by Lender more frequently than one (1) time every two
(2) years unless (i) such request is made in connection with a Secondary Market
Transaction or (ii) an Event of Default is continuing), Borrower shall provide
an inspection or audit of the Property prepared by a licensed hydrogeologist,
licensed environmental engineer or qualified environmental consulting firm
approved by Lender assessing the presence or absence of Hazardous Substances on,
in or near the Property, and if a Default or Event of Default has occurred and
is continuing, or if Lender determines that reasonable cause exists for the
performance of such environmental inspection or audit, then the cost and expense
of such audit or inspection shall be paid by Borrower. Such inspections and
audit may include soil borings and ground water monitoring. If Borrower fails to
commence any such inspection or audit within thirty (30) days after such
request, Lender may order same, and Borrower hereby grants to Lender and its
employees and agents access to the Property and a license to undertake such
inspection or audit.

(c) If any environmental site assessment report prepared in connection with such
inspection or audit recommends that an operations and maintenance plan be
implemented for any Hazardous Substance, whether such Hazardous Substance
existed prior to the ownership of the Property by Borrower, or presently exists
or is reasonably suspected of existing, Borrower shall cause such operations and
maintenance plan to be prepared and implemented at its expense, and with respect
to any Toxic Mold, Borrower shall take all action necessary to clean and
disinfect any portions of the Improvements affected by Toxic Mold in or about
the Improvements, including providing any necessary moisture control systems at
the Property. If any investigation, site monitoring, containment, cleanup,
removal, restoration or other work of any kind is reasonably necessary under an
applicable Environmental Law (“Remedial Work”), Borrower shall commence all such
Remedial Work within thirty (30) days after becoming aware of the same and
thereafter diligently prosecute to completion all such Remedial Work within such
period of time as may be required under applicable law. All Remedial Work shall
be performed by licensed contractors approved in advance by Lender and under the
supervision of a consulting engineer approved by Lender. All costs of such
Remedial Work shall be paid by Borrower, including Lender’s reasonable
attorneys’ fees and disbursements incurred in connection with the monitoring or
review of such Remedial Work. If Borrower does not timely commence and
diligently prosecute to completion the Remedial Work, Lender may (but shall not
be obligated to) cause such Remedial Work to be performed at Borrower’s expense.
Notwithstanding the foregoing, Borrower shall not be required to commence such
Remedial Work within the above specified time period: (i) if prevented from
doing so by any Governmental Authority, (ii) if commencing such Remedial Work
within such time period would result in Borrower or such Remedial Work violating
any Environmental Law, or (iii) if Borrower, at its expense and after prior
written notice to Lender, is contesting by appropriate

 

53



--------------------------------------------------------------------------------

legal, administrative or other proceedings, conducted in good faith and with due
diligence, the need to perform Remedial Work. Borrower shall have the right to
contest the need to perform such Remedial Work, provided that, (A) Borrower is
permitted by the applicable Environmental Laws to delay performance of the
Remedial Work pending such proceedings, (B) neither the Property nor any part
thereof or interest therein will be sold, forfeited or lost if Borrower fails to
promptly perform the Remedial Work being contested, and if Borrower fails to
prevail in such contest, Borrower would thereafter have the opportunity to
perform such Remedial Work, (C) Lender would not, by virtue of such permitted
contest, be exposed to any risk of any civil liability for which Borrower has
not furnished additional security as provided in clause (D) below, or to any
risk of criminal liability, and neither the Property nor any interest therein
would be subject to the imposition of any Lien for which Borrower has not
furnished additional security as provided in clause (D) below, as a result of
the failure to perform such Remedial Work and (D) Borrower shall have furnished
to Lender additional security in respect of the Remedial Work being contested
and the loss or damage that may result from Borrower’s failure to prevail in
such contest in such amount as may be reasonably requested by Lender but in no
event less than 125% of the cost of such Remedial Work as estimated by Lender or
Lender’s Consultant and any loss or damage that may result from Borrower’s
failure to prevail in such contest.

(d) Borrower shall not install or permit to be installed on the Property any
underground storage tank.

5.8.3 O & M Program. In the event any environmental report delivered to Lender
in connection with the Loan recommends the development of or continued
compliance with an operation and maintenance program for the Property (including
with respect to the presence of asbestos and/or lead-based paint) (“O & M
Program”), Borrower shall develop (or continue to comply with, as the case may
be) such O & M Program and shall, during the term of the Loan, including any
extension or renewal thereof, comply in all material respects with the terms and
conditions of the O & M Program.

5.9 Title to the Property. Borrower will warrant and defend the title to the
Property, and the validity and priority of all Liens granted or otherwise given
to Lender under the Loan Documents, subject only to Permitted Encumbrances,
against the claims of all Persons.

5.10 Leases.

5.10.1 Generally. Upon request, Borrower shall furnish Lender with executed
copies of all Leases then in effect. All renewals of Leases and all proposed
leases shall provide for rental rates and terms comparable to existing local
market rates and shall be arm’s-length transactions with bona fide, independent
third-party tenants. Borrower shall not enter into any Lease or a renewal,
extension or modification of an existing Lease without the prior written consent
of Lender, which consent shall not, so long as no Event of Default is
continuing, be unreasonably withheld or delayed.

5.10.2 Additional Covenants with respect to Leases. Borrower: (a) shall observe
and perform the material obligations imposed upon the lessor under the Leases
and shall not do or permit anything to impair the value of the Leases as
security for the Debt; (b) shall

 

54



--------------------------------------------------------------------------------

promptly send copies to Lender of all notices of default that Borrower shall
send or receive under any Lease; (c) shall enforce, in accordance with
commercially reasonable practices for properties similar to the Property, the
terms, covenants and conditions in the Leases to be observed or performed by the
lessees, short of termination thereof; (d) shall not collect any of the Rents
more than one (1) month in advance (other than security deposits); (e) shall not
execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); (f) shall not modify any Lease
in a manner inconsistent with the Loan Documents; (g) shall not convey or
transfer or suffer or permit a conveyance or transfer of the Property so as to
effect a merger of the estates and rights of, or a termination or diminution of
the obligations of, lessees under Leases; (h) shall not consent to any
assignment of or subletting under any Lease unless required in accordance with
its terms without the prior consent of Lender, which, with respect to a
subletting, may not, so long as no Event of Default is continuing, be
unreasonably withheld or delayed; and (i) shall not cancel or terminate any
Lease or accept a surrender thereof without the prior consent of Lender, which
consent shall not, so long as no Event of Default is continuing, be unreasonably
withheld or delayed.

5.11 Estoppel Statement. (a) After request by Lender, Borrower shall within ten
(10) days furnish Lender with a statement addressed to Lender, its successors
and assigns, duly acknowledged and certified, setting forth (i) the unpaid
Principal, (ii) the Interest Rate, (iii) the date installments of interest
and/or Principal were last paid, (iv) any offsets or defenses to the payment of
the Debt, and (v) that the Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification.

(b) Borrower shall deliver to Lender, upon request, estoppel certificates from
each party under any Operations Agreement, in form and substance reasonably
satisfactory to Lender; provided, that Borrower shall not be required to deliver
such certificates more than three (3) times during the Term and not more
frequently than once per calendar year (or twice during any calendar year in
which a Securitization occurs).

(c) Borrower shall deliver to Lender, upon request, estoppel certificates from
Franchisor, in form and substance reasonably satisfactory to Lender; provided,
that Borrower shall not be required to deliver such certificates more than three
(3) times during the Term and not more frequently than once per calendar year
(or twice during any calendar year in which a Securitization occurs).

5.12 Property Management.

5.12.1 Management Agreement. Borrower shall: (i) cause the Property to be
managed pursuant to the Management Agreement; (ii) promptly perform and observe
all of the covenants required to be performed and observed by it under the
Management Agreement and do all things necessary to preserve and to keep
unimpaired its rights thereunder; (iii) promptly notify Lender of any default
under the Management Agreement of which it is aware; (iv) promptly deliver to
Lender a copy of each financial statement, business plan, capital expenditure
plan, and property improvement plan and any other notice, report and estimate
received by Borrower under the Management Agreement; and (v) promptly enforce
the performance and observance of all of the covenants required to be performed
and observed by Manager under the Management Agreement. If Borrower shall
default in the performance or observance of any material term,

 

55



--------------------------------------------------------------------------------

covenant or condition of the Management Agreement on the part of Borrower to be
performed or observed, then, without limiting Lender’s other rights or remedies
under this Agreement or the other Loan Documents, and without waiving or
releasing Borrower from any of its obligations hereunder or under the Management
Agreement, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act as may be appropriate to cause all the material
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed or observed. Without Lender’s prior written consent,
Borrower shall not: (a) surrender, terminate, cancel, extend or renew the
Management Agreement or otherwise replace Manager or enter into any other
management agreement (except pursuant to Section 5.12.2 hereof); (b) reduce or
consent to the reduction of the term of the Management Agreement; (c) increase
or consent to the increase of the amount of any charges under the Management
Agreement; (d) otherwise modify, change, supplement, alter or amend in any
material respect, or waive or release any of its rights and remedies under, the
Management Agreement; (e) suffer or permit the occurrence and continuance of a
default beyond any applicable cure period under the Management Agreement (or any
successor management agreement) if such default permits Manager to terminate the
Management Agreement (or such successor management agreement); or (f) suffer or
permit the ownership, management or control of Manager to be transferred to a
Person other than an Affiliate of Borrower.

5.12.2 Termination of Manager. If: (a) as of any Calculation Date, Borrower
fails to maintain a Debt Yield of at least 8.50% (unless such failure is due
solely to a short-term decline in Net Operating Income resulting from
renovations to the Property required by Franchisor); (b) an Event of Default
shall be continuing; (c) Manager is in default under the Management Agreement;
(d) Manager shall become a debtor in any bankruptcy or insolvency proceeding; or
(e) upon the gross negligence, malfeasance or willful misconduct of Manager,
Borrower shall, at the request of Lender, terminate the Management Agreement and
replace Manager with a replacement manager acceptable to Lender and, if a
Securitization has occurred, the applicable Rating Agencies, on terms and
conditions satisfactory to Lender and, if a Securitization has occurred, the
applicable Rating Agencies. All calculations of the Debt Yield for purposes of
this Section 5.12.2 shall be subject to verification by Lender. Borrower’s
failure to appoint an acceptable manager within forty five (45) days after
Lender’s request of Borrower to terminate the Management Agreement shall
constitute an immediate Event of Default. Borrower may from time to time appoint
a successor manager to manage the Property, provided that such successor manager
and Management Agreement shall be approved in writing by Lender and, if a
Securitization has occurred, the applicable Rating Agencies (and Lender’s
approval may be conditioned upon Borrower delivering a Rating Comfort Letter if
the Loan, by itself or together with other loans, has been the subject of a
Secondary Market Transaction, and if required pursuant to a Pooling and
Servicing Agreement from and after the occurrence of a Secondary Market
Transaction). Notwithstanding the foregoing, however, provided no Event of
Default is continuing, (a) the approval of Lender and the Rating Agencies shall
not be required with respect to the appointment of a Qualified Manager and
(b) upon the occurrence of a Condor Change of Control Event, Borrower may
terminate the Management Agreement and replace the Manager with a Qualified
Manager so long as such new Qualified Manager is in place prior to or
concurrently with the termination of the prior Manager. If at any time Lender
consents to the appointment of a new manager or a Qualified Manager is
appointed, such new manager (including any Qualified Manager) and Borrower
shall, as a condition of Lender’s consent, execute (a) a management agreement in
form and substance reasonably acceptable to Lender and

 

56



--------------------------------------------------------------------------------

(b) a consent and subordination of management agreement substantially in the
form of the Manager Consent, or as otherwise approved by Lender in its
reasonable discretion. In addition, if any new manager (including a Qualified
Manager) is an Affiliate of Borrower, Borrower shall deliver to Lender a new
substantive non-consolidation opinion letter in which Borrower is “paired” with
such new manager.

5.13 Special Purpose Bankruptcy Remote Entity. Borrower shall at all times be a
Special Purpose Bankruptcy Remote Entity. Borrower shall not directly or
indirectly make any change, amendment or modification to its organizational
documents, or otherwise take any action which could result in Borrower not being
a Special Purpose Bankruptcy Remote Entity. A “Special Purpose Bankruptcy Remote
Entity” shall have the meaning set forth on Schedule 5 hereto.

5.14 Assumption in Non-Consolidation Opinion. Borrower shall conduct its
business so that the assumptions (with respect to each Person) made in that
certain substantive non-consolidation opinion letter dated the date hereof
delivered by Borrower’s counsel in connection with the Loan, shall be true and
correct in all material respects.

5.15 Change in Business or Operation of Property. Borrower shall not purchase or
own any real property other than the Property and shall not enter into any line
of business other than the ownership and operation of the Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business or otherwise cease to operate the Property as a hotel or
terminate such business for any reason whatsoever (other than temporary
cessation in connection with renovations to the Property).

5.16 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

5.17 Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with an Affiliate of Borrower or any of the direct or indirect
legal or beneficial owners of Borrower without the prior written consent of
Lender, which consent shall not be unreasonably withheld if the terms are
substantially similar to those that would be obtained in a comparable
arm’s-length transaction with an unrelated third party. Lender acknowledges that
Lender has reviewed and approved the terms of the Management Agreement.

5.18 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender; provided, however, that
Borrower may join in any application to facilitate the terms of the Option
Agreement.

5.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property and (b) with any portion of the Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property.

 

57



--------------------------------------------------------------------------------

5.20 Principal Place of Business. Borrower shall not change its principal place
of business or chief executive office from the address set forth in Section 6.1
hereof without first giving Lender thirty (30) days’ prior written notice.

5.21 Change of Name, Identity or Structure. Borrower shall not change its name,
identity (including its trade name or names) or Borrower’s corporate,
partnership or other structure without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in Borrower’s structure, without first obtaining
the prior written consent of Lender, which consent, may be conditioned upon
receipt of an updated substantive non-consolidation opinion (if Lender
reasonably determines that the same is necessary as a result of Borrower’s new
structure). Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which Borrower intends to
operate the Property, and representing and warranting that Borrower does
business under no other trade name with respect to the Property.

5.22 Indebtedness. Borrower shall not directly or indirectly create, incur or
assume any indebtedness other than (a) the Debt, (b) unsecured trade payables
incurred in the ordinary course of business relating to the ownership and
operation of the Property and (c) Permitted Equipment Financing (hereinafter
defined), which in the case of such unsecured trade payables and Permitted
Equipment Financing (i) are not evidenced by a note, (ii) do not exceed, at any
time, a maximum aggregate amount of three percent (3%) of the original amount of
the Principal and (iii) are paid within thirty (30) days of the date incurred
(collectively, “Permitted Indebtedness”). As used herein, “Permitted Equipment
Financing” means equipment financing that (A) is entered into in the ordinary
course of Borrower’s business, (B) for equipment related to the ownership and
operation of the Property whose removal would not materially damage or impair
the value of the Property, and (C) which is secured only by the financed
equipment.

5.23 Licenses; Intellectual Property; Website.

5.23.1 Licenses. Borrower shall not Transfer any License required for the
operation of the Property.

5.23.2 Intellectual Property. Borrower shall keep and maintain all Intellectual
Property owned by Borrower relating to the use or operation of the Property and
all Intellectual Property owned by Borrower shall be held by and (if applicable)
registered in the name of Borrower. Borrower shall not Transfer or let lapse any
Intellectual Property owned by Borrower without Lender’s prior consent.

5.23.3 Website. Any website with respect to the Property (other than tenant
websites and any websites maintained or owned by Franchisor) shall be maintained
by or on

 

58



--------------------------------------------------------------------------------

behalf of Borrower and any such website shall be registered in the name of
Borrower. Borrower shall not Transfer any such website without Lender’s prior
consent.

5.24 Compliance with Restrictive Covenants. Borrower shall at all times comply
in all material respects with all Operations Agreements. Borrower will not enter
into, modify, waive in any material respect or release any Easements, Operations
Agreements or other Permitted Encumbrances, or suffer, consent to or permit the
foregoing, without Lender’s prior written consent.

5.25 ERISA.

(a) Neither Borrower nor Guarantor shall engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender or any assignee of any of its rights under the Note, this Agreement or
the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or
Section 4975 of the Code.

(b) Borrower’s and Guarantor’s covenant in clause (a) above is based on the
assumption that no portion of the assets used by Lender in connection with the
transactions contemplated under this Agreement and the other Loan Documents
constitutes assets of a “benefit plan investor” as defined in Section 3(42) of
ERISA and with respect to which Borrower or Guarantor is a party in interest (as
defined in Section 3(14) of ERISA) or a disqualified person (as defined in
Section 4975 of the Code) unless the conditions of an available prohibited
transaction exemption are satisfied.

(c) Neither Borrower nor Guarantor shall permit the assets of Borrower or
Guarantor to become “plan assets,” within the meaning of 29 C.F.R. 2510.3-101,
as modified in application by Section 3(42) of ERISA.

(d) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the Term, as requested by Lender, that: (i) neither
Borrower nor Guarantor is or maintains a “governmental plan” within the meaning
of Section 3(32) of ERISA; (ii) neither Borrower nor Guarantor is subject to
state statutes regulating investments and fiduciary obligations with respect to
governmental plans; and (iii) neither the assets of Borrower nor Guarantor
constitute “plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as
modified in application by Section 3(42) of ERISA of any “benefit plan investor”
as defined in Section 3(42) of ERISA.

(e) Borrower and Guarantor shall not (i) permit any ERISA Event to occur, and
(ii) if the employees at the Properties are employed by a manager other than the
Borrower or an ERISA Affiliate, incur any liability or obligation with respect
to withdrawal or partial withdrawal from a Multiemployer Plan or termination of
a plan subject to Title IV of ERISA, whether by reason of indemnification or
other contractual agreement with such manager. With for which Borrower,
Guarantor or any ERISA Affiliate has an obligation to make contributions, within
the meaning of Section 101(l) of ERISA (a “Contributing Employer”), within 30
days following the applicable Multiemployer Plan’s year end, if Lender so
requests Borrower to do so, Borrower shall request, or cause to be requested, in
accordance with Section 101(1)(1) of

 

59



--------------------------------------------------------------------------------

ERISA, that the plan sponsor or administrator of the applicable Multiemployer
Plan provide: (i) an estimate of the amount of the withdrawal liability under
Part 1 of Subtitle E of Title IV of ERISA if the Contributing Employer were to
have completely withdrawn from the applicable Multiemployer Plan on the last day
of the plan year preceding the date of the request; and (ii) an explanation of
how such estimated withdrawal liability amount was determined, including the
actuarial assumptions and methods used to determine the value of the
Multiemployer Plan’s liabilities and assets, the data regarding employer
contributions, unfunded vested benefits, annual changes in the Multiemployer
Plan’s unfunded vested benefits and the application of any relevant limitations
on the estimated withdrawal liability amount. As soon as available, and in any
event within 10 days after the receipt from the plan sponsor or administrator of
the applicable Multiemployer Plan, Borrower shall provide Lender with the
information received from the Multiemployer Plan pursuant to the estimated
withdrawal liability request described in the preceding sentence. As reasonably
requested by Lender, Borrower shall promptly provide Lender with a copy of the
most recent plan funding notice (if any) issued to each Contributing Employer
pursuant to Section 101(f) of ERISA by a plan sponsor or administrator of a
Multiemployer Plan.

(f) As soon as practicable, and in any event within 10 days after the occurrence
thereof, (i) Borrower shall provide Lender with notice of the occurrence of any
ERISA Event (or, to Borrower’s knowledge, the occurrence with respect to a
unaffiliated third-party property manager engaged by Borrower of an event that
would constitute an ERISA Event if it occurred to an Employee Plan, provided
that Borrower has an obligation to indemnify such manager in respect of such
event) and (ii) if the employees at the Properties are employed by a manager
other than the Borrower or an ERISA Affiliate, Borrower shall provide Lender
with notice of any event relating to any Multiemployer Plan or plan subject to
Title IV of ERISA, of which it knows or should have known.

5.26 Prohibited Transfers. Borrower shall not directly or indirectly make,
suffer or permit the occurrence of any Transfer other than a Permitted Transfer.
Borrower shall provide Lender with copies of all organizational documents (if
any) relating to any Permitted Transfer (except with respect to Transfers of
direct or indirect interests in SP Spring Hotel LLC). Borrower shall pay on
demand all of the reasonable costs and expenses incurred by Lender, including
reasonable attorneys’ fees and expenses, and, if a Securitization has occurred,
including the fees and expenses of Rating Agencies and other outside entities,
in connection with considering any proposed Transfer, whether or not the same is
permitted or occurs.

5.27 Liens. Without Lender’s prior written consent, Borrower shall not create,
incur, assume, permit or suffer to exist any Lien on all or any portion of the
Property or any direct or indirect legal or beneficial ownership interest in
Borrower or Sole Member, except Liens in favor of Lender and Permitted
Encumbrances, unless such Lien is bonded or discharged within sixty (60) days
after Borrower first receives notice of such Lien.

5.28 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the Property
or (c) transfer, lease or sell, in one transaction or any combination of
transactions, all or substantially all of the property or assets of Borrower
except to the extent expressly permitted by the Loan Documents.

 

60



--------------------------------------------------------------------------------

5.29 Expenses.

(a) Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon
receipt of notice from Lender for all reasonable unaffiliated third party
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender or Servicer in connection with the Loan,
including: (i) the preparation, negotiation, execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby and all
the costs of furnishing all opinions by counsel for Borrower; (ii) Borrower’s
and Lender’s ongoing performance under and compliance with the Loan Documents,
including confirming compliance with environmental and insurance requirements;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications of or under any Loan
Document and any other documents or matters requested by Lender or Borrower;
(iv) filing and recording of any Loan Documents; (v) title insurance, surveys,
inspections and appraisals; (vi) the creation, perfection or protection of
Lender’s Liens in the Property and the Cash Management System Accounts
(including fees and expenses for title and lien searches, intangibles taxes,
personal property taxes, mortgage recording taxes, due diligence expenses,
travel expenses, accounting firm fees, costs of appraisals, environmental
reports and Lender’s Consultant, surveys and engineering reports);
(vii) enforcing or preserving any rights in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, the Loan Documents, the
Property, or any other security given for the Loan; (viii) investigating,
preparing, defending, settling, compromising, responding to, or enforcing or
preserving any rights in response to any claim, action, suit, proceeding,
investigation, prosecution, subpoena, or request for documents or other evidence
under or affecting Borrower, the Loan Documents, the Property, or any other
security given for the Loan, whether or not in connection with an action in
which Borrower is the named party; (ix) fees charged by Servicer or, if a
Securitization has occurred, the Rating Agencies in connection with the Loan or
any modification thereof; and (x) enforcing any obligations of or collecting any
payments due from Borrower under any Loan Document or with respect to the
Property or in connection with any refinancing or restructuring of the Loan in
the nature of a “work-out”, or any insolvency or bankruptcy proceedings.

(b) In addition, in connection with any Rating Comfort Letter, Review Waiver or
other Rating Agency consent, approval or review requested or required hereunder
(other than the initial review of the Loan by the Rating Agencies in connection
with a Securitization), Borrower shall pay all of the reasonable costs and
expenses of Lender and Servicer and the costs and expenses of each Rating Agency
in connection therewith, and, if applicable, shall pay any fees imposed by any
Rating Agency in connection therewith.

(c) Any costs and expenses due and payable by Borrower hereunder which are not
paid by Borrower within ten (10) Business Days after demand may be paid from any
amounts in the Cash Management Account, with notice thereof to Borrower. The
obligations and liabilities of Borrower under this Section 5.29 shall survive
the Term and the exercise by Lender of any of its rights or remedies under the
Loan Documents, including the acquisition of the Property by foreclosure or a
conveyance in lieu of foreclosure.

5.30 Indemnity. Borrower shall defend, indemnify and hold harmless Lender (and
for purposes of this Section 5.30, Lender shall include LoanCore, its
Affiliates, successors and

 

61



--------------------------------------------------------------------------------

assigns, and their respective officers and directors) and each of its Affiliates
and their respective successors and assigns, including the directors, officers,
partners, members, shareholders, participants, employees, professionals and
agents of any of the foregoing (including any Servicer) and each other Person,
if any, who Controls Lender, its Affiliates or any of the foregoing (each, an
“Indemnified Party”), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for an Indemnified Party in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not Lender shall be designated a party thereto, court
costs and costs of appeal at all appellate levels, investigation and laboratory
fees, consultant fees and litigation expenses), that may be imposed on, incurred
by, or asserted against any Indemnified Party (collectively, the “Indemnified
Liabilities”) in any manner, relating to or arising out of or by reason of the
Loan, including: (a) any breach by Borrower of its obligations under, or any
misrepresentation by Borrower contained in, any Loan Document; (b) the use or
intended use of the proceeds of the Loan; (c) any information provided by or on
behalf of Borrower, or contained in any documentation approved by Borrower;
(d) the ownership of the Mortgage, the Property or any interest therein, or
receipt of any Rents; (e) any accident, injury to or death of persons or loss of
or damage to property occurring in, on or about the Property or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(f) any use, non-use or condition in, on or about the Property or on adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(g) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property; (h) the presence, disposal, escape,
seepage, leakage, spillage, discharge, emission, release, or threatened release
of any Hazardous Substance on, from or affecting the Property; (i) any personal
injury (including wrongful death) or property damage (real or personal) arising
out of or related to such Hazardous Substance; (j) any lawsuit brought or
threatened, settlement reached, or government order relating to such Hazardous
Substance; (k) any violation of the Environmental Laws which is based upon or in
any way related to such Hazardous Substance, including the costs and expenses of
any Remedial Work; (l) any failure of the Property to comply with any Legal
Requirement; (m) any claim by brokers, finders or similar persons claiming to be
entitled to a commission in connection with any Lease or other transaction
involving the Property or any part thereof, or any liability asserted against
Lender with respect thereto; (n) the claims of any lessee of any portion of the
Property or any Person acting through or under any lessee or otherwise arising
under or as a consequence of any Lease; (o) enforcing or preserving any rights
in response to third party claims or the prosecuting or defending of any action
or proceeding or other litigation, in each case against, under or affecting
Borrower, the Loan Documents, the Property, or any other security given for the
Loan; and (p) investigating, preparing, defending, settling, compromising,
responding to, or enforcing or preserving any rights in response to any claim,
action, suit, proceeding, investigation, prosecution, subpoena, or request for
documents or other evidence under or affecting Borrower, the Loan Documents, the
Property, or any other security given for the Loan, whether or not in connection
with an action in which Borrower is the named party; provided, however, that
Borrower shall not have any obligation to any Indemnified Party hereunder to the
extent that it is finally judicially determined that such Indemnified
Liabilities arise from the gross negligence, illegal acts, fraud or willful
misconduct of such Indemnified Party. Any amounts payable to any Indemnified
Party by reason of the application of this paragraph shall be payable on demand
and shall bear interest at the Default Rate from the date

 

62



--------------------------------------------------------------------------------

loss or damage is sustained by any Indemnified Party until paid. The obligations
and liabilities of Borrower under this Section 5.30 shall survive the Term and
the exercise by Lender of any of its rights or remedies under the Loan
Documents, including the acquisition of the Property by foreclosure or a
conveyance in lieu of foreclosure. Notwithstanding the foregoing, however,
Borrower shall not be obligated to indemnify any Indemnified Party for any event
or condition that first arises on or after the date on which Lender (or its
transferee) acquires title or control of the Property (whether at foreclosure
sale, conveyance in lieu of foreclosure or similar transfer) or after a receiver
has been appointed for the Property; provided that Borrower’s obligation to
indemnify the Indemnified Parties with respect to an event or condition
specified in clauses (h) through (k) above (relating to Hazardous Substances)
shall continue in perpetuity after Lender (or its transferee) acquires title or
control of the Property unless such specified event or condition occurs during
Lender’s period of ownership and provided that Borrower shall bear the burden of
proving that such specified event or condition occurred during Lender’s period
of ownership. Notwithstanding the foregoing, the indemnification obligations of
Borrower with respect to an event or condition specified in clauses (h) through
(k) above (relating to Hazardous Substances) shall terminate three (3) years
after the full and indefeasible payment by Borrower of the Debt provided that at
the time of such payment Borrower furnishes to the Indemnified Parties an
updated environmental report in form and substance, and from an environmental
consultant, reasonably acceptable to the Indemnified Parties, which updated
environmental report discloses, as of the date of such repayment, no actual or
threatened: (A) non-compliance with or violation of applicable Environmental
Laws (or permits issued pursuant to Environmental Laws) in connection with the
Property or operations thereon, which has not been cured in accordance with
applicable Environmental Laws, (B) environmental Liens encumbering the Property,
(C) administrative processes or proceedings or judicial proceedings concerning
any environmental matter addressed in this Agreement, or (D) unlawful presence
or Release of Hazardous Substances in, on, above or under the Property that has
not been fully remediated as required by applicable Environmental Laws. For
purposes of the preceding sentence, (i) payment of the Debt shall not be deemed
to have occurred if Lender or any Affiliate thereof acquires title to the
Property through the exercise of remedies (whether at foreclosure sale, a
Transfer in lieu of foreclosure or any other Transfer) and (ii) to the extent a
third party suit, proceeding, or claim has been instituted or commenced prior to
the termination date set forth in the foregoing sentence, this Agreement shall
remain in full force and effect with respect to any such suit, proceeding, or
claim (with respect to which Indemnitor has any obligation pursuant to this
Agreement) until the completion of any such suits, proceedings or claims,
including, without limitation, the payment by Borrower of any amounts which are
due and payable under this Agreement in connection with such suits, proceedings
or claims.

5.31 Patriot Act Compliance.

(a) Borrower will use its good faith and commercially reasonable efforts to
comply with the Patriot Act (as defined below) and all applicable requirements
of Governmental Authorities having jurisdiction over Borrower and/or the
Property, including those relating to money laundering and terrorism. Lender
shall have the right, from time to time, to audit Borrower’s compliance with the
Patriot Act and all applicable requirements of Governmental Authorities having
jurisdiction over Borrower and/or the Property, including those relating to
money laundering and terrorism. In the event that Borrower fails to comply with
the Patriot Act or any such requirements of Governmental Authorities, then
Lender may, at its option, cause

 

63



--------------------------------------------------------------------------------

Borrower to comply therewith and any and all reasonable costs and expenses
incurred by Lender in connection therewith shall be secured by the Mortgage and
the other Loan Documents and shall be immediately due and payable. For purposes
hereof, the term “Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(USA PATRIOT ACT) of 2001, as the same was restored and amended by Uniting and
Strengthening America by Fulfilling Rights and Ensuring Effective Discipline
Over Monitoring Act (USA FREEDOM Act) of 2015 and as the same may be further
amended, extended, replaced or otherwise modified from time to time, and any
corresponding provisions of future laws.

(b) Neither Borrower nor any partner in Borrower or member of such partner nor
any owner of ten percent (10%) or more of a direct or indirect interest in
Borrower, or to Borrower’s knowledge, any owner of less than ten percent (10%)
of a direct or indirect interest in Borrower (i) is listed on any Government
Lists (as defined below), (ii) is a person who has been determined by competent
authority to be subject to the prohibitions contained in Presidential Executive
Order No. 13224 (Sept. 23, 2001) or any other similar prohibitions contained in
the rules and regulations of OFAC (as defined below) or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense (as defined below), or
(iv) is currently under investigation by any Governmental Authority for alleged
criminal activity. For purposes hereof, the term “Patriot Act Offense” means any
violation of the criminal laws of the United States of America or of any of the
several states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under: (A) the criminal laws against terrorism; (B) the criminal laws
against money laundering; (C) the Bank Secrecy Act, as amended; (D) the Money
Laundering Control Act of 1986, as amended, or the (E) Patriot Act. “Patriot Act
Offense” also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense. For purposes hereof, the term
“Government Lists” means (1) the Specially Designated Nationals and Blocked
Persons Lists maintained by the Office of Foreign Assets Control (“OFAC”),
(2) any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the Rules and Regulations of OFAC that
Lender notified Borrower in writing is now included in “Government Lists”, or
(3) any similar lists maintained by the United States Department of State, the
United States Department of Commerce or any other government authority or
pursuant to any Executive Order of the President of the United States of America
that Lender notified Borrower in writing is now included in “Government Lists”.

(c) At all times throughout the term of the Loan, including after giving effect
to any Transfers permitted pursuant to the Loan Documents, (i) none of the funds
or other assets of Borrower, Key Principal or Guarantor shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person subject to trade restrictions under United States law, including the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder, with the result that the investment in
Borrower, Key Principal or Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law (each, an “Embargoed Person”), or the
Loan made by Lender would be in violation of law, (ii) no Embargoed Person shall
have any interest of any nature whatsoever in Borrower, Key Principal

 

64



--------------------------------------------------------------------------------

or Guarantor, as applicable, with the result that the investment in Borrower,
Key Principal or Guarantor, as applicable (whether directly or indirectly),
would be prohibited by law or the Loan would be in violation of law, and
(iii) none of the funds of Borrower, Key Principal or Guarantor, as applicable,
shall be derived from any unlawful activity with the result that the investment
in Borrower, Key Principal or Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law or the Loan would be in violation of
law.

5.32 Approval of Major Contracts. Borrower shall not, without Lender’s prior
consent: (a) enter into, surrender or terminate any Major Contract to which it
is a party or to which Borrower or the Property is subject (unless the other
party thereto is in material default and the termination of such agreement would
be commercially reasonable); (b) increase or consent to the increase of the
amount of any charges under any Major Contract to which it is a party or to
which Borrower or the Property is subject, except as provided therein or on an
arm’s-length basis and commercially reasonable terms; or (c) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under any Major Contract to which it is a party or to which Borrower or
the Property is subject in any material respect, except on an arm’s-length basis
and commercially reasonable terms.

5.33 Operating Lease. Each of Fee Borrower and Leasehold Borrower shall
(i) promptly perform and observe all of the covenants required to be performed
and observed by it under the Operating Lease and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any default under the Operating Lease of which it is aware;
(iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received or sent by
it under the Operating Lease; and (iv) promptly enforce in accordance with
commercially reasonable practices the performance and observance of all of the
covenants required to be performed and observed by it under the Operating Lease.
Without Lender’s prior consent, neither Fee Borrower nor Leasehold Borrower
shall (i) surrender, terminate or cancel the Operating Lease; (ii) reduce or
consent to the reduction of the term of the Operating Lease; (iii) increase or
consent to the increase of the amount of any charges under the Operating Lease
in any material respect, except as may be required to comply with Legal
Requirements applicable to a real estate investment trust, provided that rent
under the Operating Lease shall be “market rent” in accordance with real estate
investment trust rules and regulations; (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Operating Lease or (v) suffer or permit the occurrence of continuance
a default beyond any applicable cure period under the Operating Lease if such
default permits any party thereto to terminate or cancel such Operating Lease.

5.34 Franchise Agreement and Hotel Covenants.

(a) Borrower shall: (i) cause the hotel located on the Property to be operated
pursuant to the Franchise Agreement; (ii) promptly perform and observe all of
the covenants required to be performed and observed by it under the Franchise
Agreement in all material respects and do all things necessary to preserve and
to keep unimpaired its material rights thereunder; (iii) promptly notify Lender
of any default under the Franchise Agreement of which

 

65



--------------------------------------------------------------------------------

it is has received written notice; (iv) promptly deliver to Lender a copy of
each material financial statement, business plan, capital expenditures plan,
notice, report and estimate received by it under the Franchise Agreement; and
(v) promptly enforce the performance and observance of all of the covenants
required to be performed and observed by the franchisor under the Franchise
Agreement in all material respects.

(b) Borrower shall not without Lender’s prior consent: (i) surrender, terminate
or cancel the Franchise Agreement; (ii) reduce or consent to the reduction of
the term of the Franchise Agreement; (iii) increase or consent to the increase
of the amount of any charges under the Franchise Agreement; (iv) otherwise
modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies under, the Franchise Agreement; or (v) suffer or permit the
occurrence of continuance a default beyond any applicable cure period under the
Franchise Agreement (or any successor franchise agreement) if such default
permits the franchisor to terminate or cancel the Franchise Agreement (or any
successor franchise agreement).

(c) Without in any way limiting the covenants set forth elsewhere in the Loan
Documents, Borrower shall: (i) cause the hotel located on the Property to be
operated, repaired and maintained as a well-maintained “first-class hotel” which
shall mean a hotel providing amenities, services and facilities substantially
equivalent or superior to hotels of similar average room rate and targeted
market segment from time to time operating in the same or comparable geographic
area of the Property, taking into consideration the age and location of the
hotel located on the Property; and (ii) maintain Inventory in amounts sufficient
to meet the hotel industry standard for hotels comparable to the hotel located
on the Property and at levels sufficient for the operation of the hotel located
on the Property at full occupancy levels.

 

6. NOTICES AND REPORTING

6.1 Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document (a “Notice”) shall be given in
writing (even if not specified herein) and shall only be effective for all
purposes if either hand delivered with receipt acknowledged, or by a nationally
recognized overnight delivery service (such as Federal Express), or by certified
or registered United States mail, return receipt requested, postage prepaid, or
by facsimile and confirmed by facsimile answer back, or e-mailed (with
confirmation of delivery thereof) to the e-mail addresses for Lender to the
extent set forth in this Section 6.1 with a subject line identifying the purpose
of such Notice and the name of the Property and Borrower; in each case addressed
as follows (or to such other address or Person as a party shall designate from
time to time by notice to the other party):

If to Lender:

LoanCore Capital Credit REIT LLC

c/o LoanCore Capital

55 Railroad Avenue, Suite 100

Greenwich, Connecticut 06830

Attention: Brett Kaplan

Facsimile No.: (203) 861-6006

E-mail: BKaplan@LoanCoreCapital.com

 

66



--------------------------------------------------------------------------------

with a copy to:

LoanCore Capital Credit REIT LLC

c/o LoanCore Capital

55 Railroad Avenue, Suite 100

Greenwich, Connecticut 06830

Attention: Notices

E-mail: notices@loancorecapital.com

with a copy to:

Kaye Scholer LLP

250 West 55th Street

New York, New York 10019-9710

Attention: Stephen Gliatta, Esq.

Facsimile No.: (212) 836-8689

Email: steve.gliatta@kayescholer.com

If to Borrower:

40 West 57th Street, 29th Floor

New York, New York 10019

Attention: Alan Kanders

Facsimile No.:                         

with a copy to:

Herrick, Feinstein LLP

Two Park Avenue

New York, New York 10016

Attention: Paul Shapses, Esq.

Facsimile No.: (212) 545-3443

and to:

Condor Hospitality Trust, Inc.

4800 Montgomery Lane, Suite 220

Bethesda, Maryland 20814

Attention: Jonathan J. Gantt, CFO and SVP

Facsimile No.: (402) 371-4229

and to:

Jeffer Mangels Butler & Mitchell LLP

1900 Avenue of the Stars, 7th Floor

Los Angeles, California 90067

Attention: Jeffrey E. Steiner, Esq.

Facsimile No.: (310) 712-8514

 

67



--------------------------------------------------------------------------------

A notice shall be deemed to have been given: (a) in the case of hand delivery,
at the time of delivery; (b) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; (c) in the case of
overnight delivery, upon the first attempted delivery on a Business Day; (d) in
the case of facsimile, upon the confirmation of delivery of such facsimile
transmission; or (e) in the case of e-mail, upon the confirmation of delivery
such e-mail.

6.2 Borrower Notices and Deliveries. Borrower shall: (a) give prompt written
notice to Lender of: (i) any litigation, governmental proceedings or claims or
investigations pending or threatened against Borrower or Sole Member which might
materially adversely affect Borrower’s or Sole Member’s condition (financial or
otherwise) or business or the Property; (ii) any Material Adverse Effect, or of
the occurrence of any Default or Event of Default of which Borrower has
knowledge; and (b) furnish and provide to Lender: (i) any Securities and
Exchange Commission or other public filings, if any, of Borrower, Sole Member or
Manager within two (2) Business Days of such filing; and (ii) all instruments,
documents, boundary surveys, footing or foundation surveys, certificates, plans
and specifications, appraisals, title and other insurance reports and
agreements, reasonably requested, from time to time, by Lender, to the extent in
Borrower’s possession or reasonable control. In addition, after written request
by Lender (but no more frequently than twice in any year), Borrower shall
furnish to Lender (A) within ten (10) days, a certificate addressed to Lender,
its successors and assigns reaffirming all representations and warranties of
Borrower set forth in the Loan Documents as of the date requested by Lender or,
to the extent of any changes to any such representations and warranties, so
stating such changes, and (B) within thirty (30) days, tenant estoppel
certificates addressed to Lender, its successors and assigns from each tenant at
the Property in form and substance reasonably satisfactory to Lender.

6.3 Financial Reporting.

6.3.1 Bookkeeping. Borrower shall keep on a calendar year basis, in accordance
with GAAP and USALI (provided that, in addition to GAAP compliant statements,
Borrower shall prepare statements adjusted to show actual rents as scheduled to
be received and not straight-lined), proper and accurate books, records and
accounts reflecting all of the financial affairs of Borrower and all items of
income and expense and any services, Equipment or furnishings provided in
connection with the operation of the Property, whether such income or expense is
realized by Borrower, Manager or any Affiliate of Borrower. Lender shall have
the right from time to time during normal business hours upon reasonable notice
to examine such books, records and accounts at the office of Borrower or other
Person maintaining them, and to make such copies or extracts thereof as Lender
shall desire. After an Event of Default, Borrower shall pay any costs incurred
by Lender to examine such books, records and accounts, as Lender shall determine
to be necessary or appropriate in the protection of Lender’s interest.

6.3.2 Annual Reports. Borrower shall furnish to Lender annually, within 120 days
after each calendar year, a complete copy of Borrower’s annual financial
statements audited

 

68



--------------------------------------------------------------------------------

by a “big four” accounting firm or another independent certified public
accountant (accompanied by an unqualified opinion from such accounting firm or
other independent certified public accountant) reasonably acceptable to Lender,
each in accordance with GAAP and containing balance sheets and statements of
profit and loss for Borrower and the Property in such detail as Lender may
request. Such financial statements (a) shall be in form and substance
satisfactory to Lender, (b) shall set forth the financial condition and the
income and expenses for the Property for the immediately preceding calendar
year, including statements of annual Net Operating Income and (c) shall be
accompanied by an Officer’s Certificate certifying (i) that such statement is
true, correct, complete and accurate and presents fairly the financial condition
of the Property and has been prepared in accordance with GAAP, (ii) whether
there exists a Default or Event of Default, and if so, the nature thereof, the
period of time it has existed and the action then being taken to remedy it,
(iii) that as of the date of such Officer’s Certificate, no litigation exists
involving Borrower or the Property in which the amount involved is $250,000 (in
the aggregate) or more or in which all or substantially all of the potential
liability is not covered by insurance, or, if so, specifying such litigation and
the actions being taken in relation thereto and (iv) the amount by which
operating expenses incurred by Borrower for such period were greater than or
less than the operating expenses reflected in the applicable Annual Budget.

6.3.3 Monthly/Quarterly Reports. Borrower shall furnish to Lender within fifteen
(15) days after the end of each calendar month or calendar quarter (as indicated
below) the following items: (a) monthly and year-to-date operating statements,
noting Net Operating Income and other information necessary and sufficient under
GAAP to fairly represent the financial position and results of operation of the
Property during such calendar month, all in form satisfactory to Lender; (b) a
balance sheet for such calendar month; (c) a comparison of the budgeted income
and expenses and the actual income and expenses for each month and year-to-date
for the Property, together with a detailed explanation of any variances of ten
percent (10%) or more between budgeted and actual amounts for such period and
year-to-date; (d) a statement of the actual Capital Expenses made by Borrower
during each calendar quarter as of the last day of such calendar quarter; (e) a
statement that Borrower has not incurred any indebtedness other than Permitted
Indebtedness; (f) an aged receivables report; (g) all franchise inspection
reports received by Borrower in such month; and (h) a summary report detailing
occupancy, including average daily rate. Each such statement shall be
accompanied by an Officer’s Certificate certifying, to the best of signer’s
knowledge, (i) that such items are true, correct, accurate, and complete and
fairly present the financial condition and results of the operations of Borrower
and the Property in accordance with GAAP (subject to normal year-end
adjustments), (ii) whether there exists a Default or Event of Default, and if
so, the nature thereof, the period of time it has existed and the action then
being taken to remedy it, (iii) that as of the date of such Officer’s
Certificate, no litigation exists involving Borrower or the Property in which
the amount involved is $250,000 (in the aggregate) or more or in which all or
substantially all of the potential liability is not covered by insurance, or, if
so, specifying such litigation and the actions being taken in relation thereto
and (iv) the amount by which operating expenses incurred by Borrower for such
period were greater than or less than the operating expenses reflected in the
applicable Annual Budget. Such financial statements shall contain such other
information as shall be reasonably requested by Lender for purposes of
calculations to be made by Lender pursuant to the terms hereof. In addition,
Borrower shall furnish or cause to be furnished to Lender, within thirty
(30) days after the end of each calendar month, the most current Smith Travel
Research Reports then available to Borrower reflecting market penetration and
relevant hotel properties competing with the Property.

 

69



--------------------------------------------------------------------------------

6.3.4 Compliance Certificates. Borrower shall furnish to Lender (a) within
thirty (30) days after the end of each calendar quarter (and, prior to a
Securitization, within ten (10) days of Lender’s request), a quarterly
calculation of the Debt Yield for the immediately preceding two (2) calendar
quarters as of the most recent Calculation Date (together with such back-up
information as Lender shall require), prepared in the form required by Lender,
accompanied by an Officer’s Certificate certifying that such statement is true,
correct, complete and accurate and (b) a calculation of the Debt Yield for the
immediately preceding six months as of the following dates with respect to the
Debt Yield calculation required pursuant to Section 2.8(d) hereof for the
applicable Extension Term: (i) August 1, 2018, with respect to the First
Extension Term; (ii) August 1, 2019, with respect to the Second Extension Term;
and (iii) August 1, 2020, with respect to the Third Extension Term, in each
case, no later than thirty (30) days prior to the commencement of the applicable
Extension Term.

6.3.5 Other Reports. Borrower shall furnish to Lender, within ten (10) Business
Days after request, such further detailed information with respect to the
operation of the Property and the financial affairs of Borrower, Sole Member or
Manager as may be reasonably requested by Lender or, if a Securitization has
occurred, any applicable Rating Agency.

6.3.6 Annual Budget. Borrower shall prepare and submit (or shall cause Manager
to prepare and submit) to Lender within thirty (30) days after a Cash Management
Period and by November 30th of each year thereafter during the Term until such
Cash Management Period has ended, for approval by Lender, which approval shall
not be unreasonably withheld or delayed, a proposed pro forma budget for the
Property for the succeeding calendar year (the “Annual Budget”, and each Annual
Budget approved by Lender is referred to herein as the “Approved Annual
Budget”), and, promptly after preparation thereof, any revisions to such Annual
Budget. The Annual Budget shall consist of (i) an operating expense budget
showing, on a month-by-month basis, in reasonable detail, each line item of
Borrower’s anticipated operating income and operating expenses (on a cash and
accrual basis), including amounts required to establish, maintain and/or
increase any monthly payments required hereunder (and once such Annual Budget
has been approved by Lender, such operating expense budget shall be referred to
herein as the “Approved Operating Budget”), and (ii) a Capital Expense budget
showing, on a month-by-month basis, in reasonable detail, each line item of
anticipated Capital Expenses (and once such Annual Budget has been approved by
Lender, such Capital Expense budget shall be referred to herein as the “Approved
Capital Expense/FF&E Budget”). Until such time that any Annual Budget has been
approved by Lender, the prior Approved Annual Budget shall apply for all
purposes hereunder (with such adjustments as reasonably determined by Lender
(including increases for any non-discretionary expenses)).

6.3.7 Additional Operating Expenses.

(a) During a Cash Management Period, in the event that Borrower incurs or will
incur any operating expense, including Emergency Expenditures, that is not in
the Approved Annual Budget but is otherwise an Approved Operating Expense (each
an “Additional

 

70



--------------------------------------------------------------------------------

Operating Expense”), then Borrower shall promptly (but in no event shall
Borrower be required to do so more frequently than monthly) deliver to Lender a
reasonably detailed explanation of such Additional Operating Expense(s) or, with
respect to any such item that is subject to Lender’s approval, such proposed
Additional Operating Expense. Any Additional Operating Expense submitted to
Lender (and, if required, approved by Lender) in accordance with this Agreement
is referred to herein as an “Approved Additional Operating Expense”.

(b) Any funds distributed to Borrower for the payment of Approved Additional
Operating Expenses (including any distribution to Borrower pursuant to
Section 3.12(a)(vi)) shall be used by Borrower only to pay for Approved
Additional Operating Expenses or reimburse Borrower for Approved Additional
Operating Expenses, as applicable.

6.3.8 Hotel Accounting. All monthly and other operating statements to be
delivered by Borrower hereunder shall be (and all accompanying Officer’s
Certificates shall state that they have been) prepared based upon USALI.

6.3.9 Breach. If Borrower fails to provide to Lender or its designee any of the
financial statements, certificates, reports or information (the “Required
Records”) required by this Article 6 within thirty (30) days after the date upon
which such Required Record is due, Borrower shall pay to Lender, at Lender’s
option and in its discretion (and without limiting any other rights or remedies
of Lender hereunder), an amount equal to $10,000 for each Required Record that
is not delivered; provided Lender has given Borrower at least fifteen (15) days
prior notice of such failure. In addition, thirty (30) days after Borrower’s
failure to deliver any Required Records, Lender shall have the option (and
without limiting any other rights or remedies of Lender hereunder), upon fifteen
(15) days’ notice to Borrower to gain access to Borrower’s books and records and
prepare or have prepared at Borrower’s expense, any Required Records not
delivered by Borrower.

 

7. INSURANCE; CASUALTY; AND CONDEMNATION

7.1 Insurance Coverage. Borrower, at its sole cost, for the mutual benefit of
Borrower and Lender, shall obtain and maintain during the Term the following
policies of insurance:

(a) Property insurance insuring against loss or damage customarily included
under so called “all risk” or “special form” policies including but not limited
to fire, lightning, windstorm, vandalism, and malicious mischief, boiler and
machinery and subject to Section 7.1.1(m) hereof, coverage for damage or
destruction caused by the acts of “Terrorists”, both foreign and domestic, (or
such policies shall have no exclusion from coverage with respect thereto) and
such other insurable hazards as, under good insurance practices, from time to
time are insured against for other property and buildings similar to the
premises in nature, use, location, height, and type of construction. Such
insurance policy shall also insure for ordinance of law coverage, coverage
for loss to the undamaged portion of the building, costs of demolition and
increased cost of construction in amounts satisfactory to Lender. Each such
insurance policy shall (i) be in an amount equal to 100% of the then replacement
cost of the Improvements without deduction for physical depreciation, (ii) have
deductibles no greater than $25,000, except for windstorm which shall be no
greater than 5% of the total insurable value, (iii) be paid

 

71



--------------------------------------------------------------------------------

annually in advance and (iv) be on a replacement cost basis and contain either
no coinsurance or, if coinsurance, an agreed amount endorsement, and shall
cover, without limitation, all tenant improvements and betterments that Borrower
is required to insure on a replacement cost basis. Lender shall be named
Mortgagee and Loss Payee on a Standard Mortgagee Endorsement.

(b) Flood insurance if any part of the Property is located in an area now or
hereafter designated by the Federal Emergency Management Agency as a Special
Flood Hazard Area, or such other Zone if Lender so requires. Such coverage shall
(i) be in an amount equal to the maximum limit available through the National
Flood Insurance Program, (ii) include such excess limits in an amount equal to
(A) 100% of the full replacement cost of the Improvements on the Property
(without any deduction for depreciation) or (B) such other amount as agreed to
by Lender and (iii) have deductibles acceptable to Lender.

(c) Commercial general liability insurance, including coverage for personal
injury, bodily injury, death, accident and property damage, and excess and/or
umbrella liability coverage for personal injury, bodily injury, death, accident
and property damage, such insurance providing in combination no less than
containing minimum limits per occurrence of $1,000,000 and $2,000,000 in the
aggregate (applying “per location” if the policy covers more than one location)
for any policy year with no deductible or self-insured retention; together with
at least $50,000,000 excess and/or umbrella liability insurance for any and all
claims. Such excess and/or umbrella liability shall schedule the auto liability,
liquor liability and/or employer’s liability policies, to the extent such
coverages are required. The policies described in this subsection shall also
include coverage for Terrorism, elevators, escalators, independent contractors,
and contractual liability for insured contracts (covering, to the maximum extent
permitted by law, Borrower’s obligation to indemnify Lender as required under
this Agreement and the other Loan Documents).

(d) Rental loss and/or business interruption insurance in an amount equal to
100% of the projected gross revenues and/or Rents (less any non-continuing
expenses) for a period of at least 18 months. The period of indemnification
shall include the initial period of restoration of not less than twelve
(12) months, which is the period of time required to rebuild the Property
following a casualty, and an extended period of indemnity endorsement for a
period of 6 months, which provides that after the physical loss to the Property
has been repaired, the continued loss of income will be insured until such
income either returns to the same level it was at prior to the loss, or until
the limit for such coverage as required above is exhausted, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period. The amount of such insurance shall be increased from time to time during
the Term as and when the estimated or actual gross revenues and/or Rents
increase.

(e) Comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against physical damage, rent loss and improvements loss
and covering, without limitation, all tenant improvements and betterments that
Borrower is required to insure pursuant to the lease on a replacement cost basis
and in an amount equal to the full replacement cost of the Improvements on the
Property (without any deduction for depreciation) or such other amount
acceptable to Lender.

 

72



--------------------------------------------------------------------------------

(f) Worker’s compensation insurance with respect to any employees of Borrower,
as required by any Legal Requirement and employer’s liability with minimum
limits of $500,000 each accident, $500,000 each disease per employee, and
$500,000 each disease policy limit.

(g) During any period of repair or restoration, and only if the property and
liability coverage forms do not otherwise apply, (i) commercial general
liability and umbrella liability insurance covering claims related to the
repairs or restoration at the Property that are not covered by or under the
terms or provisions of the insurance provided for in Section 7.1.1(c) hereof and
(i) the insurance provided for in Section 7.1.1(a) hereof, which shall, in
addition to the requirements set forth in such Section, (A) be written on a
builder’s “all-risk” insurance on a completed value, non-reporting form, in an
amount equal to not less than the full insurable value of the Property, against
such risks (including fire and extended coverage and collapse of the
Improvements to agreed limits) as Lender may request, in form, substance and
with deductibles acceptable to Lender and against all risks insured against
pursuant to clauses (a), (b), (d), (e), (h) and (m) of this Section 7.1.1 and
(B) include permission to occupy the Property.

(h) If required by Lender, earthquake insurance (i) with minimum coverage
equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x SEL
(scenario expected loss) multiplied by the full replacement cost of the building
plus business income, (ii) having a deductible not in excess of 5% of the total
insurable value of the Property, and (iii) if the Property is legally
nonconforming under applicable zoning ordinances and codes, containing ordinance
of law coverage in amounts as required by Lender.

(i) Insurance against employee dishonesty in an amount acceptable to Lender (if
applicable);

(j) Commercial auto liability coverage for all owned, non-owned and hired autos
containing minimum limits per occurrence of $1,000,000 (if applicable);

(k) Liquor liability coverage containing minimum limits of $1,000,000 or in such
greater amount as may be required by applicable Legal Requirements (if
applicable).

(l) Such other insurance or higher limits (including Innkeeper’s Legal Liability
environmental liability insurance, earthquake insurance and mine subsidence
insurance) as may from time to time be reasonably required by Lender in order to
protect its interests.

(m) Notwithstanding anything in Section 7.1.1(a) hereof to the contrary,
Borrower shall be required to obtain and maintain coverage in its property
insurance Policy (or by a separate Policy), its loss of rents/business
interruption coverage, and its liability policies against loss or damage by
terrorist acts, both foreign and domestic, in an amount equal to 100% of the
“Full Replacement Cost” of the Property plus the rental loss and/or business
interruption insurance required in Section 7.1.1(d) hereof provided that such
coverage is available. Borrower shall obtain the coverage required under this
Section 7.1.1(m) from a carrier which otherwise satisfies the rating criteria
specified in Section 7.1.2 hereof (a “Qualified Carrier”) or in the event that
such coverage is not available from a Qualified Carrier, Borrower shall obtain
such coverage from the highest rated insurance company providing such coverage.
In the event that

 

73



--------------------------------------------------------------------------------

such coverage with respect to terrorist acts is not included as part of the “all
risk” property policy required by Section 7.1.1(a) hereof, Borrower shall,
nevertheless be required to obtain coverage for terrorism (as standalone
coverage) in an amount equal to 100% of the “Full Replacement Cost” of the
Property plus the rental loss and/or business interruption coverage under
Section 7.1.1(d) hereof provided that such coverage is available.

7.1.2 Policies. All policies of insurance (the “Policies”) required pursuant to
Section 7.1.1 hereof shall: (a) be issued by companies approved by Lender and
authorized to do business in the State, with a claims paying ability rating of
“A” or better by S&P and “A2” or better by Moody’s (to the extent Moody’s rates
the Securities and rates the applicable insurance company), and a rating of
“A:X” or better in the current Best’s Insurance Reports; (b) name Lender and its
successors and/or assigns as their interest may appear as the mortgagee/lender’s
loss payable (in the case of property insurance and business interruption/loss
of rents coverage) and an additional insured (in the case of liability
insurance); (c) contain (in the case of property insurance) a Non-Contributory
Standard Mortgagee Clause/Lender’s Loss Payable Endorsement, or their
equivalents, naming Lender as the person to which all payments made by such
insurance company shall be paid; (d) with respect to property (including
business interruption/loss of rents), commercial general liability and
excess/umbrella liability policies, contain a waiver of subrogation in favor of
Lender; (e) with respect to property policies (including business
interruption/loss of rents), contain such provisions as Lender deems reasonably
necessary or desirable to protect its interest, including (i) endorsements
providing that neither Borrower, Lender nor any other party shall be a
co-insurer under the Policies, (ii) that Lender shall receive at least thirty
(30) days’ prior written notice of cancellation of any of the Property Policies,
except ten (10) days’ notice for cancellation due to non-payment of premium;
such notice shall also be provided for Liability policies, when available
(however, when not available for Liability policies, Borrower shall provide
required notice to Lender), (iii) that such policy shall not contain any
provision that would make the Lender liable for any premiums and commissions,
provided that the policy need not waive the requirement that the premium be paid
in order to effect continuation of coverage if the policy will be cancelled due
to non-payment of premium and (iv) providing that Lender is permitted to make
payments to effect the continuation of such policy upon notice of cancellation
due to non-payment of premiums; (f) in the event any property insurance policy
shall contain breach of warranty provisions, such policy shall provide that with
respect to the interest of Lender, such insurance policy shall not be
invalidated by and shall insure Lender regardless of (i) any act, failure to act
or negligence of or violation of warranties, declarations or conditions
contained in such policy by any named insured, (ii) the occupancy or use of the
premises for purposes more hazardous than permitted by the terms thereof, or
(iii) any foreclosure or other action or proceeding taken by Lender pursuant to
any provision of the Loan Documents; and (g) be satisfactory in form and
substance to Lender and approved by Lender as to amounts, form, risk coverage,
deductibles, loss payees and insureds and complete copies thereof delivered to
Lender. In the event of foreclosure or other transfer of title, Borrower agrees
that all proceeds payable thereunder pertaining to the Property shall thereupon
vest in the purchaser at such foreclosure or in Lender or other transferee in
the event of such other transfer of title. Borrower shall pay the premiums for
such Policies (the “Insurance Premiums”) as the same become due and payable and
furnish to Lender evidence of the renewal of each of the Policies together with
(unless such Insurance Premiums have been paid by Lender pursuant to Section 3.4
hereof) receipts for or other evidence of the payment of the Insurance Premiums
reasonably satisfactory to Lender. If Borrower does not furnish such evidence
and receipts at

 

74



--------------------------------------------------------------------------------

least thirty (30) days prior to the expiration of any expiring Policy, then
Lender may, but shall not be obligated to, procure such insurance and pay the
Insurance Premiums therefor, and Borrower shall reimburse Lender for the cost of
such Insurance Premiums promptly on demand, with interest accruing at the
Default Rate. Borrower shall deliver to Lender a complete copy of each Policy
within thirty (30) days after its effective date. Within thirty (30) days after
request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Lender, taking
into consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices, and the like. Lender agrees that
the Policies may be in the form of a blanket policy provided that (A) such
policy otherwise meets the requirements set forth herein this Section 7.1,
(B) Lender shall be satisfied by evidence required by Lender that the blanket
policy provides the same protection as would a separate Policy insuring only the
Property in accordance with the terms of this Agreement and (C) Borrower shall,
upon written request of Lender, provide Lender with a complete schedule of
locations and values for properties associated with such blanket policy (any
such blanket policy that satisfies the foregoing conditions, an “Acceptable
Blanket Policy”).

7.2 Casualty.

7.2.1 Notice; Restoration. If the Property is damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice thereof to Lender. Following the occurrence of a Casualty, Borrower,
regardless of whether insurance proceeds are available, shall promptly proceed
to restore, repair, replace or rebuild the Property in accordance with Legal
Requirements to be of at least equal value and of substantially the same
character as prior to such damage or destruction.

7.2.2 Settlement of Proceeds. If a Casualty covered by any of the Policies (an
“Insured Casualty”) occurs where the loss does not exceed the Restoration
Threshold, provided no Default or Event of Default has occurred and is
continuing, Borrower may settle and adjust any claim without the prior consent
of Lender provided that such adjustment is carried out in a competent and timely
manner, and Borrower is hereby authorized to collect and receipt for the
insurance proceeds (the “Proceeds”). In the event of an Insured Casualty where
the loss equals or exceeds the Restoration Threshold (a “Significant Casualty”),
Lender may settle and adjust any claim without the consent of Borrower and agree
with the insurer(s) on the amount to be paid on the loss, and the Proceeds shall
be due and payable solely to Lender and held by Lender in the
Casualty/Condemnation Subaccount and disbursed in accordance herewith; provided
that so long as no Event of Default is continuing, Lender shall settle and
adjust any claim in consultation with Borrower. If Borrower or any party other
than Lender is a payee on any check representing Proceeds with respect to a
Significant Casualty, Borrower shall promptly endorse, and cause all such third
parties to endorse, such check payable to the order of Lender. Borrower hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
to endorse such check payable to the order of Lender. The out-of-pocket expenses
incurred by Lender in the settlement, adjustment and collection of the Proceeds
shall become part of the Debt and shall be reimbursed by Borrower to Lender upon
demand. Notwithstanding anything to the contrary contained herein, if in
connection with a Casualty any insurance carrier makes a payment under a
property insurance Policy that Borrower proposes be treated as business or
rental interruption insurance, then, notwithstanding any designation (or lack of
designation) by the insurance carrier as to the purpose of such payment, as
between Lender and Borrower, such payment shall not be

 

75



--------------------------------------------------------------------------------

treated as business or rental interruption insurance proceeds unless Borrower
has demonstrated to Lender’s satisfaction that the remaining net Proceeds that
will be received from the property insurance carriers are sufficient to pay 100%
of the cost of fully restoring the Improvements or, if such net Proceeds are to
be applied to repay the Debt in accordance with the terms hereof, that such
remaining net Proceeds will be sufficient to pay the Debt in full.

7.3 Condemnation.

7.3.1 Notice; Restoration. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting the Property (a “Condemnation”) and shall deliver to Lender
copies of any and all papers served in connection with such Condemnation.
Following the occurrence of a Condemnation, Borrower, regardless of whether an
Award is available, shall promptly proceed to restore, repair, replace or
rebuild the Property in accordance with Legal Requirements to the extent
practicable to be of at least equal value and of substantially the same
character (and to have the same utility) as prior to such Condemnation.

7.3.2 Collection of Award. Lender is hereby irrevocably appointed as Borrower’s
attorney-in-fact, coupled with an interest, with exclusive power to collect,
receive and retain any award or payment in respect of a Condemnation (an
“Award”), where such Award exceeds the Restoration Threshold and to make any
compromise, adjustment or settlement in connection with such Condemnation.
Notwithstanding any Condemnation (or any transfer made in lieu of or in
anticipation of such Condemnation), Borrower shall continue to pay the Debt at
the time and in the manner provided for in the Loan Documents, and the Debt
shall not be reduced unless and until any Award shall have been actually
received and applied by Lender to expenses of collecting the Award and to
discharge of the Debt. Lender shall not be limited to the interest paid on the
Award by the condemning authority but shall be entitled to receive out of the
Award interest at the Interest Rate. If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of such Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall be
recoverable or shall have been sought, recovered or denied, to receive all or a
portion of the Award sufficient to pay the Debt. Borrower shall cause any Award
that is payable to Borrower to be paid directly to Lender. Lender shall hold
such Award in the Casualty/Condemnation Subaccount and disburse such Award in
accordance with the terms hereof.

7.4 Application of Proceeds or Award.

7.4.1 Application to Restoration. If an Insured Casualty or a Condemnation
occurs where:

(a) the loss is in an aggregate amount less than fifteen percent (15%) of the
unpaid Principal;

(b) in the reasonable judgment of Lender, the Property can be restored within
nine (9) months, and prior to six (6) months before the Stated Maturity Date,
and prior to the expiration of the rental or business interruption insurance
with respect thereto, to the Property’s pre-existing condition and utility as
existed

 

76



--------------------------------------------------------------------------------

immediately prior to such Insured Casualty or Condemnation, and to an economic
unit not less valuable and not less useful than the same was immediately prior
to the Insured Casualty or Condemnation, and after such restoration will
adequately secure the Debt;

(c) less than (i) thirty percent (30%), in the case of an Insured Casualty or
(ii) fifteen percent (15%), in the case of a Condemnation, of the rentable area
of the Improvements has been damaged, destroyed or rendered unusable as a result
of such Insured Casualty or Condemnation;

(d) Leases demising in the aggregate at least sixty-five percent (65%) of the
total rentable space in the Property and in effect as of the date of the
occurrence of such Insured Casualty or Condemnation remain in full force and
effect during and after the completion of the Restoration (hereinafter defined);

(e) no Default or Event of Default shall have occurred and be then continuing;
and

(f) the Franchise Agreement shall at all times during the Restoration and from
and after the completion thereof remain in full force and effect, without
default by Borrower thereunder (except to the extent such default would be cured
by performance of such Restoration).

then the Proceeds or the Award, as the case may be (after reimbursement of any
expenses incurred by Lender), shall be applied to reimburse Borrower for the
cost of restoring, repairing, replacing or rebuilding the Property (the
“Restoration”), in the manner set forth herein. Borrower shall commence (which
shall be deemed to mean that Borrower has commenced the filing of all
applications and permits required to effect such Restoration) and diligently
prosecute such Restoration. Notwithstanding the foregoing, in no event shall
Lender be obligated to apply the Proceeds or Award to reimburse Borrower for the
cost of Restoration unless, in addition to satisfaction of the foregoing
conditions, both (i) Borrower shall pay (and if required by Lender, Borrower
shall deposit with Lender in advance) all costs of such Restoration in excess of
the net amount of the Proceeds or the Award made available pursuant to the terms
hereof and (ii) Lender shall have received evidence reasonably satisfactory to
it that during the period of the Restoration, the Rents will be at least equal
to the sum of the operating expenses and Debt Service and other reserve payments
required hereunder, as reasonably determined by Lender or that Borrower has
otherwise committed sufficient funds to address any such shortfall in a manner
reasonably acceptable to Lender.

7.4.2 Application to Debt. Except as provided in Section 7.4.1 hereof, any
Proceeds and/or Award may, at the option of Lender, be applied to the payment of
(i) accrued but unpaid interest on the Note, (ii) the unpaid Principal and
(iii) other charges due under the Note and/or any of the other Loan Documents,
or applied to reimburse Borrower for the cost of any Restoration, in the manner
set forth in Section 7.4.3 hereof. Any prepayment of the Loan made pursuant to
this Section 7.4.2 shall be subject to the Exit Fee, but shall otherwise be
without any Spread Maintenance Premium, unless an Event of Default has occurred
and is

 

77



--------------------------------------------------------------------------------

continuing at the time the Proceeds are received from the insurance company or
the Award is received from the condemning authority, as the case may be, in
which event Borrower shall pay to Lender an additional amount equal to the
Spread Maintenance Premium, if any, that may be required with respect to the
amount of the Proceeds or Award applied to the unpaid Principal.

7.4.3 Procedure for Application to Restoration. If Borrower is entitled to
reimbursement out of the Proceeds or an Award held by Lender, such Proceeds or
Award shall be disbursed from time to time from the Casualty/Condemnation
Subaccount upon Lender being furnished with (a) evidence satisfactory to Lender
of the estimated cost of completion of the Restoration, (b) with respect to any
Restoration the cost of which is anticipated to exceed the Restoration
Threshold, a fixed price or guaranteed maximum cost construction contract for
Restoration satisfactory to Lender, (c) prior to the commencement of
Restoration, all immediately available funds in addition to the Proceeds or
Award that in Lender’s judgment are required to complete the proposed
Restoration, (d) such architect’s certificates, waivers of lien, contractor’s
sworn statements, title insurance endorsements, bonds, plats of survey, permits,
approvals, licenses and such other documents and items as Lender may reasonably
require and approve, and (e) all plans and specifications for such Restoration,
such plans and specifications to be approved by Lender prior to commencement of
any work, and provided that no Event of Default is then continuing, such
approval shall not be unreasonably withheld, conditioned or delayed. Lender may,
at Borrower’s expense, retain a Construction Consultant to review and approve
all requests for disbursements, which approval shall also be a condition
precedent to any disbursement. No payment made prior to the final completion of
the Restoration shall exceed ninety percent (90%) of the value of the work
performed from time to time; funds other than the Proceeds or Award shall be
disbursed prior to disbursement of such Proceeds or Award; and at all times, the
undisbursed balance of such Proceeds or Award remaining in the hands of Lender,
together with funds deposited for that purpose or irrevocably committed to the
satisfaction of Lender by or on behalf of Borrower for that purpose, shall be at
least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration, free and clear of all Liens or claims for Lien.
Provided no Default or Event of Default then exists, any surplus that remains
out of the Proceeds held by Lender after payment of such costs of Restoration
shall be paid to Borrower (unless a Cash Management Period is continuing, in
which event, such surplus shall be deposited into the Cash Management Account as
if Rents and disbursed pursuant to Section 3.15 hereof. Any surplus that remains
out of the Award received by Lender after payment of such costs of Restoration
shall be retained by Lender and applied to payment of the Debt or returned to
Borrower.

8. DEFAULTS

8.1 Events of Default. An “Event of Default” shall exist with respect to the
Loan if any of the following shall occur:

(a) any portion of the Debt is not paid when due or Borrower shall fail to pay
when due any payment required under Sections 3.3, 3.4, 3.5, 3.6, 3.8, 3.9 or
3.11 hereof;

(b) any of the Taxes are not paid when due (unless, with respect to Real Estate
Taxes, Lender is paying such Real Estate Taxes pursuant to Section 3.3 hereof,
sufficient funds are in the Tax Subaccount to make such payment, Lender is
otherwise obligated to (and has the

 

78



--------------------------------------------------------------------------------

right to) make such payments, and Lender has failed to make such payments),
subject to Borrower’s right to contest Taxes in accordance with Section 5.2
hereof;

(c) the Policies are (i) not kept in full force and effect (unless, with respect
to Insurance Premiums, Lender is paying such Insurance Premiums pursuant to
Section 3.4 hereof, sufficient funds are in the Insurance Subaccount to make
such payment, Lender is otherwise obligated to (and has the right to) pay for
such Insurance Premiums, and Lender has failed to make such payments) or
(ii) not delivered to Lender upon request;

(d) a Transfer other than a Permitted Transfer occurs; provided, however, if
such Transfer was unintentional, immaterial and can be reversed within five
(5) Business Days, such Transfer shall not constitute an Event of Default if
Borrower causes such Transfer to in fact be reversed within five (5) Business
Days after the date that such Transfer occurred;

(e) any certification, representation or warranty made by Borrower or Guarantor
herein or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document furnished by Borrower or
Guarantor in connection with any Loan Document, shall be false or misleading in
any material respect as of the date the representation or warranty was made
(provided, however, as to any such false or misleading representation or
warranty which was unintentionally made or submitted to Lender and which can
either be made true and correct by action of Borrower or be cured to Lender’s
reasonable satisfaction, Borrower shall have a period of thirty (30) days
following the earlier to occur of, (A) written notice thereof from Lender to
Borrower or (B) Borrower becoming aware of such breach, to undertake and
complete all action necessary to make such representation or warranty either
true and correct in all material respects as and when made or cured to Lender’s
reasonable satisfaction);

(f) Borrower, Sole Member, Key Principal or Guarantor shall make an assignment
for the benefit of creditors, or shall generally not be paying its debts as they
become due;

(g) a receiver, liquidator or trustee shall be appointed for Borrower, Sole
Member, Key Principal or Guarantor; or Borrower, Sole Member, Key Principal or
Guarantor shall be adjudicated a bankrupt or insolvent; or any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, Sole Member, Key Principal or Guarantor, as the case
may be; or any proceeding for the dissolution or liquidation of Borrower, Sole
Member, Key Principal or Guarantor shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, Sole Member, Key Principal or Guarantor, as the case
may be, only upon the same not being discharged, stayed or dismissed within
sixty (60) days;

(h) Borrower breaches any covenant contained in Sections 5.12.1(a) through (f),
5.13, 5.15, 5.22, 5.25, 5.27, 5.28 or 5.34 hereof;

 

79



--------------------------------------------------------------------------------

(i) except as expressly permitted hereunder, the actual or threatened
alteration, improvement, demolition or removal of all or any portion of the
Improvements without the prior written consent of Lender;

(j) an Event of Default as defined or described elsewhere in this Agreement or
in any other Loan Document occurs; or any other event shall occur or condition
shall exist, if the effect of such event or condition is to accelerate or to
permit Lender to accelerate the maturity of any portion of the Debt;

(k) a default occurs under any term, covenant or provision set forth herein or
in any other Loan Document which specifically contains a notice requirement or
grace period and such notice has been given and such grace period has expired;

(l) any of the assumptions contained in any substantive non-consolidation
opinion, delivered to Lender by Borrower’s counsel in connection with the Loan
or otherwise hereunder, were not true and correct as of the date of such opinion
or thereafter became untrue or incorrect (provided, however, that such breach
shall not constitute an Event of Default if (A) such breach was inadvertent,
immaterial and non-recurring, (B) such breach is curable and Borrower shall
promptly cure such breach upon Borrower’s obtaining actual knowledge of such
breach and (C) within thirty (30) calendar days of the request by Lender,
Borrower causes its legal counsel to deliver (1) a non-consolidation opinion
stating that such breach would not result in a substantive consolidation of the
assets and liabilities of Borrower with those of any other Person in a
bankruptcy proceeding under the Bankruptcy Code or (2) if a non-consolidation
opinion had previously been delivered to Lender, a revised or updated
non-consolidation opinion to the effect that such breach shall not impair,
negate or amend the opinions rendered in the non-consolidation opinion delivered
in connection with the closing of the Loan, which opinion shall be acceptable to
Lender in its reasonable discretion);

(m) Guarantors breach any of the financial covenants set forth in Section 6 of
the Guaranty; or

(n) a default shall be continuing under any of the other terms, covenants or
conditions of this Agreement or any other Loan Document not otherwise specified
in this Section 8.1, for ten (10) days after notice to Borrower (and Guarantor,
if applicable) from Lender, in the case of any default which can be cured by the
payment of a sum of money, or for thirty (30) days after notice from Lender in
the case of any other default; provided, however, that if such non-monetary
default is susceptible of cure but cannot reasonably be cured within such thirty
(30)-day period, and Borrower (or Guarantor, if applicable) shall have commenced
to cure such default within such thirty (30)-day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30)-day
period shall be extended for an additional period of time as is reasonably
necessary for Borrower (or Guarantor, if applicable) in the exercise of due
diligence to cure such default, such additional period not to exceed ninety
(90) days.

Notwithstanding the foregoing, with respect to Guarantor’s covenant set forth in
Section 6 of the Guaranty to continuously maintain the Net Worth Threshold and
the Liquid Assets Threshold, the parties agree that in the event that,
subsequent to the date hereof, Guarantor anticipates that it will fail to
maintain such level of Net Worth and/or Liquid Assets, the same shall not
constitute

 

80



--------------------------------------------------------------------------------

an Event of Default hereunder if prior to such occurrence, Borrower causes an
Acceptable Replacement Guarantor approved by Lender to execute and deliver to
Lender a replacement guaranty in the same form as the Guaranty whereby such
Acceptable Replacement Guarantor agrees to be bound by all of the obligations
and liabilities of Guarantors set forth in the Guaranty and covenants to
continuously maintain the Net Worth Threshold and the Liquid Assets Threshold,
whereupon all references herein or in any other Loan Document to “Guarantor”
shall mean such Acceptable Replacement Guarantor, as the guarantors thereunder.

8.2 Remedies.

8.2.1 Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in Sections 8.1(f) or (g) hereof) and at any time and
from time to time thereafter, in addition to any other rights or remedies
available to it pursuant to the Loan Documents or at law or in equity, Lender
may take such action, without notice or demand (and Borrower hereby expressly
waives any such notice or demand), that Lender deems advisable to protect and
enforce its rights against Borrower and in and to the Property; including
declaring the Debt to be immediately due and payable (including unpaid interest,
Default Rate interest, Late Payment Charges, Spread Maintenance Premium, Exit
Fees and any other amounts owing by Borrower), without notice or demand; and
upon any Event of Default described in Sections 8.1(f) or (g) hereof, the Debt
(including unpaid interest, Default Rate interest, Late Payment Charges, Spread
Maintenance Premium, Exit Fees and any other amounts owing by Borrower) shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained in any Loan Document to the contrary notwithstanding.

8.2.2 Remedies Cumulative. Upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under the Loan Documents or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared, or be automatically, due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singly, successively, together or otherwise,
at such time and in such order as Lender may determine, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth in the
Loan Documents. Without limiting the generality of the foregoing, Borrower
agrees that if an Event of Default is continuing, (a) to the extent permitted by
applicable law, Lender is not subject to any “one action” or “election of
remedies” law or rule, and (b) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property, the Mortgage has been
foreclosed, the Property has been sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full. To the extent
permitted by applicable law, nothing contained in any Loan Document shall be
construed as requiring Lender to resort to any portion of the Property for the
satisfaction of any of the Debt in preference or priority to any other portion,
and Lender may seek satisfaction out of the entire Property or any part thereof.

 

81



--------------------------------------------------------------------------------

8.2.3 Severance. (a) During the continuance of an Event of Default, Lender shall
have the right from time to time to partially foreclose the Mortgage in any
manner and for any amounts secured by the Mortgage then due and payable as
determined by Lender, including the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of Principal and interest, Lender may foreclose the
Mortgage to recover such delinquent payments; or (ii) in the event Lender elects
to accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose the Mortgage to recover so much of the principal balance of
the Loan as Lender may accelerate and such other sums secured by the Mortgage as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to the Mortgage to secure payment of the sums secured by
the Mortgage and not previously recovered.

(b) During the continuance of an Event of Default, Lender shall have the right
from time to time to sever the Note and the other Loan Documents into one or
more separate notes, mortgages and other security documents in such
denominations and priorities of payment and liens as Lender shall determine for
purposes of evidencing and enforcing its rights and remedies provided hereunder.
Borrower shall execute and deliver to Lender from time to time, promptly after
the request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect such severance, Borrower
ratifying all that such attorney shall do by virtue thereof.

8.2.4 Delay. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default, or the granting of any indulgence or
compromise by Lender shall impair any such remedy, right or power hereunder or
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon. Notwithstanding any other provision of this Agreement,
Lender reserves the right to seek a deficiency judgment or preserve a deficiency
claim in connection with the foreclosure of the Mortgage to the extent necessary
to foreclose on all or any portion of the Property, the Rents, the Cash
Management System Accounts or any other collateral.

8.2.5 Lender’s Right to Perform. If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of ten
(10) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, Lender may, but shall have no obligation to, perform, or cause
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Debt (and to the extent permitted under applicable laws,
secured by the Mortgage and other Loan Documents) and shall bear interest
thereafter at the Default Rate. Notwithstanding the foregoing, Lender shall have
no obligation to send notice to Borrower of any such failure.

 

82



--------------------------------------------------------------------------------

9. SECONDARY MARKET PROVISIONS

9.1 Sale of Note and Secondary Market Transaction.

9.1.1 General; Borrower Cooperation. Lender shall have the right at any time and
from time to time (a) to sell or otherwise transfer the Loan or any portion
thereof or the Loan Documents or any interest therein to one or more investors,
(b) to sell participation interests in the Loan to one or more investors or
(c) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization of rated single or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
the Note and the Mortgage (each such sale, assignment, participation and/or
securitization is referred to herein as a “Secondary Market Transaction”, and
the transactions referred to in clause (c) shall be referred to herein as a
“Securitization”). In connection with any Secondary Market Transaction, Borrower
shall, at Borrower’s reasonable expense, use all reasonable efforts and
cooperate fully and in good faith with Lender and otherwise assist Lender in
satisfying the market standards to which Lender customarily adheres or which may
be reasonably required in the marketplace or by the Rating Agencies in
connection with any such Secondary Market Transactions, including: (i) to
(A) provide such financial and other information with respect to the Property,
Borrower and its Affiliates, Guarantor, Manager and any tenants of the Property,
(B) provide business plans and budgets relating to the Property and (C) perform
or permit or cause to be performed or permitted such site inspection,
appraisals, surveys, market studies, environmental reviews and reports,
engineering reports and other due diligence investigations of the Property, as
may be reasonably requested from time to time by Lender or, if applicable, the
Rating Agencies or as may be necessary or appropriate in connection with a
Secondary Market Transaction or Exchange Act requirements (the items provided to
Lender pursuant to this clause (i) being called the “Provided Information”),
together, if customary, with appropriate verification of and/or consents to the
Provided Information through letters of auditors or opinions of counsel of
independent attorneys acceptable to Lender and, if applicable, the Rating
Agencies; (ii) at Borrower’s expense, cause counsel to render opinions as to
non-consolidation and any other opinion customary in securitization transactions
with respect to the Property, Borrower and its Affiliates, which counsel and
opinions shall be reasonably satisfactory to Lender and, if applicable, the
Rating Agencies; (iii) make such representations and warranties as of the date
hereof of any Secondary Market Transaction with respect to the Property,
Borrower and the Loan Documents as are customarily provided in such transactions
and as may be reasonably requested by Lender or, if applicable, the Rating
Agencies and consistent with the facts covered by such representations and
warranties as they exist on the date thereof, including the representations and
warranties made in the Loan Documents; (iv) provide current certificates of good
standing and qualification with respect to Borrower and Sole Member from
appropriate Governmental Authorities; and (v) execute such amendments to the
Loan Documents and Borrower’s organizational documents, as may be requested by
Lender or, if applicable, the Rating Agencies or otherwise to effect a Secondary
Market Transaction, provided that nothing contained in this clause (v) shall
result in a material economic change in the transaction. Borrower shall pay all
reasonable third party costs and expenses incurred by Lender in connection with
a Secondary Market Transaction. Borrower’s cooperation obligations set forth
herein shall continue until the Loan has been paid in full. For purposes of this
Section 9.1.1, the term “Affiliate” does not include the direct or indirect
equity owners of Condor Guarantor or the limited partners of Supertel or the
direct or indirect owners of Supertel’s limited partners.

 

83



--------------------------------------------------------------------------------

9.1.2 Use of Information. Borrower understands that all or any portion of the
Provided Information and the Required Records may be included in disclosure
documents in connection with a Secondary Market Transaction, including a
prospectus or private placement memorandum (each, a “Disclosure Document”) and
may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers or other parties relating
to the Secondary Market Transaction. If the Disclosure Document is required to
be revised, Borrower shall cooperate with Lender in updating the Provided
Information or Required Records for inclusion or summary in the Disclosure
Document or for other use reasonably required in connection with a Secondary
Market Transaction by providing all current information pertaining to Borrower,
Manager and the Property necessary to keep the Disclosure Document accurate and
complete in all material respects with respect to such matters.

9.1.3 Borrower Obligations Regarding Disclosure Documents. In connection with a
Disclosure Document, Borrower shall: (a) if requested by Lender, certify in
writing that Borrower has carefully examined those portions of such Disclosure
Document, pertaining to Borrower, the Property, Manager and the Loan, and that
such portions do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading; and
(b) indemnify (in a separate instrument of indemnity, if so requested by Lender)
(i) any underwriter, syndicate member or placement agent (collectively, the
“Underwriters”) retained by Lender or its issuing company affiliate (the
“Issuer”) in connection with a Secondary Market Transaction, (ii) Lender (and
for purposes of this Section 9.1, Lender shall include LoanCore, its Affiliates,
successors and assigns, and their respective officers and directors) and
(iii) the Issuer that is named in the Disclosure Document or registration
statement relating to a Secondary Market Transaction (the “Registration
Statement”), and each of the Issuer’s directors, each of its officers who have
signed the Registration Statement and each person or entity who controls the
Issuer or the Lender within the meaning of Section 15 of the Securities Act or
Section 30 of the Exchange Act (collectively within clause (iii), the “Lender
Group”), and each of its directors and each person who controls each of the
Underwriters, within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act (collectively, the “Underwriter Group”) for any
losses, claims, damages or liabilities (the “Liabilities”) to which Lender, the
Lender Group or the Underwriter Group may become subject (including reimbursing
all of them for any legal or other expenses actually incurred in connection with
investigating or defending the Liabilities) insofar as the Liabilities arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any of the Provided Information or in any of the
applicable portions of such sections of the Disclosure Document applicable to
Borrower, Manager, Guarantor, the Property or the Loan, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated in the applicable portions of such sections or necessary
in order to make the statements in the applicable portions of such sections in
light of the circumstances under which they were made, not misleading; provided,
however, that Borrower shall not be required to indemnify Lender for any
Liabilities relating to untrue statements or omissions which Borrower identified
to Lender in writing at the time of Borrower’s examination of such Disclosure
Document.

 

84



--------------------------------------------------------------------------------

9.1.4 Borrower Indemnity Regarding Filings. In connection with filings under the
Exchange Act, Borrower shall (a) indemnify Lender, the Lender Group and the
Underwriter Group for any Liabilities to which Lender, the Lender Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon the omission or alleged omission to state in the Provided
Information a material fact required to be stated in the Provided Information in
order to make the statements in the Provided Information, in light of the
circumstances under which they were made not misleading and (b) reimburse
Lender, the Lender Group or the Underwriter Group for any legal or other
expenses actually incurred by Lender, Lender Group or the Underwriter Group in
connection with defending or investigating the Liabilities.

9.1.5 Indemnification Procedure. Promptly after receipt by an indemnified party
under Section 9.1.3 or Section 9.1.4 hereof of notice of the commencement of any
action for which a claim for indemnification is to be made against Borrower,
such indemnified party shall notify Borrower in writing of such commencement,
but the omission to so notify Borrower will not relieve Borrower from any
liability that it may have to any indemnified party hereunder except to the
extent that failure to notify causes prejudice to Borrower. If any action is
brought against any indemnified party, and it notifies Borrower of the
commencement thereof, Borrower will be entitled, jointly with any other
indemnifying party, to participate therein and, to the extent that it (or they)
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice of commencement, to assume the defense thereof
with counsel satisfactory to such indemnified party in its discretion. After
notice from Borrower to such indemnified party under this Section 9.1.5,
Borrower shall not be responsible for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, if the defendants in
any such action include both Borrower and an indemnified party, and any
indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to Borrower, then the indemnified party or
parties shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Borrower shall not be liable for the expenses
of more than one separate counsel unless there are legal defenses available to
it that are different from or additional to those available to another
indemnified party. Without the prior written consent of Lender (which consent
shall not be unreasonably withheld or delayed), Borrower shall not settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not Borrower is an actual or potential party to
such claim, action, suit or proceeding) unless Borrower shall have given Lender
reasonable prior written notice thereof and shall have obtained an unconditional
release of each indemnified party hereunder from all liability arising out of
such claim, action, suit or proceedings.

9.1.6 Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 9.1.3 or
Section 9.1.4 hereof is for any reason held to be unenforceable by an
indemnified party in respect of any Liabilities (or action in respect thereof)
referred to therein which would otherwise be indemnifiable under Section 9.1.3
or Section 9.1.4 hereof, Borrower shall contribute to the amount paid or payable
by the indemnified party as a result of such Liabilities (or action in

 

85



--------------------------------------------------------------------------------

respect thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered:
(a) the Lender Group’s and Borrower’s relative knowledge and access to
information concerning the matter with respect to which the claim was asserted;
(b) the opportunity to correct and prevent any statement or omission; and
(c) any other equitable considerations appropriate in the circumstances. Lender
and Borrower hereby agree that it may not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

9.1.7 Survival. The liabilities and obligations of both Borrower and Lender
under this Section 9.1 shall survive the termination of this Agreement and the
satisfaction and discharge of the Debt.

9.2 Severance of Loan. Lender, without in any way limiting Lender’s other rights
hereunder, shall have the right, at any time (whether prior to, in connection
with, or after any Secondary Market Transaction), at Borrower’s sole cost and
expense, with respect to all or any portion of the Loan, to modify, split and/or
sever all or any portion of the Loan as hereinafter provided. Without limiting
the foregoing, Lender may (a) cause the Note and the Mortgage to be split into a
first and second mortgage loan, (b) create one or more senior and subordinate
notes (i.e., an A/B or A/B/C structure, provided that any mezzanine borrower
under such a structure shall be newly formed at the time of such transaction),
(c) create multiple components of the Note (and allocate or reallocate the
principal balance of the Loan among such components), (d) otherwise sever the
Loan into two (2) or more loans secured by mortgages and by a pledge of
partnership or membership interests (directly or indirectly) in Borrower (i.e.,
a senior loan/mezzanine loan structure), in each such case described in clauses
(a) through (d) above, in whatever proportion and whatever priority Lender
determines, and (e) modify the Loan Documents with respect to the newly created
notes or components of the Note such that the pricing and marketability of the
Securities and the size of each class of Securities and the rating assigned to
each such class by the Rating Agencies shall provide the most favorable rating
levels and achieve the optimum rating levels for the Loan. Notwithstanding the
foregoing, no such amendment described above shall (i) modify or amend any
material economic term of the Loan, or (ii) materially increase the obligations,
or decrease the rights, of Borrower under the Loan Documents; provided, however,
in each such instance the outstanding principal balance of all the notes
evidencing the Loan (or components of such notes) immediately after the
effective date of such modification equals the outstanding principal balance of
the Loan immediately prior to such modification and the weighted average of the
interest rates for all such note(s) (or components thereof) immediately after
the effective date of such modification equals the Interest Rate immediately
prior to such modification (provided, however, that it is agreed that partial
prepayments of principal, including resulting from a Casualty/Condemnation
Prepayment may cause the weighted average Interest Rate to change over time due
to the non-pro rata allocation of such prepayments between any such separate
notes, participations or counterparts). If requested by Lender, Borrower (and
Borrower’s constituent members, if applicable, and Guarantor) shall execute
within five (5) Business Days after such request, such documentation as Lender
may reasonably request to evidence and/or effectuate any such modification or
severance. At Lender’s election, each note comprising the Loan may be subject to
one or more

 

86



--------------------------------------------------------------------------------

Securitizations. Lender shall have the right to modify the Note and/or Notes and
any components in accordance with this Section 9.2 and, provided that such
modification shall comply with the terms of this Section 9.2, it shall become
immediately effective.

9.3 Costs and Expenses. Notwithstanding anything to the contrary contained in
this Article 9, Borrower shall not be required to incur any costs or expenses in
the performance of its obligations under Sections 9.1, 9.2 (excluding the
indemnity obligations set forth therein) or 9.3 hereof in excess of $25,000,
other than expenses of Borrower’s counsel, accountants and consultants.

 

10. MISCELLANEOUS

10.1 Exculpation. Subject to the qualifications below, Lender shall not enforce
the liability and obligation of Borrower to perform and observe the obligations
contained in the Loan Documents by any action or proceeding wherein a money
judgment shall be sought against Borrower, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
and rights under the Loan Documents, or in the Property, the Rents or any other
collateral given to Lender pursuant to the Loan Documents; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents and in any other collateral
given to Lender. The provisions of this Section 10.1 shall not, however,
(i) constitute a waiver, release or impairment of any obligation evidenced or
secured by any Loan Document, (ii) impair the right of Lender to name Borrower
as a party defendant in any action or suit for foreclosure and sale under the
Mortgage, (iii) affect the validity or enforceability of any of the Loan
Documents or any guaranty made in connection with the Loan or any of the rights
and remedies of Lender thereunder, (iv) impair the right of Lender to obtain the
appointment of a receiver, (v) impair the enforcement of the Assignment of
Leases and Rents, (vi) constitute a prohibition against Lender to commence any
other appropriate action or proceeding in order for Lender to fully realize the
security granted by the Mortgage or to exercise its remedies against the
Property or (vii) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any loss, damage, cost, expense, liability, claim or other obligation
incurred by Lender (including attorneys’ fees and costs reasonably incurred)
arising out of or in connection with the following (all such liability and
obligation of Borrower for any or all of the following being referred to herein
as “Borrower’s Recourse Liabilities”):

(a) fraud, willful misconduct, intentional misrepresentation or intentional
failure to disclose a material fact by or on behalf of Borrower, Guarantor or
any Affiliate of Borrower or Guarantor, or any of their respective agents or
representatives in connection with the Loan, including by reason of any claim
under the Racketeer Influenced and Corrupt Organizations Act (RICO);

(b) the forfeiture by Borrower of the Property, or any portion thereof, because
of the conduct or purported conduct of criminal activity by Borrower or
Guarantor or any of their respective agents or representatives in connection
therewith;

 

87



--------------------------------------------------------------------------------

(c) physical waste of the Property or any portion thereof (including the
abandonment of the Property), or, after an Event of Default, the removal or
disposal of any portion of the Property, unless such waste was due to the fact
that Rents received during the period in question are insufficient to pay all of
Borrower’s current and/or past due liabilities (including such relevant costs)
with respect to the Property;

(d) any Proceeds paid by reason of any Insured Casualty or any Award received in
connection with a Condemnation or other sums or payments attributable to the
Property not applied in accordance with the provisions of the Loan Documents
(except to the extent that Borrower did not have the legal right, because of a
bankruptcy, receivership or similar judicial proceeding, to direct disbursement
of such sums or payments);

(e) all Rents of the Property received or collected by or on behalf of Borrower
after an Event of Default and not applied to payment of Principal and interest
due under the Note, and to the payment of actual and reasonable operating
expenses of the Property, as they become due or payable (except to the extent
that such application of such funds is prevented by bankruptcy, receivership, or
similar judicial proceeding in which Borrower is legally prevented from
directing the disbursement of such sums);

(f) misappropriation or conversion by or on behalf of Borrower (including
failure to turn over to Lender on written demand following an Event of Default)
of any gross revenues (including Rents, advance deposits, any other deposits,
rents collected in advance, funds held by Borrower for the benefit of another
party and Lease termination payments);

(g) the failure to pay Taxes, unless (A) with respect to Real Estate Taxes,
Lender is paying such Real Estate Taxes pursuant to Section 3.3 hereof,
sufficient funds are in the Tax Subaccount to make such payment, Lender is
otherwise obligated to (and has the right to) make such payments, and Lender has
failed to make such payments) or (B) Rents received during the tax period in
question are insufficient to pay all of Borrower’s current and/or past due
liabilities (including such Real Estate Taxes) with respect to the Property so
long as Borrower has provided Lender prior written notice of such insufficiency;

(h) the breach of any representation, warranty, covenant or indemnification in
any Loan Document concerning Environmental Laws or Hazardous Substances,
including Sections 4.21 and 5.8 hereof, and clauses (h) through (l) of
Section 5.30 hereof;

(i) the failure to pay any charges for labor or materials or other charges that
can create Liens on any portion of the Property; unless (A) funds to pay such
charges were, at the time in question, available in an applicable reserve and
Lender failed to pay (or make such funds available to pay) such charges or
(B) Rents received during the period in question are insufficient to pay all of
Borrower’s current and/or past due liabilities (including such charges) with
respect to the Property so long as Borrower has provided Lender prior written
notice of such insufficiency;

 

88



--------------------------------------------------------------------------------

(j) any security deposits, advance deposits or any other deposits collected with
respect to the Property which are not delivered to Lender in accordance with the
provisions of the Loan Documents;

(k) the failure to obtain and maintain the fully paid for Policies in accordance
with Section 7.1.1 hereof (unless, (A) with respect to Insurance Premiums,
Lender is paying such Insurance Premiums pursuant to Section 3.4 hereof,
sufficient funds are in the Insurance Subaccount to make such payment, Lender is
otherwise obligated to (and has the right to) pay for such Insurance Premiums,
and Lender has failed to make such payments or (B) Rents received during the
period in question are insufficient to obtain and maintain the fully paid for
Policies, so long as Borrower has provided Lender prior written notice of such
insufficiency);

(l) a breach of the representation set forth in Section 4.1(b) hereof or a
breach in the covenants set forth in Section 5.13 hereof that does not result in
the substantive consolidation of the assets and liabilities of Borrower with any
other Person as a result of such breach;

(m) if in connection with any Transfer of the Property to Lender (or Lender’s
designee) in full or partial satisfaction of the Debt, Borrower or any Affiliate
of Borrower fails to take any lawful action reasonably necessary to effect the
transfer of any liquor license or other Licenses with respect to the Property
from the then-current holder thereof to the transferee of the Property or its
designee after receipt of notice from Lender (or Lender’s designee) that
Borrower’s or such Affiliate’s cooperation is necessary for the transfer of any
liquor license or other License;

(n) TWC Member is removed as the Administrative Member pursuant to Section 6.10
of the JV Agreement as a result of the occurrence of (i) the event described in
clause (c) of the definition of TWC Event of Default (as such term is defined in
the JV Agreement) or (ii) a criminal act by TWC Member or any of its direct or
indirect principals, officers, directors or its or their respective Affiliates
(the events described in this clause (n), the “JV Agreement Recourse
Liabilities”), but damages, if any, shall be limited to the actual damages
suffered by Lender (including reasonable attorneys’ fees and costs reasonably
incurred) for such actual breach and neither Borrower nor Guarantor shall be
liable for damages pursuant to this clause (n) resulting from actions taken by
Condor Member from and after Condor Member has assumed control of the Property;

(o) if either (A) the Franchise Agreement (or the right to operate the Property
thereunder) shall be cancelled, surrendered or terminated by reason of any
failure of Borrower or any Affiliate of Borrower to perform its obligations in
connection therewith, except for a cancellation, surrender or termination
arising as a result of the operation of the default provisions of the Franchise
Agreement where Rents received at the Property were insufficient during the
period in question to pay all sums due and owing under the Franchise Agreement
and operate the Property in accordance with the applicable brand standards, and
use of such Rents was not restricted by Lender, or (B) Borrower amends or
modifies the Franchise Agreement without the prior written consent of Lender;
and/or

 

89



--------------------------------------------------------------------------------

(p) any cost or expense incurred by Lender in connection with the enforcement of
its rights and remedies hereunder or any other Loan Document; and/or

(q) the breach of the covenant set forth in Section 2.6.5 hereof.

Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Debt or to require
that all collateral shall continue to secure all of the Debt in accordance with
the Loan Documents, and (B) Lender’s agreement not to pursue personal liability
of Borrower as set forth above SHALL BECOME NULL AND VOID and shall be of no
further force and effect, and the Debt shall be fully recourse to Borrower in
the event that one or more of the following occurs (each, a “Springing Recourse
Event”):

(i) an Event of Default described in Section 8.1(d) hereof shall have occurred;

(ii) a breach of the representation set forth in Section 4.1(b) hereof or a
breach in the covenants set forth in Section 5.13 hereof that results in the
substantive consolidation of the assets and liabilities of Borrower with any
other Person as a result of such breach;

(iii) Borrower files a voluntary petition under the Bankruptcy Code or files a
petition for bankruptcy, reorganization or similar proceeding pursuant to any
other Federal or state bankruptcy, insolvency or similar law;

(iv) Borrower is substantively consolidated with any other Person; unless such
consolidation was involuntary and not consented to by Borrower or Guarantor and
is discharged, stayed or dismissed within sixty (60) days following the
occurrence of such consolidation;

(v) the filing of an involuntary petition against Borrower under the Bankruptcy
Code or an involuntary petition for bankruptcy, reorganization or similar
proceeding pursuant to any other Federal or state bankruptcy, insolvency or
similar law by any other Person in which (x) Borrower or any Affiliate, officer,
director or representative which, directly or indirectly, Controls Borrower
colludes with or otherwise assists such Person, and/or (y) Borrower or any
Affiliate, officer, director or representative which, directly or indirectly,
Controls Borrower solicits or causes to be solicited petitioning creditors for
any involuntary petition against Borrower by any Person;

(vi) Borrower or any Affiliate, officer, director or representative which,
directly or indirectly, Controls Borrower files an answer consenting to, or
otherwise acquiescing in, or joining in, any involuntary petition filed against
Borrower by any other Person under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law;

 

90



--------------------------------------------------------------------------------

(vii) Borrower or any Affiliate, officer, director or representative which,
directly or indirectly, Controls Borrower consents to, or acquiesces in, or
joins in, an application for the appointment of a custodian, receiver,
liquidator, trustee or examiner for Borrower or any portion of the Property
(unless at Lender’s express written request or direction);

(viii) Borrower makes an assignment for the benefit of creditors or admits, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due;

(ix) if either (A) the Franchise Agreement (or the right to operate the Property
thereunder) shall be cancelled or terminated by Borrower or any Affiliate of
Borrower (provided, however, a mandatory termination of the Franchise Agreement
by Franchisor pursuant to which neither Borrower nor any Affiliate has any
approval or consent rights over such termination shall not be deemed to be a
termination by Borrower or any Affiliate for purposes of this clause (ix)(A)) or
(B) Borrower amends or modifies the Franchise Agreement in any material and
adverse respect without the prior written consent of Lender (provided, however,
a modification or amendment that is mandated by Franchisor pursuant to the terms
of the Franchise Agreement pursuant to which neither Borrower nor any Affiliate
has any approval or consent rights over such modification or amendment shall not
be deemed to be a modification by Borrower or any Affiliate for purposes of this
clause (ix)(B)). For purposes of this clause (ix)(B), the term “material and
adverse respect” shall mean that the value of the Property is impaired, as
determined by Lender in its sole but good faith discretion, by greater than 2.5%
of the value of the Property prior to implementation of such amendment); and/or

(x) if Guarantor, Borrower or any Affiliate of any of the foregoing, in
connection with any enforcement action or exercise or assertion of any right or
remedy by or on behalf of Lender under or in connection with the Note, the
Mortgage or any other Loan Document, seeks a defense, judicial intervention or
injunctive or other equitable relief of any kind or asserts in a pleading filed
in connection with a judicial proceeding any defense against Lender or any right
in connection with any security for the Loan, unless such defense (including the
defense of performance), judicial intervention or injunctive or other equitable
relief is raised, asserted or sought in good faith.

10.2 Brokers and Financial Advisors Borrower hereby represents that it has dealt
with no financial advisors, brokers, underwriters, placement agents, agents or
finders in connection with the Loan. Borrower shall indemnify and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses
(including attorneys’ fees, whether incurred in connection with enforcing this
indemnity or defending claims of third parties) of any kind in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower in connection with the transactions contemplated herein. The provisions
of this Section 10.2 shall survive the expiration and termination of this
Agreement and the repayment of the Debt.

 

91



--------------------------------------------------------------------------------

10.3 Retention of Servicer

(a) At the option of Lender, the Loan may be serviced by the Servicer and Lender
may delegate all or any portion of its responsibilities under this Agreement and
the other Loan Documents to the Servicer pursuant to a servicing agreement (the
“Servicing Agreement”) between Lender and the Servicer. Borrower shall not be
responsible for any set-up fees or any other initial costs relating to or
arising under the Servicing Agreement. Borrower shall not be responsible for
payment of the regular ongoing master servicing fee due to the Servicer under
the Servicing Agreement.

(b) Borrower shall pay any fees and expenses of the Servicer and any customary
third-party fees and expenses in connection with a prepayment, release of the
Property, approvals under the Loan Documents requested by Borrower, assumption
of Borrower’s obligations or modification of the Loan, as well as any fees and
expenses in connection with the special servicing or work-out of the Loan or
enforcement of the Loan Documents, including, special servicing fees, operating
or trust advisor fees (if the Loan is a specially serviced loan or in connection
with a workout), work-out fees, liquidation fees, attorneys’ fees and expenses
and other fees and expenses in connection with the modification or restructuring
of the Loan.

10.4 Survival. This Agreement and all covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as any
of the Debt is unpaid or such longer period if expressly set forth in this
Agreement. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All of Borrower’s covenants and agreements in this
Agreement shall inure to the benefit of the respective legal representatives,
successors and assigns of Lender.

10.5 Lender’s Discretion; Rating Agency Review Waiver.

(a) Whenever pursuant to this Agreement or any other Loan Document, Lender
exercises any right given to it to request, approve or disapprove, or consent or
withhold consent, or any arrangement or term is to be satisfactory to Lender or
is to be in Lender’s discretion, the decision of Lender to request, approve or
disapprove, to consent or withhold consent, or to decide whether arrangements or
terms are satisfactory or not satisfactory, or acceptable or unacceptable or in
Lender’s discretion shall (except as is otherwise specifically herein provided)
be in the sole and absolute discretion of Lender and shall be final and
conclusive. Additionally, whenever in this Agreement or any other Loan Document,
Lender exercises any right given to it to approve or disapprove, or consent or
withhold consent, or any arrangement or term is to be satisfactory to Lender in
Lender’s reasonable discretion, or Lender agrees to not withhold, condition or
delay its consent, the decision of Lender to approve or disapprove, to consent,
condition, delay or withhold consent, or to decide whether arrangements or terms
are satisfactory or not satisfactory, or acceptable or unacceptable or in
Lender’s discretion shall (except as is otherwise specifically herein provided)
be in the sole and absolute discretion of Lender while an Event of Default is
continuing unless otherwise specifically herein provided.

(b) Whenever, pursuant to this Agreement or any other Loan Documents, a Rating
Comfort Letter is required from each applicable Rating Agency, in the event that
any applicable Rating Agency “declines review”, “waives review” or otherwise
indicates in writing

 

92



--------------------------------------------------------------------------------

or otherwise to Lender’s or Servicer’s satisfaction that no Rating Comfort
Letter will or needs to be issued with respect to the matter in question (each,
a “Review Waiver”), then the Rating Comfort Letter requirement with respect to
such Rating Agency shall be deemed to be satisfied with respect to such matter.
It is expressly agreed and understood, however, that receipt of a Review Waiver
(i) from any one Rating Agency shall not be binding or apply with respect to any
other Rating Agency and (ii) with respect to one matter shall not apply or be
deemed to apply to any subsequent matter for which Rating Comfort Letter is
required.

(c) Prior to a Securitization or in the event that there is a Review Waiver, if
Lender does not have a separate and independent approval right with respect to
the matter in question, then the term Rating Agency Confirmation shall be deemed
instead to require the prior written consent of Lender.

10.6 Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY LENDER
AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS CREATED PURSUANT TO THE LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED ACCORDING TO, THE LAW OF THE
STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, IN WHICH THE PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND THE DEBT. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND
THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN NEW YORK COUNTY, NEW YORK AND BORROWER WAIVES ANY OBJECTION WHICH IT
MAY NOW OR

 

93



--------------------------------------------------------------------------------

HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING,
AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. BORROWER AGREES THAT SERVICE OF PROCESS UPON
BORROWER AT THE ADDRESS FOR BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (i) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS FOR BORROWER SET FORTH
HEREIN, (ii) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED
AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (iii) SHALL PROMPTLY
DESIGNATE AN AUTHORIZED AGENT IF BORROWER CEASES TO HAVE AN OFFICE IN NEW YORK,
NEW YORK. NOTWITHSTANDING THE FOREGOING, LENDER SHALL HAVE THE RIGHT TO
INSTITUTE ANY LEGAL SUIT, ACTION OR PROCEEDING FOR THE ENFORCEMENT OR
FORECLOSURE OF ANY LIEN ON ANY COLLATERAL FOR THE LOAN IN ANY FEDERAL OR STATE
COURT IN ANY JURISDICTION(S) THAT LENDER MAY ELECT IN ITS SOLE AND ABSOLUTE
DISCRETION, AND BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.

10.7 Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or of any
other Loan Document, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in a writing signed by the
party or parties against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances. Neither any failure nor any
delay on the part of Lender in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under any other Loan Document, shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under any Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under the Loan Documents, or to declare an
Event of Default for failure to effect prompt payment of any such other amount.
Lender shall have the right to waive or reduce any time periods that Lender is
entitled to under the Loan Documents in its sole and absolute discretion.

10.8 Trial by Jury. BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR

 

94



--------------------------------------------------------------------------------

ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EITHER
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER.

10.9 Headings/Schedules. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose. The
Schedules attached hereto, are hereby incorporated by reference as a part of
this Agreement with the same force and effect as if set forth in the body
hereof.

10.10 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

10.11 Preferences. Upon the occurrence and continuance of an Event of Default,
Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the Debt. To the
extent Borrower makes a payment to Lender, or Lender receives proceeds of any
collateral, which is in whole or part subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the Debt or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received by Lender. This provision shall survive the expiration or termination
of this Agreement and the repayment of the Debt.

10.12 Waiver of Notice. Borrower shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or any other Loan Document specifically and expressly requires the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which no Loan
Document specifically and expressly requires the giving of notice by Lender to
Borrower.

10.13 Remedies of Borrower. If a claim or adjudication is made that Lender or
any of its agents, including Servicer, has acted unreasonably or unreasonably
delayed acting in any case where by law or under any Loan Document, Lender or
any such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, including
Servicer, shall be liable for any monetary damages, and Borrower’s sole remedy
shall be to commence an action seeking injunctive relief or declaratory
judgment. Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.
Borrower specifically waives any claim against Lender and its

 

95



--------------------------------------------------------------------------------

agents, including Servicer, with respect to actions taken by Lender or its
agents on Borrower’s behalf. Additionally, and without limiting any of the other
provisions contained herein, Borrower hereby unconditionally and irrevocably
waives, to the maximum extent permitted by applicable law, any rights it may
have to claim or recover against Lender in any legal action or proceeding any
special, exemplary, punitive or consequential damages.

10.14 Prior Agreements. This Agreement and the other Loan Documents contain the
entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents.

10.15 Offsets, Counterclaims and Defenses. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents, including Servicer, or
otherwise offset any obligations to make payments required under the Loan
Documents. Any assignee of Lender’s interest in and to the Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which
Borrower may otherwise have against any assignor of such documents, and no such
offset, counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon such documents, and
any such right to interpose or assert any such offset, counterclaim or defense
in any such action or proceeding is hereby expressly waived by Borrower.

10.16 Publicity. All news releases, publicity or advertising by Borrower or its
Affiliates through any media intended to reach the general public, which refers
to the Loan Documents, the Loan, Lender or any member of the Lender Group, a
Loan purchaser, the Servicer or the trustee in a Secondary Market Transaction,
shall be subject to the prior written approval of Lender, unless such disclosure
is required in accordance with applicable Legal Requirements. Lender shall have
the right to issue any of the foregoing without Borrower’s approval.

10.17 No Usury. Borrower and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 10.17 shall
control every other agreement in the Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender’s
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower’s and Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited
against the unpaid Principal and all other Debt (or, if the Debt has been or
would thereby be paid in full, refunded to Borrower), and the provisions of the
Loan Documents immediately be deemed reformed and the amounts thereafter
collectible thereunder reduced, without the necessity of the execution of any
new document, so as to comply with applicable law, but so as to permit the
recovery of the fullest amount otherwise called for thereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of the Loan
shall, to the extent permitted by applicable law, be

 

96



--------------------------------------------------------------------------------

amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Debt does not exceed the maximum lawful rate from time to time in effect
and applicable to the Debt for so long as the Debt is outstanding.
Notwithstanding anything to the contrary contained in any Loan Document, it is
not the intention of Lender to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration.

10.18 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that each is represented by separate counsel in connection with the
negotiation, drafting, execution and delivery of the Loan Documents and that the
Loan Documents shall not be subject to the principle of construing their meaning
against the party that drafted them. Borrower acknowledges that, with respect to
the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

10.19 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created under the Loan
Documents be solely that of borrower and lender. Nothing herein or therein is
intended to create a joint venture, partnership, tenancy-in-common or joint
tenancy relationship between Borrower and Lender nor to grant Lender any
interest in the Property other than that of mortgagee, beneficiary or lender.

(b) The Loan Documents are solely for the benefit of Lender and Borrower and
nothing contained in any Loan Document shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained therein.

10.20 Spread Maintenance Premium. Borrower acknowledges that (a) Lender is
making the Loan in consideration of the receipt by Lender of all interest and
other benefits intended to be conferred by the Loan Documents and (b) if
payments of Principal are made to Lender prior to the Stated Maturity Date, for
any reason whatsoever, whether voluntary, as a result of Lender’s acceleration
of the Loan after an Event of Default, by operation of law or otherwise, Lender
will not receive all such interest and other benefits and may, in addition,
incur costs. For these reasons, and to induce Lender to make the Loan, Borrower
agrees that, except as expressly provided in Article 7 hereof, all prepayments,
if any, whether voluntary or involuntary, will be accompanied by the Spread
Maintenance Premium applicable thereto; provided, however,

 

97



--------------------------------------------------------------------------------

that the foregoing shall not be deemed to imply that the Loan may be voluntarily
prepaid in any manner or under any circumstance other than as expressly set
forth in this Agreement. Such Spread Maintenance Premium shall be required
whether payment is made by Borrower, by a Person on behalf of Borrower, or by
the purchaser at any foreclosure sale, and may be included in any bid by Lender
at such sale. Borrower further acknowledges that: (i) it is a knowledgeable real
estate developer and/or investor; (ii) it fully understands the effect of the
provisions of this Section 10.20, as well as the other provisions of the Loan
Documents; (iii) the making of the Loan by Lender at the Interest Rate and other
terms set forth in the Loan Documents are sufficient consideration for
Borrower’s obligation to pay a Spread Maintenance Premium (if required); and
(iv) Lender would not make the Loan on the terms set forth herein without the
inclusion of such provisions. Borrower also acknowledges that the provisions of
this Agreement limiting the right of prepayment and providing for the payment of
the Spread Maintenance Premium and other charges specified herein were
independently negotiated and bargained for, and constitute a specific material
part of the consideration given by Borrower to Lender for the making of the Loan
except as expressly permitted hereunder.

10.21 Assignments and Participations.

(a) In addition to any other rights of Lender hereunder, the Loan, the Note, the
Loan Documents and/or Lender’s rights, title, obligations and interests therein
may be sold, assigned, participated or otherwise transferred by Lender and any
of its successors and assigns to any Person at any time in its sole and absolute
discretion, in whole or in part, whether by operation of law (pursuant to a
merger or other successor in interest) or otherwise without notice to or consent
from Borrower or any other Person. Upon such assignment, all references to
Lender in this Agreement and in any Loan Document shall be deemed to refer to
such assignee or successor in interest and such assignee or successor in
interest shall thereafter stand in the place of Lender in all respects. Except
as expressly permitted herein, Borrower may not assign its rights, title,
interests or obligations under this Agreement or under any of the Loan
Documents.

(b) Lender or its designee, acting for this purpose solely as a non-fiduciary
agent of Borrower, shall maintain a register (the “Register”) for the
recordation of the name and address of each transferee of the Loan or any direct
interest therein (i.e., not a participation interest therein) and the
outstanding principal, accrued and unpaid interest and other fees due such
transferee. Lender or its designee shall make the Register available to Borrower
upon Borrower’s request. Entries in the Register shall be conclusive absent
manifest error. Borrower acknowledges that Lender’s agreement to maintain the
Register is an accommodation for Borrower’s benefit and therefore Borrower
acknowledges that Lender shall have no liability whatsoever to Borrower or to
any other Person, nor shall Borrower be entitled to any offsets, claims or
defenses against Lender or with respect to the Loan or any of the Loan
Documents, as a result of Lender’s failure to properly maintain the Register.

10.22 Waiver of Marshalling of Assets. To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s members or partners, as
applicable, and others with interests in Borrower, and of the Property, and
shall not assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the

 

98



--------------------------------------------------------------------------------

administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection, or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.

10.23 Joint and Several Liability. If more than one Person has executed this
Agreement as “Borrower,” the representations, covenants, warranties and
obligations of all such Persons hereunder shall be joint and several.

10.24 Creation of Security Interest. Notwithstanding any other provision set
forth in this Agreement, the Note, the Mortgage or any of the other Loan
Documents, Lender may at any time create a security interest in all or any
portion of its rights under this Agreement, the Note, the Mortgage and any other
Loan Document (including the advances owing to it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

10.25 Certain Additional Rights of Lender. Subject to the last sentence of this
Section 10.25, Lender shall have:

(a) the right to routinely consult with Borrower’s management regarding the
significant business activities and business and financial developments of
Borrower, provided, however, that such consultations shall not include
discussions of environmental compliance programs or disposal of hazardous
substances. Consultation meetings should occur on a regular basis (no less
frequently than quarterly) with Lender having the right to call special meetings
at any reasonable times;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any time upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, to receive
monthly, quarterly and year-end financial reports, including balance sheets,
statements of income, shareholders’ equity and cash flow, a management report
and schedules of outstanding indebtedness;

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to restrict financing to be obtained
with respect to the Property so long as any portion of the Debt remains
outstanding;

(e) the right, without restricting any other right of Lender under this
Agreement or the other Loan Documents (including any similar right), to
restrict, upon the occurrence of an Event of Default, Borrower’s payments of
management, consulting, director or similar fees to Affiliates of Borrower from
the Rents;

(f) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property); and

 

99



--------------------------------------------------------------------------------

(g) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to restrict the transfer of interests
in Borrower held by its members, and the right to restrict the transfer of
interests in such member, except for any transfer that is a Permitted Transfer.

The rights described above may be exercised directly or indirectly by any Person
that owns substantially all of the ownership interests in Lender. The provisions
of this Section are intended to satisfy the requirement of management rights for
purposes of the Department of Labor “plan assets” regulation 29 C.F.R.,
Section 2510.3-101. For the avoidance of doubt, in no event shall any of the
rights of Lender set forth in this Section 10.25 expand any rights of Lender
provided in any other provision of this Loan Agreement or in any of the other
Loan Documents.

10.26 Set-Off. In addition to any rights and remedies of Lender provided by this
Agreement and by law, Lender shall have the right in its sole discretion,
without prior notice to Borrower, any such notice being expressly waived by
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower. Lender agrees promptly
to notify Borrower after any such set-off and application made by Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

10.27 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

10.28 Negation of Implied Right to Cure Events of Default. Notwithstanding
anything contained in this Agreement or any of the other Loan Documents
providing that certain rights, remedies or privileges are only available to
Lender during the “continuance” of an Event of Default (or words of similar
import), Borrower expressly acknowledges and agrees that it does not have the
right to cure an Event of Default once the same has occurred under this
Agreement or any other Loan Document and Lender has delivered Borrower written
notice of such Event of Default, in each case without the consent of Lender,
which consent may be withheld, delayed or denied by Lender in its sole and
absolute discretion.

10.29 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

(a) Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among the respective parties
thereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

100



--------------------------------------------------------------------------------

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

(b) As used in this Section 10.29 the following terms have the following
meanings ascribed thereto:

(i) “Bail-In Action” means the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution;

(ii) “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule;

(iii) “EEA Financial Institution” means (A) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority; (B) any entity established in an EEA Member
Country which is a parent of an institution described in clause (A) of this
definition, or (C) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (A) or
(B) of this definition and is subject to consolidated supervision with its
parent;

(iv) “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway;

(v) “EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution;

 

101



--------------------------------------------------------------------------------

(vi) “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and

(vii) “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Nothing in this Section 10.29 shall result in any increased cost to Borrower in
any material respect.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

SPRING STREET HOTEL PROPERTY LLC

By:  

Spring Street Hotel Property II LLC,

its sole member

  By:  

TWC Spring Hotel LLC,

its Administrative Member

    By:  

TWC Spring Street Hotel GP LLC,

its Managing Member

      By:  

/s/ Alan Kanders

        Alan Kanders, Manager

 

SPRING STREET HOTEL OPCO LLC By:  

Spring Street Hotel OpCo II LLC,

its sole member

  By:  

TWC Spring OpCo LLC,

its Administrative Member

    By:  

TWC Spring Street Hotel GP LLC,

its Managing Member

      By:  

/s/ Alan Kanders

        Alan Kanders, Manager

[Signatures continue on following page]



--------------------------------------------------------------------------------

LENDER:

 

LOANCORE CAPITAL CREDIT REIT LLC

a Delaware limited liability company

By:   /s/ Richard Small   Name: Richard Small   Title: Managing Director



--------------------------------------------------------------------------------

Schedule 1

Required Repairs

 

Required Repair Item

   Estimated
Cost      Reserve Deposit
Amount (125%)
of Estimated
Cost  

1. ADA Guestroom Communication Kits

   $ 5,100       $ 6,375         

 

 

 

Total Reserved:

      $ 6,375   

 

Sch. 1-1



--------------------------------------------------------------------------------

Schedule 2

Exceptions to Representations and Warranties

None.

 

Sch. 2-1



--------------------------------------------------------------------------------

Schedule 3

Release Parcel

 

Sch. 3-1



--------------------------------------------------------------------------------

Schedule 4

Organization of Borrower

[see attached page(s)]

 

Sch. 4-1



--------------------------------------------------------------------------------

Schedule 5

Definition of Special Purpose Bankruptcy Remote Entity

(I) A “Special Purpose Bankruptcy Remote Entity” means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC or (y) a corporation,
limited partnership or limited liability company which at all times since its
formation and at all times thereafter:

(i) was and will be organized solely for the purpose of (A) owning the Property
(or with respect to Leasehold Borrower, leasing the Property) or (B) acting as a
general partner of the limited partnership that owns the Property or member of
the limited liability company that owns the Property, and all activities
incidental thereto;

(ii) has not engaged and will not engage in any business unrelated to (A) the
ownership (or with respect to Leasehold Borrower, the leasing) of the Property,
(B) acting as general partner of the limited partnership that owns the Property
or (C) acting as a member of the limited liability company that owns the
Property, as applicable;

(iii) has not had and will not have any assets other than those related to the
Property or its partnership or member interest in the limited partnership or
limited liability company that owns the Property, as applicable;

(iv) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger,
asset sale (except as expressly permitted by this Agreement), transfer of
partnership or membership interests or the like, or amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation or operating agreement (as applicable);

(v) if such entity is a limited partnership, has and will have, as its only
general partners, Special Purpose Bankruptcy Remote Entities that are
corporations;

(vi) if such entity is a corporation, has and will have at least two
(2) Independent Directors, and has not caused or allowed and will not cause or
allow the board of directors of such entity to take any action requiring the
unanimous affirmative vote of 100% of the members of its board of directors
unless all of the directors and all Independent Directors shall have
participated in such vote, and the organizational documents of such entity shall
provide that no Independent Director may be removed or replaced without Cause
and unless such entity provides Lender with not less than three (3) Business
Days’ prior written notice of (a) any proposed removal of an Independent
Director, together with a statement as to the reasons for such removal, and
(b) the identity of the proposed replacement Independent Director, together with
a certification that such replacement satisfies the requirements set forth in
the organizational documents for an Independent Director;

(vii) if such entity is a limited liability company, has and will have at least
one member that has been and will be a Special Purpose Bankruptcy Remote Entity
that has been and will be a corporation and such corporation is the managing
member of such limited liability company;

 

Sch. 5-1



--------------------------------------------------------------------------------

(viii) if such entity is a limited liability company, has and will have articles
of organization, a certificate of formation and/or an operating agreement, as
applicable, providing that (A) such entity will dissolve only upon the
bankruptcy of the managing member, (B) the vote of a majority-in-interest of the
remaining members is sufficient to continue the life of the limited liability
company in the event of such bankruptcy of the managing member and (C) if the
vote of a majority-in-interest of the remaining members to continue the life of
the limited liability company following the bankruptcy of the managing member is
not obtained, the limited liability company may not liquidate the Property
without the consent of the applicable Rating Agencies for as long as the Loan is
outstanding;

(ix) has not, and without the unanimous consent of all of its partners,
directors or members (including all Independent Directors), as applicable, will
not, with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest (A) file a bankruptcy,
insolvency or reorganization petition or otherwise institute insolvency
proceedings or otherwise seek any relief under any laws relating to the relief
from debts or the protection of debtors generally, (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for such entity or for all or any portion of
such entity’s properties, (C) make any assignment for the benefit of such
entity’s creditors or (D) take any action that might cause such entity to become
insolvent;

(x) has remained and intends to remain solvent and has maintained and intends to
maintain adequate capital in light of its contemplated business operations;

(xi) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

(xii) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns separate from those of
any other Person;

(xiii) has maintained and will maintain its books, records, resolutions and
agreements as official records;

(xiv) except as contemplated by this Agreement and/or the other Loan Documents,
has not commingled and will not commingle its funds or assets with those of any
other Person;

(xv) has held and will hold its assets solely in its own name (except such
personalty that has been transferred from one Borrower to the other Borrower);

(xvi) has conducted and will conduct its business solely in its name,

 

Sch. 5-2



--------------------------------------------------------------------------------

(xvii) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person, except that
its assets may be listed on a consolidated financial statement of an Affiliate;
provided, however, that (A) any such consolidated financial statement shall
contain a note indicating that its separate assets and liabilities are neither
available to pay the debts of the consolidated Person nor constitute obligations
of the consolidated Person and (B) such assets shall be listed on its own
separate balance sheet;

(xviii) has maintained a sufficient number of employees, if any, in light of its
contemplated business operations and has paid and will pay its own liabilities,
including the salaries of its own employees, solely out of its own funds and
assets;

(xix) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable, in all material respects;

(xx) has maintained and will maintain an arm’s-length relationship with its
Affiliates;

(xxi)(a) if such entity owns the Property, has no and will not have any
indebtedness other than Permitted Indebtedness, or (b) if such entity acts as
the general partner of a limited partnership which owns the Property, has not
and will not have any indebtedness other than unsecured trade payables in the
ordinary course of business relating to acting as general partner of the limited
partnership which owns the Property which (1) do not exceed, at any time,
$10,000 and (2) are paid within thirty (30) days of the date incurred, or (c) if
such entity acts as a managing member of a limited liability company which owns
the Property, has and will have no indebtedness other than unsecured trade
payables in the ordinary course of business relating to acting as a member of
the limited liability company which owns the Property which (1) do not exceed,
at any time, $10,000 and (2) are paid within thirty (30) days of the date
incurred;

(xxii) has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person nd has not and will not permit any Affiliate
to assume or guarantee or become obligated for its debts other than, with
respect to Borrower, the Guarantor in connection with the Loan and the Franchise
Agreement;

(xxiii) has not and will not acquire obligations or securities of its partners,
members or shareholders;

(xxiv) has allocated and will allocate fairly and reasonably shared expenses
with Affiliates, including, without limitation, shared office space, and uses
separate stationery, invoices and checks bearing its own name;

(xxv) except to the Lender in connection with the Loan, has not pledged and will
not pledge its assets for the benefit of any other Person;

 

Sch. 5-3



--------------------------------------------------------------------------------

(xxvi) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;

(xxvii) has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxviii) has not made and will not make loans to any Person and has not
permitted and will not permit any Affiliate to make any loans to it;

(xxix) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;

(xxx) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair and substantially similar to those that would be obtained in
a comparable arm’s-length transaction with an unrelated third party;

(xxxi) has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation;

(xxxii) has and will have an express acknowledgment in its organizational
documents that Lender is an intended third-party beneficiary of the “special
purpose” provisions of such organizational documents; and

(xxxiii) will consider the interests of its creditors in connection with all
corporate, partnership or limited liability company actions, as applicable.

(II) “Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter:

(i) was and will be organized solely for the purpose of owning the Property (or
with respect to Leasehold Borrower, leasing the Property) and all activities
incidental thereto;

(ii) has not engaged and will not engage in any business unrelated to the
ownership (or with respect to Leasehold Borrower, the leasing) of the Property;

(iii) has not had and will not have any assets other than those related to the
Property;

(iv) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger,
asset sale (except as expressly permitted by this Agreement), transfer of
partnership or membership interests or the like, or amendment of its limited
liability company agreement or certificate of formation;

 

Sch. 5-4



--------------------------------------------------------------------------------

(v) has not, and without the unanimous consent of all of directors (including
all Independent Directors), as applicable, will not, with respect to itself or
to any other entity in which it has a direct or indirect legal or beneficial
ownership interest (A) file a bankruptcy, insolvency or reorganization petition
or otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally, (B) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for such
entity or for all or any portion of such entity’s properties, (C) make any
assignment for the benefit of such entity’s creditors or (D) take any action
that might cause such entity to become insolvent;

(vi) has remained and intends to remain solvent and has maintained and intends
to maintain adequate capital in light of its contemplated business operations;

(vii) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

(viii) has maintained and will maintain its books, records, resolutions and
agreements as official records;

(ix) except as contemplated by this Agreement and/or the other Loan Documents,
has not commingled and will not commingle its funds or assets with those of any
other Person;

(x) has held and will hold its assets solely in its own name;

(xi) has conducted and will conduct its business solely in its name,

(xii) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person, except that
its assetse may be listed on a consolidated financial statement of an Affiliate;
provided, however, that any such consolidated financial statement shall contain
a note indicating that its separate assets and liabilities are neither available
to pay the debts of the consolidated Person nor constitute obligations of the
consolidated Person and (B) such assets shall be listed on its own separate
balance sheet;

(xiii) has maintained a sufficient number of employees, if any, in light of its
contemplated business operations and has paid and will pay its own liabilities,
including the salaries of its own employees, solely out of its own funds and
assets;

(xiv) has observed and will observe all limited liability company formalities,
in all material respects;

 

Sch. 5-5



--------------------------------------------------------------------------------

(xv) has maintained and will maintain an arm’s-length relationship with its
Affiliates;

(xvi) has not and will not have any indebtedness other than Permitted
Indebtedness;

(xvii) has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person and will not permit any Affiliate to assume
or guarantee or become obligated for its debts;

(xviii) has not and will not acquire obligations or securities of its partners,
members or shareholders;

(xix) has allocated and will allocate fairly and reasonably shared expenses with
Affiliates, including, without limitation, shared office space, and uses
separate stationery, invoices and checks bearing its own name;

(xx) except to the Lender in connection with the Loan, has not pledged and will
not pledge its assets for the benefit of any other Person;

(xxi) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;

(xxii) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

(xxiii) has not made and will not make loans to any Person and has not permitted
and will not permit any Affiliate to make any loans to it;

(xxiv) has not identified and will not identify its members or any Affiliate of
any of them, as a division or part of it;

(xxv) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair and substantially similar to those that would be obtained in
a comparable arm’s-length transaction with an unrelated third party;

(xxvi) has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation;

 

Sch. 5-6



--------------------------------------------------------------------------------

(xxvii) has and will have an express acknowledgment in its organizational
documents that Lender is an intended third-party beneficiary of the “special
purpose” provisions of such organizational documents;

(xxviii) will consider the interests of its creditors in connection with all
limited liability company actions;

(xxix) has maintained and will maintain its accounts, books and records separate
from any other person;

(xxx) has and will have an operating agreement which provides that the business
and affairs of Borrower shall be managed by or under the direction of a board of
one or more directors designated by Sole Member, and at all times there shall be
at least two (2) duly appointed Independent Directors on the board of directors,
and the board of directors will not take any action requiring the unanimous
affirmative vote of 100% of the members of its board of directors unless, at the
time of such action there are at least two (2) members of the board of directors
who are Independent Directors, and all of the directors and all Independent
Directors shall have participated in such vote;

(xxxi) has and will have an operating agreement which provides that, as long as
any portion of the Debt remains outstanding, (A) upon the occurrence of any
event that causes Sole Member to cease to be a member of Borrower (other than
(x) upon an assignment by Sole Member of all of its limited liability company
interest in Borrower and the admission of the transferee, if permitted pursuant
to the organizational documents of Borrower and the Loan Documents, or (y) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational documents of Borrower and
the Loan Documents), the person acting as an Independent Director of Borrower
shall, without any action of any Person and simultaneously with Sole Member
ceasing to be a member of Borrower, automatically be admitted as the sole member
of Borrower (the “Special Member”) and shall preserve and continue the existence
of Borrower without dissolution, (B) no Special Member may resign or transfer
its rights as Special Member unless (x) a successor Special Member has been
admitted to Borrower as a Special Member, and (y) such successor Special Member
has also accepted its appointment as an Independent Director, (C) no Independent
Director may be removed or replaced without Cause and unless the company
provides Lender with not less than three (3) Business Days’ prior written notice
of (a) any proposed removal of an Independent Director, together with a
statement as to the reasons for such removal, and (b) the identity of the
proposed replacement Independent Director, together with a certification that
such replacement satisfies the requirements set forth in the organizational
documents for an Independent Director except in the event of death or legal
incapacity of an Independent Director, (D) to the greatest extent permitted by
law, except for duties to Borrower (including duties to the members of Borrower
solely to the extent of their respective economic interest in Borrower and to
Borrower’s creditors), such Independent Director shall not owe any fiduciary
duties to, and shall not consider, in acting or otherwise voting on any matter
for which their approval is required, the interests of (i) the members of
Borrower, (ii) other Affiliates of Borrower, or (iii) any group of Affiliates of
which Borrower is a part); provided, however, the foregoing shall not eliminate
the implied contractual covenant of good faith and fair dealing and (E) except
as expressly permitted pursuant to the terms of this Agreement, Sole Member may
not resign and no additional member shall be admitted to Borrower; and

 

Sch. 5-7



--------------------------------------------------------------------------------

(xxxii) has and will have an operating agreement which provides that, as long as
any portion of the Debt remains outstanding, (A) Borrower shall be dissolved,
and its affairs shall be wound up only upon the first to occur of the following:
(x) the termination of the legal existence of the last remaining member of
Borrower or the occurrence of any other event which terminates the continued
membership of the last remaining member of Borrower in Borrower unless the
business of Borrower is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Delaware Act”) or
(y) the entry of a decree of judicial dissolution under Section 18-802 of the
Delaware Act; (B) upon the occurrence of any event that causes the last
remaining member of Borrower to cease to be a member of Borrower or that causes
Sole Member to cease to be a member of Borrower (other than (x) upon an
assignment by Sole Member of all of its limited liability company interest in
Borrower and the admission of the transferee, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents, or (y) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational documents of Borrower and
the Loan Documents), to the fullest extent permitted by law, the personal
representative of such member shall be authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
such member in Borrower, agree in writing to continue the existence of Borrower
and to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued membership of such member
in Borrower; (C) the bankruptcy of Sole Member or a Special Member shall not
cause such member or Special Member, respectively, to cease to be a member of
Borrower and upon the occurrence of such an event, the business of Borrower
shall continue without dissolution; (D) in the event of dissolution of Borrower,
Borrower shall conduct only such activities as are necessary to wind up its
affairs (including the sale of the assets of Borrower in an orderly manner), and
the assets of Borrower shall be applied in the manner, and in the order of
priority, set forth in Section 18-804 of the Delaware Act; and (E) to the
fullest extent permitted by law, each of Sole Member and the Special Members
shall irrevocably waive any right or power that they might have to cause
Borrower or any of its assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of Borrower, to compel any sale of
all or any portion of the assets of Borrower pursuant to any applicable law or
to file a complaint or to institute any proceeding at law or in equity to cause
the dissolution, liquidation, winding up or termination of Borrower.

(III) “Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to such Independent Director’s or Independent Manager’s,
as applicable, duties, (ii) such Independent Director or Independent Manager, as
applicable, has engaged in or has been charged with or has been indicted or
convicted for any crime or crimes of fraud or other acts constituting a crime
under any law applicable to such Independent Director or Independent Manager, as
applicable, (iii) such

 

Sch. 5-8



--------------------------------------------------------------------------------

Independent Director or Independent Manager, as applicable, has breached its
fiduciary duties of loyalty and care as and to the extent of such duties in
accordance with the terms of the Borrower’s organizational documents, (iv) there
is a material increase in the fees charged by such Independent Director or
Independent Manager, as applicable, or a material change to such Independent
Director’s or Independent Manager’s, as applicable, terms of service, (v) such
Independent Director or Independent Manager, as applicable, is unable to perform
his or her duties as Independent Director or Independent Manager, as applicable,
due to death, disability or incapacity, (vi) such Person no longer meets the
criteria provided in the definition of Independent Director or Independent
Manager, as applicable or (vii) the death or legal incapacity of such
Independent Director or Independent Manager.

(IV) “Independent Director” or “Independent Manager” means a natural person
selected by Borrower (a) with prior experience as an independent director,
independent manager or independent member, (b) with at least three (3) years of
employment experience, (c) who is provided by a Nationally Recognized Service
Company (defined below), (d) who is duly appointed as an Independent Director or
Independent Manager and is not, will not be while serving as Independent
Director or Independent Manager (except pursuant to an express provision in
Borrower’s operating agreement providing for the appointment of such Independent
Director or Independent Manager to become a “special member” upon Sole Member
ceasing to be a member of Borrower) and shall not have been at any time during
the preceding five (5) years, any of the following:

(i) a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of Borrower, any Affiliate of Borrower or
any direct or indirect parent of Borrower;

(ii) a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Affiliate of Borrower;

(iii) a Person or other entity Controlling or under Common Control with any such
stockholder, partner, customer, supplier or other Person; or

(iv) a member of the immediate family of any such stockholder, director,
officer, employee, partner, customer, supplier or other Person.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower shall be
qualified to serve as an Independent Director or Independent Manager of
Borrower, provided that the fees that such individual earns from serving as
Independent Director or Independent Manager of affiliates of Borrower in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of Borrower if such individual is an independent director,
independent manager or special manager provided by a Nationally Recognized
Service Company that provides professional independent directors, independent
managers and special managers and also provides other corporate services in the
ordinary course of its business.

 

Sch. 5-9



--------------------------------------------------------------------------------

(V) “Nationally Recognized Service Company” means any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, National Corporate Research, Ltd. or such other nationally recognized
company that provides independent director, independent manager or independent
member services and that is reasonably satisfactory to Lender, in each case that
is not an Affiliate of Borrower and that provides professional independent
directors and other corporate services in the ordinary course of its business.

 

Sch. 5-10



--------------------------------------------------------------------------------

Schedule 6

Intellectual Property/Websites

None.

 

Sch. 7